Exhibit 10.3

EXECUTION VERSION

 

 

LOAN AND SECURITY AGREEMENT

Dated as of July 13, 2018

 

 

AMKOR TECHNOLOGY SINGAPORE HOLDING PTE. LTD.,

and

CERTAIN OF ITS SUBSIDIARIES OR AFFILIATES PARTY HERETO

as Borrowers

 

 

BANK OF AMERICA, N.A.,

as Agent

 

 

DBS BANK LTD.,

as Documentation Agent

and

BANK OF AMERICA, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

SECTION 1.

 

        DEFINITIONS; RULES OF CONSTRUCTION

     1  

1.1

 

Definitions

     1  

1.2

 

Accounting Terms

     36  

1.3

 

Uniform Commercial Code

     36  

1.4

 

Certain Matters of Construction

     36  

1.5

 

Currency Equivalents

     37  

SECTION 2.

 

        CREDIT FACILITIES

     38  

2.1

 

Revolver Commitment

     38  

2.2

 

Reserved

     40  

2.3

 

Letter of Credit Facility

     40  

SECTION 3.

 

        INTEREST, FEES AND CHARGES

     43  

3.1

 

Interest

     43  

3.2

 

Fees

     45  

3.3

 

Computation of Interest, Fees, Yield Protection

     45  

3.4

 

Reimbursement Obligations

     45  

3.5

 

Illegality

     46  

3.6

 

Inability to Determine Rates

     46  

3.7

 

Increased Costs; Capital Adequacy

     47  

3.8

 

Mitigation

     49  

3.9

 

Funding Losses

     49  

3.10

 

Maximum Interest

     49  

SECTION 4.

 

        LOAN ADMINISTRATION

     49  

4.1

 

Manner of Borrowing and Funding Revolver Loans

     49  

4.2

 

Defaulting Lender

     51  

4.3

 

Number and Amount of Interest Period Loans; Determination of Rate

     52  

4.4

 

Borrower Agent

     52  

4.5

 

One Obligation

     53  

4.6

 

Effect of Termination

     53  

SECTION 5.

 

        PAYMENTS

     53  

5.1

 

General Payment Provisions

     53  

5.2

 

Repayment of Revolver Loans

     53  

5.3

 

Reserved

     53  

5.4

 

Payment of Other Obligations

     53  



--------------------------------------------------------------------------------

5.5

 

Marshaling; Payments Set Aside

     54  

5.6

 

Application and Allocation of Payments

     54  

5.7

 

Dominion Account

     55  

5.8

 

Account Stated

     55  

5.9

 

Taxes

     55  

5.10

 

Lender Tax Information

     57  

5.11

 

Nature and Extent of Each Borrower’s Liability

     59  

SECTION 6.

 

        CONDITIONS PRECEDENT

     62  

6.1

 

Conditions Precedent to Initial Revolver Loans

     62  

6.2

 

Conditions Precedent to All Credit Extensions

     64  

SECTION 7.

 

        COLLATERAL

     65  

7.1

 

Grant of Security Interest

     65  

7.2

 

Lien on Deposit Accounts; Cash Collateral

     66  

7.3

 

Reserved

     66  

7.4

 

Other Collateral

     66  

7.5

 

Limitations

     67  

7.6

 

Further Assurances

     67  

7.7

 

Foreign Subsidiary Stock

     67  

SECTION 8.

 

        COLLATERAL ADMINISTRATION

     67  

8.1

 

Borrowing Base Reports

     67  

8.2

 

Accounts

     67  

8.3

 

Inventory

     69  

8.4

 

Equipment

     69  

8.5

 

Deposit Accounts

     69  

8.6

 

General Provisions

     70  

8.7

 

Power of Attorney

     71  

SECTION 9.

 

        REPRESENTATIONS AND WARRANTIES

     72  

9.1

 

General Representations and Warranties

     72  

9.2

 

Complete Disclosure

     78  

SECTION 10.

 

        COVENANTS AND CONTINUING AGREEMENTS

     78  

10.1

 

Affirmative Covenants

     78  

10.2

 

Negative Covenants

     83  

10.3

 

Financial Covenants

     95  



--------------------------------------------------------------------------------

SECTION 11.

 

        EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     95  

11.1

 

Events of Default

     95  

11.2

 

Remedies upon Default

     97  

11.3

 

Right to Cure

     98  

11.4

 

License

     99  

11.5

 

Setoff

     99  

11.6

 

Remedies Cumulative; No Waiver

     99  

SECTION 12.

 

        AGENT

     100  

12.1

 

Appointment, Authority and Duties of Agent

     100  

12.2

 

Agreements Regarding Collateral and Borrower Materials

     101  

12.3

 

Action Upon Default

     102  

12.4

 

Reliance By Agent

     102  

12.5

 

Ratable Sharing

     102  

12.6

 

Indemnification

     103  

12.7

 

Limitation on Responsibilities of Agent

     103  

12.8

 

Successor Agent and Co-Agents

     103  

12.9

 

Due Diligence and Non-Reliance

     104  

12.10

 

Remittance of Payments and Collections

     105  

12.11

 

Individual Capacities

     105  

12.12

 

Titles

     106  

12.13

 

Bank Product Providers

     106  

12.14

 

No Third Party Beneficiaries

     106  

SECTION 13.

 

        BENEFIT OF AGREEMENT; ASSIGNMENTS

     106  

13.1

 

Successors and Assigns

     106  

13.2

 

Participations

     106  

13.3

 

Assignments

     107  

13.4

 

Replacement of Certain Lenders

     109  

SECTION 14.

 

        MISCELLANEOUS

     109  

14.1

 

Consents, Amendments and Waivers

     109  

14.2

 

Indemnity

     110  

14.3

 

Notices and Communications

     111  

14.4

 

Performance of Borrowers’ Obligations

     112  

14.5

 

Credit Inquiries

     112  

14.6

 

Severability

     113  



--------------------------------------------------------------------------------

14.7

 

Cumulative Effect; Conflict of Terms

     113  

14.8

 

Counterparts; Execution

     113  

14.9

 

Entire Agreement

     113  

14.10

 

Relationship with Lenders

     113  

14.11

 

No Advisory or Fiduciary Responsibility

     113  

14.12

 

Confidentiality

     114  

14.13

 

Certifications Regarding Indentures

     115  

14.14

 

GOVERNING LAW

     115  

14.15

 

Consent to Forum; Bail-In of EEA Financial Institutions

     115  

14.16

 

Waivers by Borrowers

     116  

14.17

 

Patriot Act Notice

     117  

14.18

 

NO ORAL AGREEMENT

     117  



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

  

Assignment and Acceptance

Exhibit B

  

Assignment Notice

Exhibit C

  

Compliance Certificate

Exhibit D

  

Notice of Borrowing

Schedule 1.1

  

Revolver Commitments

Schedule 8.5

  

Deposit Accounts

Schedule 8.6.1

  

Locations of Collateral

Schedule 9.1.4

  

Capital Structure

Schedule 9.1.11

  

Intellectual Property

Schedule 9.1.14

  

Environmental Matters

Schedule 9.1.15

  

Burdensome Contracts

Schedule 9.1.16

  

Litigation

Schedule 9.1.18

  

ERISA

Schedule 9.1.12

  

Labor Relations

Schedule 9.1.21

  

Prior Names; Locations

Schedule 10.2.2

  

Existing Liens



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is dated as of July 13, 2018, among AMKOR
TECHNOLOGY SINGAPORE HOLDING PTE. LTD., a company incorporated under the laws of
Singapore (“Amkor Singapore”) and other entities now or hereafter joined hereto
as borrowers (together with Amkor Singapore, each a “Borrower” and collectively,
the “Borrowers”), the financial institutions (which are qualified licensed money
lenders under the laws of Singapore) party to this Agreement from time to time
as Lenders, and BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), as agent for the Lenders (in such capacity, “Agent”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1.    DEFINITIONS; RULES OF CONSTRUCTION

1.1    Definitions. As used herein, the following terms have the meanings set
forth below:

Account: with respect to any Person, any of such Person’s accounts receivable
arising from the sale of goods or supply of services, including the right to
payment of any interest or other finance charges, late payment or delinquency
charges and any extension or collection fees, and including all “accounts” as
defined in the UCC, including all rights to payment for goods sold or leased, or
for services rendered.

Account Debtor Approved Countries: (i) any member state of the European Union as
of April 30, 2004, (ii) Australia, (iii) Hong Kong, (iv) New Zealand,
(v) Norway, (vi) Singapore, and (vii) Switzerland, in each case, together with
any state or province or territory thereof (as applicable); provided, that
during the continuance of a Triggered Activation Period, Agent may, in its
Permitted Discretion and as a condition to such jurisdiction remaining an
Account Debtor Approved Country, require that Borrowers provide local law
security documentation in respect of Accounts of Account Debtors organized
outside of the jurisdiction of organization of such Borrowers to ensure that
Agent has a duly perfected and enforceable Lien under the applicable law of such
jurisdiction.

Acquired Indebtedness: with respect to any specified Person (a) Debt of any
other Person existing at the time such other Person is merged with or into or
became a Subsidiary of such specified Person, whether or not such Debt is
incurred in connection with, or in contemplation of, such other Person merging
with or into, or becoming a Subsidiary of, such specified Person and (b) Debt
secured by a Lien encumbering any asset acquired by such specified Person.

 

1



--------------------------------------------------------------------------------

Affiliate: with respect to a specified Person, any other Person that directly,
or indirectly through intermediaries, Controls, is Controlled by or is under
common Control with the specified Person. Neither Agent nor any Lender or any of
their respective Affiliates shall be considered an Affiliate of Parent or any
Subsidiary thereof.

Agent: as defined in the recitals.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement Currency: as defined in Section 1.5.

Allocable Amount: as defined in Section 5.11.3.

Amkor Singapore: as defined in the recitals.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including statutory law, common
law and equitable principles, as well as provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.

Applicable Margin: the margin set forth below, as determined by the Average
Availability calculated for Borrower for the preceding completed Fiscal Quarter
of Borrower:

 

Level

  

Average Availability

for preceding

completed Fiscal

Quarter

   Base Rate
Revolver
Loans     Interest Period Loans
and Singapore Base
Rate Revolver Loans  

I

   Less than $50,000,000      0.75 %      1.75 % 

II

   Greater than or equal to $50,000,000 and equal to or less than $100,000,000
     0.50 %      1.50 % 

III

   Greater than $100,000,000      0.25 %      1.25 % 

Until September 30, 2018, the above margins shall be determined based on Level
II. Thereafter, margins shall be subject to increase or decrease by Agent on the
first day of the calendar month following each Fiscal Quarter end. If Agent is
unable to calculate Average Availability for a Fiscal Quarter due to Borrowers’
failure to deliver any Borrowing Base Report when required hereunder, then, at
the option of Agent or Required Lenders, the Applicable Margin shall be
determined as if Level III were applicable until the first day of the calendar
month following its receipt.

 

2



--------------------------------------------------------------------------------

Approved Fund: any Person (other than a natural Person) that is owned or
Controlled by a Lender or Affiliate of a Lender, and is engaged in making or
investing in commercial loans in its ordinary course of activities.

Asset Sale: as defined in Section 10.2.5.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or in such other form as is reasonably
satisfactory to Agent.

Attributable Debt: in respect of a sale and leaseback transaction involving an
operating lease, at the time of determination, the present value of the
obligation of the lessee for net rental payments during the remaining term of
the lease included in such sale and leaseback transaction including any period
for which such lease has been extended or may, at the option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.

Available Currency: Dollars, Singapore Dollars and any other currency approved
by Agent and Lenders in their sole discretion.

Availability: the Borrowing Base minus Revolver Usage.

Availability Reserve: the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) [Reserved]; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are or may be senior to Agent’s Liens (but imposition
of any such reserve shall not waive an Event of Default arising therefrom); (d)
the Dilution Reserve; and (e) such additional reserves, in such amounts and with
respect to such matters, as Agent in its Permitted Discretion may elect to
impose from time to time.

Average Availability: for any period of a completed Fiscal Quarter, the average
of the daily amount of Availability for such period, provided, that solely for
purposes of calculating the Applicable Margin, Average Availability shall be
determined without reference to clause (a) of the definition of Borrowing Base.

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bank of America: as defined in the recitals.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products or services extended to Parent or a
Subsidiary of Parent by a Lender or any of its Affiliates: (a) Cash Management
Services; (b) products under Hedging Agreements; (c) commercial credit card and
merchant card services; and (d) leases and other banking products or services,
other than Letters of Credit.

 

3



--------------------------------------------------------------------------------

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: a per annum rate equal to the sum of (a) the LIBOR for a 1 month
interest period as in effect on the first day of the current calendar month, and
(b) 1.00%; provided that if the Base Rate shall be less than 0%, such rate shall
be deemed to be 0% for purposes of this Agreement.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Beneficial Owner: as assigned to such term in Rule 13d-3 and Rule 13d-5 under
the Exchange Act.

Beneficial Ownership Certificate: each certificate regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Person, without duplication, its (a) debt
that (i) arises from the lending of money to such Person or (ii) is evidenced by
notes, drafts, bonds, debentures, credit documents or similar instruments; and
(b) the capitalized amount of any Capital Leases, in each case, if and to the
extent such obligation would appear as a liability on a balance sheet of such
Person prepared in accordance with GAAP.

Borrower: as defined in the recitals.

Borrower Agent: as defined in Section 4.4.

Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder.

Borrowing: a group of Revolver Loans that are made or converted together on the
same day and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, subject to the restrictions in
Section 4.09 of each of the Senior Notes Indentures as in effect on the Closing
Date, an amount equal to the lesser of (a) the aggregate amount of Revolver
Commitments, or (b) the result of (i) up to 85.0% of the Value of Eligible
Accounts and Eligible Foreign Accounts, minus (ii) Availability Reserves.

Borrowing Base Report: a report of the Borrowing Base, in form and substance
satisfactory to Agent.

 

4



--------------------------------------------------------------------------------

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of North Carolina, the State of California, Hong Kong or
Singapore and if such day relates to an Interest Period Loan, any such day on
which dealings in applicable Available Currency deposits are conducted in the
London interbank market.

Capital Expenditures: for any period, expenditures made by a Borrower or
Subsidiary during such period that, in accordance with GAAP, are or should be
included in “additions to property, plant or equipment” or similar items
reflected in the consolidated statement of cash flows of Borrower and its
Subsidiaries; provided, that Capital Expenditures shall not include any such
expenditures that are: (a) made with Net Proceeds of an Asset Sale, insurance
proceeds or condemnation awards; (b) made with the proceeds of any contribution
of capital to Parent or sale or issuance by Parent of Equity Interests which are
substantially contemporaneously used for the making of such Capital Expenditure;
(c) financed with Borrowed Money other than Revolver Loans; or (d) Strategic
Investments or incurred by any Person acquired in any Strategic Investment prior
to (but not in anticipation of) the closing of such Strategic Investment.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash delivered to Agent to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds relating thereto.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder. “Cash Collateralization” has a
correlative meaning.

Cash Equivalents: (a) Dollars or currency of any other sovereign nation in which
Obligors or any Subsidiary conducts business; (b) marketable obligations issued
or unconditionally guaranteed by, and backed by the full faith and credit of,
the U.S. government, maturing within 12 months of the date of acquisition;
(c) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated A-1
(or better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (d) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (b) and (c) entered into with any bank described
in clause (c); (e) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; (f) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P; and (g) in the case of
any Obligor that is not organized in the U.S., other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Obligor for cash
management purposes.

 

5



--------------------------------------------------------------------------------

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued,
provided, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
all rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the U.S. or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued, but only to the extent such rules, regulations, or
published interpretations or directives are applied to Parent and its
Subsidiaries by Agent or any Lender in substantially the same manner as applied
to other similarly situated borrowers under comparable syndicated credit
facilities.

Change of Control: the occurrence of any of the following: (a) the adoption of a
plan relating to the liquidation or dissolution of Parent or any Borrower,
(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any Person, other than a
Permitted Holder, becomes the Beneficial Owner, directly or indirectly, of more
than 35.0% of the Voting Stock of Parent, measured by voting power rather than
number of shares, and such percentage represents more than the aggregate
percentage of the Voting Stock of Parent, measured by voting power rather than
number of shares, as to which any Permitted Holder is the Beneficial Owner, or
(c) Parent fails to own and control, directly or indirectly, 100% of all Equity
Interests in each Borrower. For purposes of this definition, any transfer of an
Equity Interest of any Person that was formed for the purpose of acquiring
Voting Stock of Parent will be deemed to be a transfer of such portion of Voting
Stock as corresponds to the portion of the equity of such Person that has been
so transferred. Notwithstanding the foregoing, if at any time Parent is a direct
or indirect wholly-owned subsidiary of one or more entities (each, a “Holding
Company”), references to “Parent” in clause (a) and (b) of this definition will
be deemed to be references to that Holding Company which is not a subsidiary of
any other Holding Company, for so long as Parent remains wholly-owned, directly
or indirectly, by such Holding Company.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any
Revolver Loans, Letters of Credit, Loan Documents, Borrower Materials, or the
use thereof or transactions

 

6



--------------------------------------------------------------------------------

relating thereto, (b) any action taken or omitted in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1 (excluding, for the avoidance
of doubt, any Excluded Property), all Property described in any Security
Documents as security for any Obligations, and all other Property that now or
hereafter secures (or is intended to secure) any Obligations.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Competitor: (a) any competitor of Parent or its Subsidiaries that is in the same
or substantially similar line of business as Parent or any of its Subsidiaries
and (b) any customer or supplier of Parent or any of its Subsidiaries (other
than any customer or supplier that is a bank, financial institution, other
institutional lender or an Affiliate thereof.

Compliance Certificate: a certificate, substantially in the form of Exhibit C or
in such other form as is reasonably satisfactory to Agent.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Cash Flow: with respect to Parent and its Subsidiaries for any
period, the Consolidated Net Income for such period, plus (a) an amount equal to
any extraordinary loss, plus any net loss realized in connection with an Asset
Sale, to the extent such losses were deducted in computing such Consolidated Net
Income, plus (b) provision for taxes based on income or profits of such Person
and its Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income, plus
(c) consolidated interest expense of Parent and its Subsidiaries for such
period, whether paid or accrued and whether or not capitalized (including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Leases, imputed interest with respect to Attributable Debt, commissions,
discounts, and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net payments, if any, pursuant to Hedging
Agreements), to the extent that any such expense was deducted in computing such
Consolidated Net Income, plus (d) depreciation, amortization (including
amortization of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period),

 

7



--------------------------------------------------------------------------------

and other non-cash expenses (excluding any such non-cash expense to the extent
that it represents an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) of Parent and its Subsidiaries for such period to the extent that such
depreciation, amortization, and other non-cash expenses were deducted in
computing such Consolidated Net Income, plus (e) non-cash items (other than any
non-cash items that will require cash payments in the future or that relate to
foreign currency translation) decreasing such Consolidated Net Income for such
period, other than items that were accrued in the ordinary course of business,
in each case, on a consolidated basis and determined in accordance with GAAP,
minus (f) non-cash items (other than any non-cash items that will require cash
payments in the future or that relate to foreign currency translation)
increasing such Consolidated Net Income for such period, other than items that
were accrued in the ordinary course of business, in each case, on a consolidated
basis and determined in accordance with GAAP. Notwithstanding the foregoing, the
provision for taxes based on the income or profits of, and the depreciation and
amortization and other non-cash charges of, a Subsidiary of Parent shall be
added to Consolidated Net Income to compute Consolidated Cash Flow of Parent
only to the extent that a corresponding amount would be permitted at the date of
determination to be dividended to Parent by such Subsidiary without prior
governmental approval (that has not been obtained), or pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules, and governmental regulations applicable to that Subsidiary or
its stockholders, unless such restriction with respect to the payment of
dividends or other payments has been legally waived; provided, however, that
Consolidated Net Income shall be increased by the amount of dividends or other
payments actually paid in cash (or to the extent converted into cash) to Parent
or a Subsidiary of Parent in respect of such period, to the extent not already
included therein.

Consolidated Net Assets: with respect to any specified Person as of any date,
the total assets of such Person as of such date less (a) the total liabilities
of such Person as of such date, (b) the amount of any Disqualified Stock as of
such date, and (c) any minority interests reflected on the balance sheet of such
Person as of such date.

Consolidated Net Income: the aggregate of the Net Income of Parent and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that: (a) the Net Income of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid in
cash to the specified Person or a Subsidiary thereof (and if such Net Income is
a loss it shall be included only to the extent that such loss has been funded
with cash by the specified Person or a Subsidiary of the specified Person), (b)
the Net Income of any Subsidiary shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that Net Income is not at the date of determination permitted without any
prior governmental approval (that has not been obtained) or, directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or other distributions has been legally
waived, (c) the Net Income of any Subsidiary shall be excluded if not
distributed to the specified Person or one of its Subsidiaries, (d) the
cumulative effect of a change in accounting principles shall be excluded,
(e) non-cash compensation charges or other non-cash expenses or charges arising
from the grant or issuance or repricing of stock, stock options or other
equity-based awards to the directors, officers and employees of Parent and its
Subsidiaries shall be excluded, (f) any impairment charge or asset

 

8



--------------------------------------------------------------------------------

write-off under GAAP and the amortization of intangibles arising under GAAP
shall be excluded, (g) any increase in amortization or depreciation or other
non-cash charges resulting from any application of purchase accounting in
relation to any acquisition and adjustments related to purchase accounting in
connection with an acquisition, including fair value measurements of acquired
assets and liabilities in accordance with GAAP, net of taxes, shall be excluded,
(h) any unrealized gains and losses related to fluctuations in currency exchange
rates for such period shall be excluded, and (i) any gains and losses from any
early extinguishment of Debt shall be excluded.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the lesser of (x) the stated or
determinable amount of the primary obligation, (y) the maximum amount for which
such Person may be liable under the instrument evidencing the Contingent
Obligation and (z) if recourse is limited to a specific asset, the fair market
value of such asset; provided, that if none of the foregoing are determinable,
the maximum reasonably anticipated liability with respect thereto.

Control: possession, directly or indirectly, of the power to direct or cause
direction of a Person’s management or policies, whether through the ability to
exercise voting power, by contract or otherwise.

Credit Facilities: with respect to any Obligor, one or more debt facilities or
commercial paper facilities with banks or other institutional lenders providing
for revolving credit loans, term loans, notes, receivables financing (including
through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables) or letters of
credit, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

Cure Period: as defined in Section 11.3.1.

Cure Right: as defined in Section 11.3.1.

CWA: the Clean Water Act (33 U.S.C. §§1251 et seq.).

Debt: with respect to any Person and without duplication, any indebtedness of
such Person, including Contingent Obligations, in respect of (a) Borrowed Money,
(b) letters of credit or reimbursement obligations in respect thereof,
(c) banker’s acceptances, (d) the balance deferred and unpaid of the purchase
price of any Property, except any such balance that constitutes an accrued
expense or trade payable, and (e) obligations under Hedging Agreements, if and
to the

 

9



--------------------------------------------------------------------------------

extent any of such indebtedness (other than letters of credit and obligations
under Hedging Agreements) would appear as a liability on a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term “Debt”
includes all Debt of others secured by a Lien on any asset of the specified
Person (whether or not such Debt is assumed by the specified Person measured as
the lesser of the fair market value of the assets of such Person so secured or
the amount of such Debt) and, to the extent not otherwise included, the
guarantee by such Person of any Debt of any other Person. The amount of any Debt
outstanding as of any date shall be the accreted value thereof, in the case of
any Debt issued with original issue discount. In addition, the amount of any
Debt shall also include the amount of all obligations of such Person with
respect to the redemption, repayment or other repurchase of any Disqualified
Stock or, with respect to any Subsidiary of Parent, any preferred stock of such
Subsidiary.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by
Applicable Law, interest not paid when due), 2% plus the interest rate otherwise
applicable thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder (unless such Lender notifies Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Event of Default) has not been
satisfied), and such failure is not cured within two Business Days; (b) has
notified Agent or any Borrower that such Lender does not intend to comply with
its funding obligations hereunder or under any other credit facility, or has
made a public statement to that effect (unless such notification or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Event of Default)
to funding a loan cannot be satisfied) or; (c) has failed, within three Business
Days following request by Agent or any Borrower, to confirm in a manner
reasonably satisfactory to Agent and Borrowers that such Lender will comply with
its funding obligations hereunder; or (d) has, or has a direct or indirect
parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of a Governmental Authority’s
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or from enforcement of judgments or writs of attachment on its
assets, or permits such Lender or Governmental Authority to repudiate or
otherwise to reject such Lender’s agreements.

Deposit Account Control Agreement: an agreement, in form and substance
reasonably satisfactory to Agent, between Agent and a depository institution
which maintains a Deposit Account for an Obligor, which establishes control of
such Deposit Account for purposes of perfection of Agent’s Lien in such Deposit
Account and the funds held therein.

Designated Jurisdiction: a country or territory that is the target of a
Sanction.

 

10



--------------------------------------------------------------------------------

Dilution Percent: the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

Dilution Reserve: an amount equal to 1.0% of the sum of the Value of Eligible
Accounts and Eligible Foreign Accounts for each percentage point (or portion
thereof) that the Dilution Percent exceeds 5.0%.

Distribution: any (a) declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); or (b) purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Disqualified Institution: (a) any bank, financial institution, institutional
lender or other Person and Affiliates of the foregoing identified in writing by
Borrower Agent to Agent (and provided to the Lenders by Agent) on or prior to
the Closing Date, (b) any Competitor and/or any Affiliate of a Competitor
identified in writing by Borrower Agent to Agent on or prior to the Closing
Date, and (c) any known Affiliate of any Person referred to in clauses (a) or
(b) above that is readily identifiable as such on the basis of such Affiliate’s
name; provided that Borrower Agent, upon notice to Agent (which notice shall be
provided to the Lenders by Agent) and with Agent’s consent (not to be
unreasonably withheld or delayed), shall be permitted to supplement in writing
the list of Persons that are Disqualified Institutions pursuant to clauses
(a) and (b); provided further that any such supplement shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Revolver Loans and/or Revolver
Commitments.

Disqualified Stock: any Equity Interest that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the Termination
Date. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require Parent to repurchase such Equity Interest upon the occurrence of a
change of control or an asset sale shall not constitute Disqualified Stock if
the terms of such Equity Interest provide that Parent may not repurchase or
redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption complies with Section 10.2.2.

Dollars: lawful money of the United States.

Domestic Subsidiary: – a Subsidiary of Parent that is (a) formed under the laws
of the U.S. or a state or territory thereof or (b) as of the date of
determination, treated as a domestic entity or a partnership or a division of a
domestic entity for U.S. federal income tax purposes.

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes.

 

11



--------------------------------------------------------------------------------

EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Account: an Account owing to a Borrower (or during the 120 day period
immediately after the Closing Date, Parent) that arises in the Ordinary Course
of Business from the sale of goods or rendition of services, is payable in
Dollars and is deemed by Agent, in its Permitted Discretion, to be an Eligible
Account. Without limiting the foregoing, no Account shall be an Eligible Account
if (a) it is unpaid for more than 60 days after the original due date, or more
than 90 days after the original invoice date, (b) 50.0% or more of the Accounts
owing by the Account Debtor are not Eligible Accounts or Eligible Foreign
Accounts under any other provision of this definition or the definition of
Eligible Foreign Accounts, (c) when aggregated with other Accounts owing by the
Account Debtor and its Affiliates, it exceeds (i) in the case of Broadcom at
25.0%, Intel at 25.0%, ST Microelectronics at 25.0%, and Qualcomm at 30.0% (in
each case, together with their respective subsidiaries), in each case, of the
aggregate Eligible Accounts and Eligible Foreign Accounts and (ii) in the case
of any other Account Debtor, 15.0% of the aggregate Eligible Accounts and
Eligible Foreign Accounts (or, in either such case, (A) such higher percentage
with the consent of the Required Lenders or (B) lesser percent as Agent may
determine in its discretion, as Agent may establish for any such Account Debtor
and its Affiliates from time to time), (d) it does not conform with a covenant
or representation herein, (e) it is owing by a creditor or supplier, or is
otherwise subject to a offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit, or allowance (but
ineligibility shall be limited to the amount thereof), (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor, or the Account
Debtor has failed, has suspended, or ceased doing business, is liquidating,
dissolving, or winding up its affairs, or is not Solvent, or is subject to any
Sanction or on any specially designated nationals list maintained by OFAC or any
Borrower or Parent, as applicable, is not able to bring suit or enforce remedies
against the Account Debtor through judicial process, (g) the Account Debtor is
organized or has its principal offices or assets outside the United States or
Canada, (h) it is owing by a Government Authority, (i) it is not subject to a
duly perfected, first priority Lien in favor of Agent, or is subject to any
other Lien (except a Permitted Accounts Lien), (j) (i) the goods giving rise to
it have not been delivered to and accepted by the Account Debtor, or (ii) the
services giving rise to it have not been accepted by the Account Debtor or it
otherwise does not represent a final sale, unless, (A) in the case of clause
(j)(i) preceding, the Account Debtor on such Account has instructed such
Borrower or Parent, as applicable, in writing to deliver such goods to a
designated area at or near such Borrower’s or Parent’s facility, as applicable,
or otherwise store such goods for the account of such Account Debtor and has
agreed, pursuant to the terms of the quotation or purchase order for such
Account or by separate agreement, that such

 

12



--------------------------------------------------------------------------------

delivery or storage constitutes delivery of such goods by such Borrower or
Parent, as applicable, or (B) in the case of clause (j)(ii) preceding, such
Borrower or Parent, as applicable, has delivered to Agent a written agreement
signed by the Account Debtor on such Account authorizing such Borrower or
Parent, as applicable, to bill for such goods or services, agreeing to pay the
invoice for such billing and agreeing not to assert claims or defenses to
payment thereof that might arise with respect to any assembly, test or other
services performed or to be performed by a Borrower or Parent, as applicable, or
any Affiliate of a Borrower or Parent with respect to such goods after the time
of such billing and prior to the time of final shipment to the Account Debtor,
in any such case in form and substance reasonably satisfactory to Agent, (k) it
is evidenced by Chattel Paper or an Instrument of any kind, or has been reduced
to judgment, (l) its payment has been extended, the Account Debtor has made a
partial payment, or it arises from a sale on a cash-on-delivery basis, (m) it
arises from a sale to an Affiliate, or from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, unless, in the case of any such bill-and-hold
arrangement, the Account Debtor on such Account has instructed such Borrower or
Parent, as applicable, to deliver such goods to a designated area at or near
such Borrower’s or Parent’s facility, as applicable, or otherwise store such
goods for the account of such Account Debtor and has agreed, in the purchase
order for such Account or by separate agreement, that such delivery or storage
constitutes delivery of such goods by such Borrower or Parent, as applicable, in
any such case in form and substance reasonably satisfactory to Agent, (n) it
represents a progress billing or retainage, unless, in the case of a progress
billing arrangement, such Borrower or Parent, as applicable, has delivered to
Agent a written agreement signed by the Account Debtor on such Account
authorizing such Borrower or Parent, as applicable, to progress bill for such
goods or services, agreeing to pay the invoice for such billing and agreeing not
to assert claims or defenses to payment thereof, in any such case in form and
substance reasonably satisfactory to Agent, (o) it includes a billing for
interest, fees, or late charges, but ineligibility shall be limited to the
extent of such billing, or (p) it arises from a retail sale to a Person who is
purchasing for personal, family, or household purposes.

Eligible Assignee: a Person (other than a Disqualified Institution) that is
(a) a Lender, Affiliate of a Lender or Approved Fund; (b) any other financial
institution approved by Borrower Agent (which approval shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within 10
Business Days after notice of the proposed assignment) that extends asset-based
lending facilities in its ordinary course of business; or (c) during an Event of
Default under Section 11.1(a) (solely with respect to principal and interest
payments) or Section 11.1(j), any Person acceptable to Agent in its discretion.

Eligible Foreign Account: an Account owing to a Borrower (or during the 120 day
period immediately after the Closing Date, Parent) from an Account Debtor that
is organized or has its principal offices or assets outside the United States or
Canada, that (a) arises in the Ordinary Course of Business from the sale of
goods or rendition of services, (b) is payable in Dollars, (c) is owing from an
Account Debtor that is organized or has its principal offices in an Account
Debtor Approved Country, (d) is owing from an Account Debtor that is organized
or has its principal offices outside of an Account Debtor Approved Country;
provided that such Account Debtor is a subsidiary of a parent company that is
organized and has its principal offices within the United States and such parent
company has an investment grade debt rating of BBB- or better by S&P or Baa3 or
better by Moody’s; provided, further that the Accounts owing from Account
Debtors and their Affiliates under this clause (d) when aggregated with other
Accounts owing by other Account

 

13



--------------------------------------------------------------------------------

Debtors and their respective Affiliated under this clause (d) shall not exceed
20% of the sum of all Eligible Accounts and all Eligible Foreign Accounts,
(e) is owing from an Account Debtor that is organized or has its principal
offices outside of an Account Debtor Approved Country which is not deemed to be
an Eligible Foreign Account under clause (d) above but is deemed to be an
Eligible Foreign Account by Agent in its Permitted Discretion; provided that
such Account Debtor is a subsidiary of a parent company that is organized and
has its principal offices within the United States; provided, further that the
Accounts owing from Account Debtors and their Affiliates under this clause
(e) when aggregated with other Accounts owing by other Account Debtors and their
respective Affiliated under this clause (e) shall not exceed 6% of the sum of
all Eligible Accounts and all Eligible Foreign Accounts and (f) meets all of the
requirements in clause (a) through clause (p) of the definition of Eligible
Accounts other than clause (g) thereof.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.

Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.

Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or other response
action.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security, share capital or ownership interest
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan;
(b) withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c)

 

14



--------------------------------------------------------------------------------

complete or partial withdrawal of an Obligor or ERISA Affiliate from a
Multiemployer Plan or receipt by an Obligor or ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization under Title IV of ERISA;
(d) filing of a notice of intent to terminate, treatment of an amendment as a
termination of a Pension Plan under Section 4041 of ERISA or the termination or
treatment of an amendment as a termination of a Multiemployer Plan under
Section 4041A of ERISA, or institution of proceedings by the PBGC to terminate a
Pension Plan under Section 4042 of ERISA; (e) determination that a Pension Plan
is considered an at-risk plan under Section 430 of the Code or Section 303 of
ERISA or receipt by an Obligor or ERISA Affiliate of notification that any
Multiemployer Plan is in critical or endangered status under Section 432 of the
Code or Section 305 of ERISA; (f) an event or condition that constitutes grounds
under Section 4042 of ERISA for termination of, or appointment of a trustee to
administer, any Pension Plan; (g) imposition of any liability on an Obligor or
ERISA Affiliate under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA; or (h) failure by an Obligor or
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or to make a required
contribution to a Multiemployer Plan.

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

Event of Default: as defined in Section 11.

Excluded Account: any Deposit Account (a) that is used for the sole purpose of
making payroll and withholding tax payments related thereto and other employee
wage and benefits payments and accrued and unpaid employee compensation payments
(including salaries, wages, benefits and expense reimbursements, 401(k) and
other retirement plans and employee benefits, including rabbi trusts for
deferred compensation and health care benefits); (b) that is used for the sole
purpose of paying taxes, including sales taxes; (c) that is used solely as an
escrow account, a fiduciary or a trust account or otherwise held exclusively for
the benefit of an unaffiliated third party; or (d) that is not otherwise subject
to the provisions of this definition and, individually or together with any
other Deposit Account, has an average daily balance for any fiscal month of less
than $500,000 in the aggregate for all such Deposit Accounts under this clause
(d).

Excluded Domestic Subsidiaries: Guardian Assets, Inc., a Delaware corporation,
and Amkor Worldwide Services LLC, a Delaware limited liability company, each of
which owns de minimis assets, conducts little or no business or operations and
generates little or no revenues.

Excluded Property: (a) any Property for which a security interest may not be
granted in such Property as a matter of Applicable Law, or under the terms of
the property or the governing document applicable thereto, after giving effect
to the UCC or any other applicable law (including the Bankruptcy Code or
principles of equity), without the consent of any Governmental Authority
pursuant to such Applicable Law or one or more parties thereto other than any
Obligor, but only for so long as such consent has not been obtained; (b) assets
subject to Capital Leases or purchase money financings to the extent such
Capital Leases or purchase money financings are permitted under the Loan
Documents and prohibit the granting of a Lien; and (c) any property as to which
Agent has determined in its sole discretion that the property value is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein; provided, that

 

15



--------------------------------------------------------------------------------

“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of such Excluded Property (unless such proceeds, products,
substitutions or replacements would otherwise constitute Excluded Property).

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) withholding Taxes imposed
by the U.S. federal government or by the Republic of Singapore on amounts
payable to or for the account of a Lender with respect to its interest in a
Revolver Loan or Revolver Commitment pursuant to a law in effect when the Lender
acquires such interest (except pursuant to an assignment request by Borrower
Agent under Section 13.4) or changes its Lending Office, except to the extent
such Taxes were payable to its assignor immediately prior to such assignment or
to the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.10; and (d) U.S.
federal or Singapore withholding Taxes imposed pursuant to FATCA. In no event
shall “Excluded Taxes” include any withholding Tax described in (b) of this
definition imposed by a jurisdiction other than the U.S. federal government or
the Republic of Singapore to a Recipient that has complied with Section 5.10.

Existing Indebtedness: Debt of any Obligor in existence on the date of this
Agreement, until such amounts are repaid.

Existing Parent Letters of Credit: the following outstanding letters of credit
issued by Bank of America for the benefit of Parent: (i) standby Letter of
Credit bearing number 7420662 in the face amount of $147,404 issued for the
benefit of Credit Suisse AG London Branch, (ii) standby Letter of Credit bearing
number 68101486 in the face amount of $257,541 issued for the benefit of Credit
Suisse AG London Branch and (iii) standby Letter of Credit bearing number
3096430 in the face amount of $127,652 issued for the benefit of Salt River
Project Agricultural.

Extraordinary Expenses: subject to the express exclusions with respect to the
indemnity of Claims set forth in Section 14.2, all reasonable and documented
out-of-pocket costs, expenses or advances that Agent or any Lender may incur
during an Event of Default, or during the pendency of an Insolvency Proceeding
of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any

 

16



--------------------------------------------------------------------------------

Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ and auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.

Fee Letter: that certain fee letter executed by Agent and Borrower, dated as of
even date herewith.

Federal Funds Rate: (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if such rate is not so published, the average rate per
annum (rounded up to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent; provided, that in
no event shall the Federal Funds Rate be less than zero.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: with respect to Parent and its Subsidiaries for any
period, the ratio of (a) an amount equal to Consolidated Cash Flow minus an
amount equal to any extraordinary gain minus any net gain realized in connection
with an Asset Sales minus any net gain realized in connection with prepayment,
retirement or cancellation of Debt, in each case to the extent any such gains
were included in computing Consolidated Net Income but not excluded in computing
Consolidated Cash Flow, to (b) Fixed Charges, in each case determined for such
period for Parent and its Subsidiaries.

Fixed Charges: the sum of (a) Capital Expenditures, (b) cash interest expense,
(c) cash taxes, (d) scheduled principal payments made on Borrowed Money, other
than payments (i) made with proceeds of Permitted Refinancing Debt, or (ii) with
respect to which Parent or its Subsidiaries have established a cash account
pursuant to a Dominion Account at Bank of America or an additional reserve
against the Borrowing Base in an amount equal to the amount of such payment, and
(e) Distributions made to the extent permitted by this Agreement.

 

17



--------------------------------------------------------------------------------

FLSA: the Fair Labor Standards Act of 1938.

Floating Rate Loan: a Base Rate Revolver Loan or Singapore Base Rate Revolver
Loan.

Flood Laws: the National Flood Insurance Act of 1968, Flood Disaster Protection
Act of 1973 and related laws.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary of Parent that is not a Domestic Subsidiary.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: with respect to any Obligations (other than unasserted contingent
indemnification and reimbursement obligations), (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); or (b) if such
Obligations are LC Obligations, Secured Bank Product Obligations, or asserted
contingent indemnification and reimbursement obligations, Cash Collateralization
thereof (or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral), or entry into other
arrangements acceptable to the applicable counterparty. No Revolver Loans shall
be deemed to have been paid in full unless all Revolver Commitments related to
such Revolver Loans are terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or European Central
Bank).

Guarantor Payment: as defined in Section 5.11.3.

 

18



--------------------------------------------------------------------------------

Guarantors: Parent and each other Person that guarantees payment or performance
of Obligations.

Guaranty and Security Agreement: that certain Guaranty and Security Agreement
executed by Parent as of the Closing Date, any other Guarantor party thereto
from time to time and Agent.

Hedging Agreement: a “swap agreement” as defined in Bankruptcy Code
Section 101(53B)(A).

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, receiver and manager, trustee, liquidator, administrator, judicial
manager, conservator or other custodian for such Person or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Interest Period: as defined in Section 3.1.3.

Interest Period Loan: a LIBOR Revolver Loan or a SIBOR Revolver Loan.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Investment: with respect to any Person, all investments by such Person in other
Persons (including Affiliates) in the form of direct or indirect loans
(including Contingent Obligations with respect to Debt), advances or capital
contributions (excluding payroll, commission, travel, and similar advances to
directors, officers, employees and the like made in the Ordinary Course of

 

19



--------------------------------------------------------------------------------

Business and Accounts or trade credit in the Ordinary Course of Business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all other payments that are or
would be classified as investments on a the financial statements prepared in
accordance with GAAP.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America (including any Lending Office of Bank of America),
or any replacement issuer appointed pursuant to Section 2.3.4.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

Judgment Currency: as defined in Section 1.5.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank and Agent.

LC Conditions: upon giving effect to issuance of a Letter of Credit, (a) the
conditions in Section 6 are satisfied; (b) total LC Obligations do not exceed
the Letter of Credit Subline and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency reasonably satisfactory to Agent and Issuing Bank; and
(d) the purpose and form of the Letter of Credit are reasonably satisfactory to
Agent and Issuing Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.

LC Obligations: the sum of (a) all amounts owing by Borrowers for drawings under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form reasonably satisfactory to Agent and
Issuing Bank.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: lenders party to this Agreement (including Agent in its capacity as
provider of Swingline Loans) and any Person who hereafter becomes a “Lender”
pursuant to an Assignment, in each case, which may be acting through one or more
of its Lending Offices.

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by Agent, a Lender or Issuing Bank by notice to
Borrower Agent and, if applicable, Agent.

 

20



--------------------------------------------------------------------------------

Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance, indemnity, reimbursement agreement or similar
instrument issued by Issuing Bank for the account or benefit of a Borrower or
Affiliate of a Borrower.

Letter of Credit Subline: $15,000,000.

LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an interest period, for a term equivalent to such period, equal to the London
Interbank Offered Rate, or comparable or successor rate approved by Agent, as
published on the applicable Reuters screen page (or other commercially available
source designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; and provided further, that in no event
shall LIBOR be less than zero.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

21



--------------------------------------------------------------------------------

Loan Year: each 12 month period commencing on the Closing Date or an anniversary
thereof.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has a material
adverse effect on (i) the business, results of operations or financial condition
of the Obligors, taken as a whole, (ii) on the value of any material Collateral,
(iii) the enforceability of any Loan Document, or (iv) the validity or priority
of Agent’s Liens on a material portion of the Collateral (other than as a result
of any action or inaction on the part of Agent or any Lender); (b) materially
impairs the ability of the Obligors, as a whole, to perform their obligations
under the Loan Documents, including repayment of any Obligations; or
(c) otherwise materially impairs the ability of Agent or any Lender to enforce
or collect any Obligations or to realize upon any Collateral (other than as a
result of any action or inaction on the part of Agent or any Lender).

Material Contract: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Obligor, including the Securities
Act of 1933, (b) for which breach, termination, nonperformance, or failure to
renew would reasonably be expected to have a Material Adverse Effect or (c) that
relates to the Senior Notes or any other Debt of such Obligor in excess of
$15,000,000.

Moody’s: Moody’s Investors Service, Inc. or any successor thereto.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Income: the net income (or loss) of Parent and its Subsidiaries, determined
in accordance with GAAP and before any reduction in respect of preferred stock
dividends, excluding, however: (a) any gain, together with any related provision
for taxes on such gain, realized in connection with (i) any Asset Sale or
(ii) the disposition of any securities by Parent or any of its Subsidiaries or
the extinguishment of any Debt of such Person or any of its Subsidiaries,
(b) any extraordinary gain, together with any related provision for taxes on
such extraordinary gain, (c) any gain or loss relating to foreign currency
translation or exchange, and (d) any income or loss related to any discontinued
operation.

Net Proceeds: the aggregate cash proceeds received by Parent or any of its
Subsidiaries in respect of any Asset Sale (including, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale), net of the direct costs relating to such Asset
Sale, including, without limitation, legal, accounting, and investment banking
fees, and sales commissions, any relocation expenses incurred as a result
thereof, and taxes paid or payable as a result thereof, in each case after
taking into account (a) any available tax credits or deductions and any tax
sharing arrangements, (b) amounts required to be applied to the repayment of
Indebtedness, other than the Obligations, secured by a Lien on the asset or
assets that were the subject of such Asset Sale, (c) any reserve for adjustment
in respect of the sale price of

 

22



--------------------------------------------------------------------------------

such asset or assets disposed of established in accordance with GAAP, (d) any
reserve against liabilities associated with the asset or assets disposed of and
retained by Parent or any of its Subsidiaries established in accordance with
GAAP and (e) all distributions and other payments required to be made to third
party interest holders in Subsidiaries or joint ventures as a result of such
Asset Sale.

Notice of Borrowing: a request by Borrower Agent for a Borrowing of Revolver
Loans, in the form attached as Exhibit D or otherwise satisfactory to Agent.

Notice of Conversion/Continuation: a request by Borrower Agent for conversion or
continuation of a Revolver Loan as an Interest Period Loan, in form satisfactory
to Agent.

Obligations: all (a) principal of and premium, if any, on the Revolver Loans,
(b) LC Obligations and other obligations of Obligors with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, in each case whether
now existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any Insolvency Proceeding, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of Parent or its
Subsidiaries, undertaken in good faith and/or consistent with past practices.

Organic Documents: with respect to any Person, its constitution, charter,
certificate or articles of incorporation, bylaws, articles of organization,
limited liability agreement, operating agreement, members agreement,
shareholders agreement, partnership agreement, certificate of partnership,
certificate of formation, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: the Fee Letter and each LC Document, Lien Waiver, Borrowing
Base Report, Compliance Certificate, Borrower Materials, or other note,
document, instrument or agreement (other than this Agreement or a Security
Document) now or hereafter delivered by an Obligor or other Person (provided
that an Obligor is party thereto) to Agent or a Lender in connection with any
transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Revolver Loan or Loan Document).

 

23



--------------------------------------------------------------------------------

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 13.4(c)).

Overadvance: as defined in Section 2.1.5.

Parent: Amkor Technology, INC., a Delaware corporation.

Participant: as defined in Section 13.2.

Participant Register: as defined in Section 13.2.3.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412 and 430 of the Code and Sections 302
and 303 of ERISA.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Permitted Account Liens: any of the following Liens: (a) Liens in favor of
Agent; (b) Liens for Taxes not yet due or being Properly Contested;
(c) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary; and (d) Liens
arising by virtue of a judgment or judicial order against any Borrower or
Subsidiary, or any Property of a Borrower or Subsidiary, as long as such Liens
are (i) in existence for less than 30 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens.

 

24



--------------------------------------------------------------------------------

Permitted Bank Debt: Debt incurred by an Obligor pursuant to the Credit
Facilities, any Receivables Program, any indenture, or one or more other term
loan and/or revolving credit or commercial paper facilities (including any
letter of credit subfacilities) entered into with commercial banks and/or
institutional lenders, and any replacement, extension, renewal, refinancing or
refunding thereof, but excluding the Obligations.

Permitted Business: the business of Parent and its Subsidiaries, taken as a
whole, operated in a manner consistent with past operations, and any business
that is reasonably related thereto or supplements such business or is a
reasonable extension thereof.

Permitted Discretion: means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

Permitted Holder: each of (a) James J. Kim and his estate, spouse, siblings,
ancestors, heirs, and lineal descendants, and spouses of any such persons, the
legal representatives of any of the foregoing, and the trustee of any bona fide
trust of which one or more of the foregoing are the principal beneficiaries or
the grantors, (b) any other Person that is controlled by any of the foregoing or
(c) any group (as such term is used in Section 13(d) and 14(d) of the Exchange
Act) that is controlled by any of the persons referred to in the immediately
preceding clauses (a) and (b), so long as (1) each member of such group has
voting rights approximately proportional to the percentage of ownership
interests held or acquired by it (or, in the case of members who are persons
referred to in the immediately preceding clauses (a) and (b), such members
collectively have voting rights that are approximately proportional to all
interests owned by such persons in the aggregate) and (2) no Person or group
(other than the Permitted Holders specified in clauses (a) and (b) above)
beneficially owns more than 50% (on a fully diluted basis) of the Voting Stock
held by such group.

Permitted Investments: (a) any Investment in any Obligor, whether made directly
in such Obligor or indirectly through an Investment in each parent company of
such Obligor which is ultimately and substantially contemporaneously with the
initial making thereof, made in such Obligor, (b) any Investment in Cash
Equivalents, (c) any Investment by an Obligor in a Person, if as a result of
such Investment or in connection with the transaction pursuant to which such
Investment is made (i) such Person becomes an Obligor, or (ii) such Person is
merged, consolidated, or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, an Obligor and in
each case any Investment held by such Person not acquired in contemplation
thereof, (d) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 10.2.5 hereof or any disposition not constituting an Asset Sale,
(e) any acquisition of assets (including Equity Interests) solely in exchange
for the issuance of Equity Interests (other than Disqualified Stock) of Parent,
(f) any Investment in connection with Hedging Agreements, (g) any Investments
received (i) in satisfaction of judgments or (ii) as payment on a claim made in
connection with any bankruptcy, liquidation, receivership, or other insolvency
proceeding, (h) Investments in (i) prepaid expenses and negotiable instruments
held for collection, (ii) accounts receivable arising in the Ordinary Course of
Business (and Investments obtained in exchange or settlement of accounts

 

25



--------------------------------------------------------------------------------

receivable for which an Obligor has determined that collection is not likely),
and (iii) lease, utility, and worker’s compensation, performance, and other
similar deposits arising in the Ordinary Course of Business, (i) so long as no
Default or Event of Default exists immediately before and after giving effect
thereto, any Strategic Investment, provided that the aggregate amount of all
Investments by Obligors in Strategic Investments shall not exceed the greater of
(x) $100,000,000 or (y) 5% of Parent’s consolidated total assets determined as
of the date of the last day of Parent’s most recently ended Fiscal Quarter,
(j) Investments purchased or received in exchange for Permitted Investments
existing as of the Closing Date or made thereafter; provided that any additional
consideration provided by an Obligor in such exchange shall not be permitted
pursuant to this clause (j); and provided, further, that such purchased or
exchanged Investments shall have a fair market value (as determined by an
Officer of Parent unless such fair market value exceeds $25,000,000 in which
case, as determined by the board of directors) equal to or exceeding the
Permitted Investments exchanged therefor; provided, further, that,
notwithstanding the preceding, any extension of credit or advance by an Obligor
to a customer or supplier of Obligors in the Ordinary Course of Business shall
be a Permitted Investment, (k) (A) accounts and chattel paper owing to any
Obligor, (B) endorsements for collection or deposit in the Ordinary Course of
Business, (C) any extension of credit represented by a bank deposit other than a
time deposit; and (D) deposits set forth in clause (k) of the definition of
Permitted Liens, (l) Investments accordance with the 2018 Tax Restructuring, and
(m) guarantees otherwise permitted by the terms of this Agreement, including
guarantees of Debt, performance guarantees and guarantees of operating leases or
other obligations that do not constitute Debt, in each case entered into in the
Ordinary Course of Business. The amount of Investments outstanding at any time
pursuant to clause (i) above shall be reduced by the net reduction after the
date of this Agreement in Investments made after the date of this Agreement
pursuant to such clause relating from dividends, repayments of loans or advances
or other transfers of property, net cash proceeds realized on the sale of any
such Investments and net cash proceeds representing the return of capital, in
each case any Obligor in respect of any such Investment, less the cost of the
disposition of any such Investment.

Permitted Liens: the following Liens on property of any Obligor (a) Liens on the
assets, excluding the Collateral, of any such Obligor securing Permitted Bank
Debt that was permitted by the terms of this Agreement to be incurred; (b)
[reserved]; (c) Liens in favor of an Obligor; provided that any such Lien on
property of any Borrower shall not extend to any Collateral; (d) Liens on
property of a Person or any of its Subsidiaries existing at the time such Person
is merged with or into or consolidated with any Obligor; provided, that such
Liens were not incurred in contemplation of such merger or consolidation and do
not extend to any assets which constitute Collateral; (e) Liens on property
existing at the time of acquisition thereof by any Obligor; provided that such
Liens were not incurred in contemplation of such acquisition and do not extend
to any assets which constitute Collateral; (f) Liens to secure the performance
of statutory obligations, letters of credit, surety or appeal bonds, performance
bonds, or other obligations of a like nature incurred in the Ordinary Course of
Business; (g) Liens to secure obligations in respect of Debt (including
obligations under Capital Lease) permitted by Section 10.2.4(b)(iv) covering
only the assets acquired with such Debt, including accessions, additions, parts,
attachments, improvements, fixtures, leasehold improvements, or proceeds, if
any, related thereto; (h) Liens existing on the effective date of any of the
Senior Notes Indentures, excluding Liens on Collateral; (i) Liens for taxes,
assessments, or governmental charges or claims that are not yet delinquent or
that are being Properly Contested; (j) Liens imposed by law or arising by
operation of law, including, landlords’, mechanics’, carriers’, warehousemen’s,
materialmen’s, suppliers’, and

 

26



--------------------------------------------------------------------------------

vendors’ Liens, Liens for master’s and crew’s wages and other similar Liens, in
each case which are incurred in the Ordinary Course of Business for sums not yet
delinquent or being Properly Contested; (k) Liens incurred or pledges and
deposits made in the Ordinary Course of Business in connection with workers’
compensation and unemployment insurance, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance and
other types of social security; (l) Liens to secure any extension, renewal,
refinancing, or refunding (or successive extensions, renewals, refinancings, or
refundings), in whole or in part, of any Debt secured by Liens referred to in
clause (d), clause (e), clause (g), and clause (h) of this definition; provided
that such Liens do not extend to any other property of any Obligor and the
principal amount of the Debt secured by such Lien is not increased; (m) judgment
Liens not giving rise to an Event of Default so long as such Lien is adequately
bonded and any appropriate legal proceedings that may have been initiated for
the review of such judgment, decree, or order shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired; (n) Liens on property of a Obligor other than Collateral
securing obligations of an Obligor under Hedging Agreements permitted by
Section 10.2.4(b)(vii) or any collateral for the Debt to which such Hedging
Agreements relate; (o) Liens upon specific items of Inventory or other goods and
proceeds securing such Obligor’s obligations in respect of banker’s acceptances
issued or credited for the account of such Obligor to facilitate the purchase,
shipment, or storage of such inventory or goods; (p) Liens securing
reimbursement obligations with respect to commercial letters of credit, banker’s
acceptances or other sureties which encumber documents and other property
relating to such letters of credit, banker’s acceptances or other sureties and
products and proceeds thereof; (q) Liens arising out of consignment or similar
arrangements for the sale of goods in the Ordinary Course of Business; (r) Liens
in favor of customs or revenue authorities arising as a matter of law to secure
payment of duties in connection with the importation of goods; (s) Liens on
property of a Obligor, other than the Collateral, securing other Debt not
exceeding the greater of (A) $200,000,000 and (B) an amount equal to 7.5% of
Parent’s Total Tangible Assets determined as of Parent’s most recent fiscal
quarter, at any time outstanding; (t) Liens securing Permitted Refinancing
Indebtedness, provided that such Liens do not extend to any other property of
such Obligor and the principal amount of such Debt secured by such Lien is not
increased; (u) Liens on the Equity Interests of Subsidiaries securing
obligations of Obligor not otherwise prohibited by this Agreement; (v) survey
exceptions, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other restrictions as to the use of real property
that were not incurred in connection with Debt and that do not, individually or
in the aggregate, materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;
(w) any provision for the retention of title to an asset by the vendor or
transferor of such asset (including any lessor) which transaction is otherwise
permitted under this Agreement; (x) leases, licenses, subleases or sublicenses
granted to others in the Ordinary Course of Business that do not (A) interfere
in any material respect with the business of any Obligor or (B) secure any Debt;
(y) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry; (z) Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;
(aa) Liens solely on any cash earnest money deposits made by any Obligor in
connection with any letter of intent or purchase agreement

 

27



--------------------------------------------------------------------------------

permitted under this Agreement; (bb) Liens arising from Uniform Commercial Code
(or equivalent statute) financing statement filings regarding operating leases
entered into in the ordinary course of business; and (cc) the Liens specified in
Schedule 10.2.2.

Permitted Refinancing Indebtedness: any Debt of an Obligor issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease, discharge, or refund other Debt of an Obligor (other than intercompany
Indebtedness); provided that: (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount of (or accreted value, if applicable), plus accrued interest or
premium (including any make-whole premium), if any, on, the Debt so extended,
refinanced, renewed, replaced, defeased, discharged, or refunded (plus, upfront
fees, original issue discount and the amount of reasonable expenses incurred in
connection therewith); (b) such Permitted Refinancing Indebtedness has a final
maturity date later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Debt being extended, refinanced, renewed, replaced, defeased, discharged
or refunded; provided that if the original maturity date of such Indebtedness is
after the Revolver Termination Date (as in effect on the date such Permitted
Refinancing Indebtedness was incurred), then such Permitted Refinancing
Indebtedness shall have a maturity at least 180 days after the Revolver
Termination Date (as in effect on the date such Permitted Refinancing
Indebtedness was incurred); (c) if the Debt being extended, refinanced, renewed,
replaced, defeased, discharged, or refunded is subordinated in right of payment
to the Obligations, such Permitted Refinancing Indebtedness is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Debt being
extended, refinanced, renewed, replaced, defeased, discharged, or refunded; and
(d) in the case of Debt of an Obligor, such Permitted Refinancing Indebtedness
is incurred by such Obligor.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or ERISA Affiliate, or to which an Obligor or ERISA
Affiliate is required to contribute on behalf of its employees.

Platform: as defined in Section 14.3.3.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Revolver Loans and LC Obligations by the aggregate outstanding Revolver Loans
and LC Obligations or, if all Revolver Loans and LC Obligations have been paid
in full and/or Cash Collateralized, by dividing such Lender’s and its
Affiliates’ remaining Obligations by the aggregate remaining Obligations.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)

 

28



--------------------------------------------------------------------------------

non-payment would not have a Material Adverse Effect, nor result in forfeiture
or sale of any material assets of the Obligor; (e) no Lien is imposed on assets
of the Obligor, unless bonded and stayed to the reasonable satisfaction of
Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

Qualified Proceeds: any of the following or any combination of the following:
(a) any Cash Equivalents other than certificates of deposit, eurodollar time
deposits, bankers’ acceptances, and overnight bank deposits with any commercial
bank organized under the laws of a foreign country, (b) any liabilities (as
would be shown on Parent’s balance sheet if prepared in accordance with GAAP on
the date of the corresponding Asset Sale) of Parent or any Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Obligations) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases or indemnifies Parent
or such Subsidiary from further liability, (c) any securities, notes, or other
obligations received by Parent or any such Subsidiary from such transferee that
are converted by Parent or such Subsidiary into cash or Cash Equivalents within
90 days after such Asset Sale (to the extent of the cash or Cash Equivalents
received in that conversion), (d) long-term assets that are used or useful in a
Permitted Business, and (e) all or substantially all of the assets of, or a
majority of the voting Equity Interests of, any Permitted Business; provided
that in the case of clause (d) and clause (e) preceding, the Asset Sale
transaction shall be with a non-Affiliate and the amount of long-term assets or
voting Equity Interests received in the Asset Sale transaction shall not exceed
10.0% of the consideration received.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Rate Determination Date: two Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by Agent;
provided that to the extent such market practice is not administratively
feasible for Agent, such other day as otherwise reasonably determined by Agent).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Receivables Program: with respect to any Person, an agreement or other
arrangement or program providing for the advance of funds to such Person against
the pledge, contribution, sale, or other transfer of encumbrances of Receivables
Program Assets of such Person or such Person and/or one or more of its
Subsidiaries.

Receivables Program Assets: all of the following property and interests in
property, including any undivided interest in any pool of any such property or
interests, whether now existing

 

29



--------------------------------------------------------------------------------

or existing in the future or hereafter arising or acquired: (a) accounts; (b)
accounts receivable, general intangibles, instruments, contract rights,
documents, and chattel paper (including, without limitation, all rights to
payment created by or arising from sales of goods, leases of goods, or the
rendition of services, no matter how evidenced, whether or not earned by
performance); (c) all unpaid seller’s or lessor’s rights (including, without
limitation, rescission, replevin, reclamation, and stoppage in transit) relating
to any of the foregoing or arising therefrom; (d) all rights to any goods or
merchandise represented by any of the foregoing (including, without limitation,
returned or repossessed goods); (e) all reserves and credit balances with
respect to any such accounts receivable or account debtors; (f) all letters of
credit, security, or Guarantees of any of the foregoing; (g) all insurance
policies or reports relating to any of the foregoing; (h) all collection or
deposit accounts relating to any of the foregoing; (i) all books and records
relating to any of the foregoing; (j) all instruments, contract rights, chattel
paper, documents, and general intangibles relating to any of the foregoing; and
(k) all proceeds of any of the foregoing.

Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

Reimbursement Date: as defined in Section 2.3.2.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.

Required Lenders: (a) if there are one or two Lenders, all of such Lenders
(other than any such Lender that is a Defaulting Lender) and (b) if there are
more than two Lenders, at least two unaffiliated Lenders (subject to
Section 4.2) holding in excess of 50% of (i) the aggregate outstanding Revolver
Commitments; or (i) after termination of the Revolver Commitments, the aggregate
outstanding Revolver Loans and LC Obligations or, upon Full Payment of all
Revolver Loans and LC Obligations, the aggregate remaining Obligations;
provided, that Revolver Commitments, Revolver Loans and other Obligations held
by a Defaulting Lender and its Affiliates shall be disregarded in making such
calculation, but any related Fronting Exposure shall be deemed held as a
Revolver Loan or LC Obligation by the Lender that funded the applicable Revolver
Loan or issued the applicable Letter of Credit.

Restricted Investment: any Investment which is not a Permitted Investment.

Restricted Payment: as defined in Section 10.2.2(a).

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

30



--------------------------------------------------------------------------------

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to Section 2.1.7 or an Assignment
and Acceptance to which it is a party. “Revolver Commitments” means the
aggregate amount of such commitments of all Lenders.

Revolver Loan: any loan made pursuant to Section 2.1 or as a Swingline Loan.

Revolver Termination Date: July 13, 2023.

Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus
(b) the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., or any successor thereto.

Sanction: any sanction administered or enforced by the U.S. government
(including OFAC), United Nations Security Council, European Union, U.K.
government or other sanctions authority.

SEC: the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by Parent or its Subsidiaries to a Secured Bank
Product Provider; provided, that Secured Bank Product Obligations of an Obligor
shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
reasonably satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13.

Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

Security Documents: the Singapore Debenture, Singapore Share Pledge, Guaranty
and Security Agreement, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.

Senior Notes Indentures: (a) the Senior Notes (2021) Indenture and (b) the
Senior Notes (2022) Indenture.

 

31



--------------------------------------------------------------------------------

Senior Notes: (a) Parent’s 6.625% Senior Notes due June 1, 2021 issued pursuant
to the Senior Notes (2021) Indenture and (b) Parent’s 6.375% Senior Notes due
2022 issued pursuant to the Senior Notes (2022) Indenture.

Senior Notes (2021) Indenture: that certain Indenture between Parent and U.S.
Bank National Association, as Trustee, dated as of May 20, 2011, as such
Indenture may be amended or supplemented from time to time, relating to Parent’s
6.625% Senior Notes due 2021.

Senior Notes (2022) Indenture: that certain Indenture between Parent and U.S.
Bank National Association, as Trustee, dated as of September 21, 2012, as such
Indenture may be amended or supplemented from time to time, relating to Parent’s
6.375% Senior Notes due 2022.

Senior Officer: the chairman of the board, director, president, chief executive
officer, chief financial officer or treasurer of a Borrower or, if the context
requires, an Obligor.

Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.

SIBOR: a per annum rate of interest (rounded up to the nearest 1/8th of 1%)
equal to the Singapore Interbank Offered Rate, or comparable or successor rate
approved by Agent, determined by it at or about 11:00 a.m. (Singapore time) on
the Rate Determination Date, for a term equivalent to the applicable interest
period, as published on the applicable Reuters screen page (or other
commercially available source designated by Agent from time to time); provided,
that in no event shall SIBOR be less than zero.

SIBOR Loan: each set of SIBOR Revolver Loans having a common length and
commencement of Interest Period.

SIBOR Revolver Loan: a Revolver Loan denominated in Singapore Dollars that bears
interest based on SIBOR.

Singapore Base Rate: for any day, the per annum rate of interest designated by
Bank of America, N.A. (or its affiliates or branches) from time to time as its
prime lending rate for commercial loans made by it in Singapore in Singapore
Dollars, which rate is based on various factors, including its costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such rate; provided, that in no event shall the Singapore Base Rate be less than
zero. Any change in such rate shall take effect at the opening of business on
the applicable Business Day.

Singapore Base Rate Revolver Loan: a Revolver Loan denominated in Singapore
Dollars that bears interest based on the Singapore Base Rate.

Singapore Debenture: the Singapore law governed debenture over all of the assets
of Amkor Singapore dated on or about the date of this Agreement and made between
Amkor Singapore and Agent.

 

32



--------------------------------------------------------------------------------

Singapore Share Pledge: the Singapore law governed pledge over all of the shares
of Amkor Singapore dated on or about the date of this Agreement and made between
Amkor Technology Singapore Investment Pte. Ltd. and Agent.

Singapore Dollars: the lawful currency of Singapore.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Specified Allowance Condition: either (A) pro-forma Availability is greater than
20.0% of Revolver Commitments or (B) pro-forma Availability is greater than
12.5% of Revolver Commitments and pro forma Fixed Charge Coverage Ratio equals
or exceeds 1.10 to 1.00.

Specified Equity Contribution: as defined in Section 11.31.1.

Specified Event of Default: any Event of Default occurring as a result of a
breach of any of the following Sections of this Agreement: Section 7.2, 8.1,
8.2.4, 8.2.5, 10.1.1, 10.1.2, 10.2.2, 10.2.4, 10.2.7, 10.2.11, 10.2.13, 10.3,
11.1(a), or 11.1(j).

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

Stated Maturity: with respect to any installment of interest or principal on any
series of Debt, the date on which such payment of interest or principal was
scheduled to be paid in the

 

33



--------------------------------------------------------------------------------

original documentation governing such Debt, and shall not include any contingent
obligations to repay, redeem, or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

Strategic Investment: any Investment in any Person whose primary business is
related, ancillary, or complementary to a Permitted Business, and such
Investment is determined in good faith by the board of directors of Parent (or
senior officers of Parent to whom the board of directors has duly delegated the
authority to make such a determination), whose determination shall be conclusive
and evidenced by a resolution, to promote or significantly benefit the
businesses of Parent and its Subsidiaries on the date of such Investment;
provided, that, with respect to any Strategic Investment or series of related
Strategic Investments involving aggregate consideration in excess of
$20,000,000, Parent shall deliver to Agent a resolution of its board of
directors set forth in an Officer’s Certificate certifying that such Investment
qualifies as a Strategic Investment pursuant to this definition.

Subordinated Debt: Debt incurred by an Obligor that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
reasonably satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by Parent or a Borrower or combination of Parent or Borrowers
(including indirect ownership through other entities in which Parent or a
Borrower directly or indirectly owns 50% of the voting securities or Equity
Interests).

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Loan: any Borrowing of Floating Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders or repaid by Borrowers.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Total Tangible Assets: with respect to Parent, as of any date, the total
consolidated assets of Parent and its Subsidiaries as of such date less the
amount of the consolidated intangible assets of Parent and its Subsidiaries as
of such date.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Triggered Activation Period: (a) solely for purposes of Section 10.3, any period
beginning on any day on which Availability is below an amount equal to 12.50% of
the aggregate Revolver Commitments on such day, and continuing through and
including the first day, if any, when no Specified Event of Default has existed
and Availability has exceeded, in each case, for sixty (60) consecutive days,
12.50% of the aggregate Revolver Commitments on each of such consecutive days;
(b) solely for purposes of Section 8.1, any period beginning on any day on which
Availability is below an amount equal to 15.00% of the aggregate Revolver
Commitments on such day, and

 

34



--------------------------------------------------------------------------------

continuing through and including the first day, if any, when no Specified Event
of Default has existed and Availability has exceeded, in each case, for sixty
(60) consecutive days, 15.00% of the aggregate Revolver Commitments on each of
such consecutive days and (c) solely for purposes of Sections 5.7, 8.2.4, 8.3.1
and 10.2.9 any period beginning on any day on which an Event of Default occurs
or Availability is below an amount equal to the Triggered Threshold Percentage
of the aggregate Revolver Commitments on such day, and continuing through and
including the first day, if any, when no Event of Default has existed and
Availability has exceeded, in each case, for sixty (60) consecutive days,
Triggered Threshold Percentage of the aggregate Revolver Commitments on each of
such consecutive days.

Triggered Threshold Percentage: (a) 20%, if the Dominion Account is located
within the United States and (b) 25% if the Dominion Account is located outside
of the United States.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unused Line Fee Rate: a per annum rate equal to (a) 0.375%, if average daily
Revolver Usage was 50% or less of the Revolver Commitments during the preceding
calendar month, or (b) 0.25%, if average daily Revolver Usage was more than 50%
of the Revolver Commitments during such month.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

Value: for an Account, the face amount of such Account, minus any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances, or
Taxes (including sales, excise, and other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

Voting Stock: with respect to any Person as of any date, the Equity Interests of
such Person that are at the time entitled to vote in the election of the board
of directors (or other equivalent governing body) of such Person.

Weighted Average Life to Maturity: when applied to any Debt at any date, the
number of years obtained by dividing (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity, or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by (b) the then outstanding principal amount of such Debt.

Wholly Owned Subsidiary: with respect to any Person, a Subsidiary of such Person
all of the outstanding Equity Interests of which (other than directors’
qualifying shares or similar shares required by law to be held by third parties)
shall at the time be owned by such Person and/or by one or more Wholly Owned
Subsidiaries of such Person.

Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

 

35



--------------------------------------------------------------------------------

2018 Tax Restructuring: the proposed restructuring of Parent and its
Subsidiaries as disclosed to Agent prior to the Closing Date.

1.2    Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date;
provided, that if Borrower Agent notifies Agent that Borrower Agent requests an
amendment to any provision (including any definitions) hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower Agent that Agent requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, in the event of an accounting change
(including the implementation of Topic 842) requiring additional leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence on the Closing Date) that would constitute Capital Leases in
conformity with GAAP on the Closing Date (e.g. before the implementation of
Topic 842) shall be considered Capital Leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith. For the avoidance of doubt,
“Capital Lease” shall exclude any lease, concession, license of property or
other arrangement (or guarantee thereof) which would be considered an operating
lease under GAAP as at the Closing Date (e.g. before the implementation of Topic
842) which subsequently requires capitalization as a result of any change to the
treatment of such leases or other arrangements under GAAP.

1.3    Uniform Commercial Code. Any terms (whether capitalized or lower case)
used in this Agreement that are defined in the UCC (including, without
limitation, “Account,” “Account Debtor,” “Chattel Paper,” “Commercial Tort
Claim,” “Deposit Account,” “Document,” “Equipment,” “Farm Products,” “Fixtures,”
“General Intangibles,” “Inventory,” “Investment Property,” “Instrument,”
“Letters of Credit, Letter-of-Credit-Right,” “Promissory Note,” “Proceeds,”
“Securities Account” and “Supporting Obligation”) shall be construed and defined
as set forth in the UCC unless otherwise defined herein or in the Loan
Agreement.

1.4    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,

 

36



--------------------------------------------------------------------------------

supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement;
(d) any exhibits or schedules mean, unless the context otherwise requires,
exhibits and schedules attached hereto, which are hereby incorporated by
reference; (e) any Person include successors and assigns; (f) time of day means
time of day in Singapore; or (g) discretion of Agent, Issuing Bank or any Lender
mean the sole and absolute discretion of such Person (acting reasonably)
exercised at any time. All determinations (including calculations of Borrowing
Base and financial covenants) made from time to time under the Loan Documents
shall be made in light of the circumstances existing at such time. Borrowing
Base calculations shall be consistent with historical methods of valuation and
calculation, and otherwise reasonably satisfactory to Agent in its Permitted
Discretion (and not necessarily calculated in accordance with GAAP). Borrowers
shall have the burden of establishing any alleged negligence, misconduct or lack
of good faith by Agent, Issuing Bank or any Lender under any Loan Documents. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Reference
to a Borrower’s “knowledge” or similar concept means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter.

1.5    Currency Equivalents.

1.5.1    Calculations. All references in the Loan Documents to Revolver Loans,
Letters of Credit, Obligations, Borrowing Base components and other amounts
shall be denominated in Available Currency, unless expressly provided otherwise.
The Dollar equivalent of any amounts denominated or reported under a Loan
Document in a currency other than Dollars shall be determined by Agent on a
daily basis, based on the current Spot Rate. Borrowers shall report Value and
other Borrowing Base components to Agent in the currency invoiced by Borrowers
(for Accounts) or shown in Borrowers’ financial records (for all other assets),
and unless expressly provided otherwise, shall deliver financial statements and
calculate financial covenants in Dollars. Notwithstanding anything herein to the
contrary, if an Obligation is funded or expressly denominated in a currency
other than Dollars, Borrowers shall repay such Obligation in such other
currency.

1.5.2    Judgments. If, in connection with obtaining judgment in any court, it
is necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).

 

37



--------------------------------------------------------------------------------

SECTION 2.    CREDIT FACILITIES

2.1    Revolver Commitment.

2.1.1    Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Revolver Loan would exceed the
Borrowing Base.

2.1.2    Notes. Revolver Loans and interest accruing thereon shall be evidenced
by the records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its
Revolver Loans.

2.1.3    Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital needs and for general corporate
purposes. Borrowers shall not, directly or indirectly, use any Letter of Credit
or Revolver Loan proceeds, nor use, lend, contribute or otherwise make available
any Letter of Credit or Revolver Loan proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of issuance of the
Letter of Credit or funding of the Revolver Loan, is the target of any Sanction,
to the extent such actions would result in a violation of a Sanction by any
Person; or (ii) in any manner that would result in a violation of a Sanction by
any Person (including any Secured Party or other individual or entity
participating in any transaction); or (iii) for any purpose that would breach
the U.S. Foreign Corrupt Practices Act of 1977, UK Bribery Act 2010 or similar
law in any jurisdiction.

2.1.4    Voluntary Reduction or Termination of Revolver Commitments.

(a)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
10 days prior written notice to Agent at any time, Borrowers may, at their
option, terminate the Revolver Commitments and this credit facility. Any notice
of termination given by Borrowers shall be irrevocable; provided, that a notice
of termination of the Revolver Commitments may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of an acquisition, in which case such notice may be revoked or
otherwise modified by notice to Agent prior to the specified effective date if
such condition is not satisfied. On the Commitment Termination Date, Borrowers
shall make Full Payment of all Obligations.

(b)    Borrowers may permanently reduce the Revolver Commitments, on a ratable
basis for all Lenders, upon at least 10 days prior written notice to Agent,

 

38



--------------------------------------------------------------------------------

which notice shall specify the amount of the reduction and shall be irrevocable
once given. Each reduction shall be in a minimum amount of $25,000,000, or an
increment of $1,000,000 in excess thereof.

2.1.5    Overadvances. If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, the excess shall be payable by Borrowers on demand
by Agent and shall constitute an Obligation secured by the Collateral and be
entitled to all benefits of the Loan Documents. Agent may require Lenders to
fund Floating Rate Loans that cause or constitute an Overadvance (unless
Required Lenders have notified Agent in writing that no such Revolver Loans are
to be made) and to forbear from requiring Borrowers to cure an Overadvance, as
long as the total Overadvance does not exceed $25,000,000 and does not continue
for more than 30 consecutive days without the consent of Required Lenders. In no
event shall Revolver Loans be required that would cause Revolver Usage to exceed
the aggregate Revolver Commitments. No funding or sufferance of an Overadvance
shall constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. No Obligor shall be a beneficiary of this Section nor authorized to
enforce any of its terms.

2.1.6    Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, to make Floating
Rate Loans (“Protective Advances”) (a) up to an aggregate amount of $25,000,000
outstanding at any time, if Agent deems such Revolver Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations, as long as such Revolver Loans do not cause Revolver
Usage to exceed the aggregate Revolver Commitments; or (b) to pay any other
amounts chargeable to Obligors under any Loan Documents, including interest,
costs, fees and expenses. Lenders shall participate on a Pro Rata basis in
Protective Advances outstanding from time to time. Required Lenders may at any
time revoke Agent’s authority to make further Protective Advances under clause
(a) by written notice to Agent. Absent such revocation, Agent’s determination
that funding of a Protective Advance is appropriate shall be conclusive.

2.1.7    Increase in Revolver Commitments. Borrowers may request an increase in
Revolver Commitments from time to time upon not less than 30 days’ notice to
Agent, as long as (a) the requested increase is in a minimum amount of
$25,000,000 and is offered on the same terms as existing Revolver Commitments,
except for a closing fee specified by Agent and Borrowers, and (b) total
increases under this Section do not exceed $75,000,000 and no more than three
increases are made. Agent shall promptly notify Lenders of the requested
increase and, within 10 Business Days thereafter, each Lender shall notify Agent
if and to what extent such Lender commits to increase its Revolver Commitment.
Any Lender not responding within such period shall be deemed to have declined an
increase. If Lenders fail to commit to the full requested increase, Eligible
Assignees may issue additional Revolver Commitments and become Lenders
hereunder. Agent may allocate, in its discretion, the increased Revolver
Commitments among committing Lenders and, if necessary, Eligible Assignees.
Total Revolver Commitments shall be increased by the requested amount (or such
lesser amount committed by Lenders and Eligible Assignees) on a date agreed upon
by Agent and Borrower Agent, provided the conditions set forth in Section 6.2
are satisfied at such time. Agent, Borrowers, and the

 

39



--------------------------------------------------------------------------------

new and existing Lenders shall execute and deliver such documents and agreements
as Agent deems appropriate to evidence the increase in and allocations of
Revolver Commitments. On the effective date of an increase, the Revolver Usage
and other exposures under the Revolver Commitments shall be reallocated among
Lenders, and settled by Agent as necessary, in accordance with Lenders’ adjusted
shares of such commitments.

2.2    Reserved.

2.3    Letter of Credit Facility.

2.3.1    Issuance of Letters of Credit. Issuing Bank shall issue Letters of
Credit from time to time until the Commitment Termination Date, on the terms set
forth herein, including the following:

(a)    Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements reasonably
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender. If, in sufficient time to act, Issuing Bank
receives written notice from Agent or Required Lenders that a LC Condition has
not been satisfied, Issuing Bank shall not issue the requested Letter of Credit
until such notice is withdrawn in writing by Agent or until the Required Lenders
have waived such condition in accordance with this Agreement. Prior to receipt
of any such notice, Issuing Bank shall not be deemed to have knowledge of any
failure of LC Conditions.

(b)    Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by Agent.
Increase, renewal or extension of a Letter of Credit shall be treated as
issuance of a new Letter of Credit, except that Issuing Bank may require a new
LC Application in its discretion.

(c)    Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or

 

40



--------------------------------------------------------------------------------

incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Issuing Bank, Agent or any Lender, including
any act or omission of a Governmental Authority. Borrowers shall take all action
to avoid and mitigate any damages relating to any Letter of Credit or claimed
against Issuing Bank, Agent or any Lender, including through enforcement of any
available rights against a beneficiary. Issuing Bank shall be fully subrogated
to the rights and remedies of any beneficiary whose claims against any Borrower
are discharged with proceeds of a Letter of Credit. The rights and remedies of
Issuing Bank under the Loan Documents shall be cumulative.

(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may use legal counsel, accountants and other experts
to advise it concerning its obligations, rights and remedies, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by such experts. Issuing Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

2.3.2    Reimbursement; Participations.

(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, by no later than the next Business Day
(“Reimbursement Date”), the amount paid by Issuing Bank under such Letter of
Credit, together with interest at the interest rate for Floating Rate Loans from
the Reimbursement Date until payment by Borrowers. The obligation of Borrowers
to reimburse Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary. Whether or not Borrower Agent submits
a Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing
of Floating Rate Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender shall fund its Pro Rata share of
such Borrowing whether or not the Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

 

41



--------------------------------------------------------------------------------

(b)    Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.

(c)    The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.

(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence, willful
misconduct or bad faith. Issuing Bank may refrain from taking any action with
respect to a Letter of Credit until it receives written instructions (and in its
discretion, appropriate assurances) from the Lenders.

 

42



--------------------------------------------------------------------------------

2.3.3    Cash Collateral. At Agent’s or Issuing Bank’s request, Borrowers shall
Cash Collateralize (a) the Fronting Exposure of any Defaulting Lender, and
(b) all outstanding Letters of Credit if an Event of Default exists, the
Commitment Termination Date occurs or the Revolver Termination Date is scheduled
to occur within five Business Days. If Borrowers fail to provide any Cash
Collateral as required hereunder, Lenders may (and shall upon direction of
Agent) advance, as Revolver Loans, the amount of Cash Collateral required
(whether or not the Revolver Commitments have terminated, an Overadvance exists
or the conditions in Section 6 are satisfied).

2.3.4    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank. From the
effective date of its resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise have all rights and obligations of an Issuing Bank hereunder relating
to any Letter of Credit issued by it prior to such date. A replacement Issuing
Bank may be appointed by written agreement among Agent, Borrower Agent and the
new Issuing Bank.

SECTION 3.    INTEREST, FEES AND CHARGES

3.1    Interest.

3.1.1    Rates and Payment of Interest.

(a)    The Obligations shall bear interest (i) if a Base Rate Revolver Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin, (ii) if a
Singapore Base Rate Revolver Loan, at the Singapore Base Rate in effect from
time to time, plus the Applicable Margin, (iii) if a LIBOR Revolver Loan, at
LIBOR for the applicable Interest Period, plus the Applicable Margin; (iv) if a
SIBOR Revolver Loan, at SIBOR for the applicable Interest Period, plus the
Applicable Margin; (v) if any other Obligation denominated in Dollars
(including, to the extent permitted by Applicable Law, interest not paid when
due), at the Base Rate in effect from time to time, plus the Applicable Margin
for Base Rate Revolver Loans; and (vi) if any other Obligation denominated in
Singapore Dollars (including, to the extent permitted by Applicable Law,
interest not paid when due), at the Singapore Base Rate in effect from time to
time, plus the Applicable Margin for Singapore Base Rate Revolver Loans.
Interest shall accrue from the date the Revolver Loan is advanced or the
Obligation is incurred or payable, until paid by Borrowers.

(b)    During an Insolvency Proceeding with respect to any Borrower, or during
the existence and continuation of any other Event of Default if Agent or
Required Lenders in their discretion so elect, Obligations shall bear interest
at the Default Rate (whether before or after any judgment), payable on demand.

(c)    Interest shall accrue from the date a Revolver Loan is advanced or
Obligation is incurred or payable, until paid in full by Borrowers, and shall in
no event be less than zero at any time. Interest accrued on the Revolver Loans
shall

 

43



--------------------------------------------------------------------------------

be due and payable monthly in arrears, (i) on the fifth day of each month with
respect to the prior month; (ii) on any date of prepayment, with respect to the
principal amount being prepaid; and (iii) on the Commitment Termination Date.
Interest accrued on any other Obligations shall be due and payable as provided
in the applicable agreements or, if no payment date is specified, on demand.

3.1.2    Application of LIBOR and/or SIBOR to Outstanding Revolver Loans.

(a)    Borrowers may on any Business Day elect to convert any portion of the
Floating Rate Loans to, or to continue any Interest Period Loan at the end of
its Interest Period as, an Interest Period Loan. During any Event of Default,
Agent may (and shall at the direction of Required Lenders) declare that no
Revolver Loan may be made, converted or continued as an Interest Period Loan.

(b)    To convert or continue Revolver Loans as Interest Period Loans, Borrower
Agent shall give Agent a Notice of Conversion/Continuation, no later than 11:00
a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Revolver Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be one month
if not specified). If, upon the expiration of any Interest Period for any
Interest Period Loan, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Revolver Loan into a Floating Rate Loan. Agent does not warrant or accept
responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definitions of LIBOR and/or SIBOR.

3.1.3    Interest Periods. Borrowers shall select an interest period (“Interest
Period”) of 1, 2 or 3 months to apply to each Interest Period Loan; provided,
that:

(a)    the Interest Period shall begin on the date the Revolver Loan is made or
continued as, or converted into, a Interest Period Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b)    if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and

(c)    no Interest Period shall extend beyond the Revolver Termination Date.

 

44



--------------------------------------------------------------------------------

3.2    Fees.

3.2.1    Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the Revolver Commitments exceed the average daily Revolver Usage during any
month. Such fee shall be payable in arrears, on the fifth day of each month
(with respect to the prior month) and on the Commitment Termination Date.

3.2.2    LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for Interest
Period Loans times the average daily Stated Amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the fifth day of each month with
respect to the prior month; (b) to Agent, for its own account, a fronting fee
equal to 0.250% per annum on the Stated Amount of each Letter of Credit, which
fee shall be payable monthly in arrears, on the fifth day of each month with
respect to the prior month; and (c) to Issuing Bank, for its own account, all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. When an Event of Default has occurred and is
continuing, if Agent or Required Lenders so elect, the fee payable under clause
(a) shall be increased by 2% per annum.

3.2.3    Fee Letters. Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.

3.3    Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 365 days with respect to SIBOR Loans
and 360 days with respect to all other Obligations. Each determination by Agent
of any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent manifest error. All fees shall be fully earned
when due and shall not be subject to rebate, refund or proration. All fees
payable under Section 3.2 are compensation for services and are not, and shall
not be deemed to be, interest or any other charge for the use, forbearance or
detention of money. A certificate as to amounts payable by Borrowers under
Section 3.4, 3.6, 3.7, 3.9 or 5.9 (together with reasonably detailed
calculations thereof), submitted to Borrower Agent by Agent or the affected
Lender shall be final, conclusive and binding for all purposes, absent manifest
error, and Borrowers shall pay such amounts to the appropriate party within 30
days following receipt of the certificate.

3.4    Reimbursement Obligations. Borrowers shall reimburse all Extraordinary
Expenses promptly upon written request, including documentation reasonably
supporting such request (provided that any legal fees and expenses to be limited
to the reasonable and documented out-of-pocket fees and expenses of one (1) lead
firm of counsel representing Agent and the Lenders, if necessary, one (1) local
counsel in each relevant local jurisdiction to Agent and the Lenders; provided
in the case of an actual conflict between Agent and Lenders, one additional firm
of counsel representing all Lenders). Borrowers shall also reimburse Agent for
all reasonable and documented out-of-pocket legal (with such legal fees and
expenses to be limited to the reasonable and documented out-of-pocket fees and
expenses of one (1) lead firm of counsel representing Agent and, if necessary,
one (1) local counsel in each relevant local jurisdiction to Agent; provided

 

45



--------------------------------------------------------------------------------

in the case of an actual conflict between Agent and Lenders, one additional firm
of counsel representing all Lenders), accounting, appraisal, consulting, and
other fees and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), any examination or appraisal with respect to any Obligor or
Collateral by Agent’s personnel or a third party. If, for any reason (including
inaccurate reporting in any Borrower Materials), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to Agent, for the ratable benefit of Lenders, an amount equal to
the difference between the amount of interest and fees that would have accrued
using the proper margin and the amount actually paid. All amounts payable by
Borrowers under this Section shall be due on demand. If due to an error by Agent
it is determined that a lower Applicable Margin should have applied to a period
than was actually applied, then the proper margin shall be applied retroactively
and Agent shall establish a credit for Borrower in an amount equal to the
difference between the amount of interest and fees that would have accrued using
the proper margin and the amount actually paid for such period to Lenders. All
amounts payable by Borrowers under this Section shall be due promptly following
demand therefor.

3.5    Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to perform any of its obligations hereunder, to make, maintain,
fund, participate in, or charge applicable interest or fees with respect to, any
Revolver Loan or Letter of Credit, or to determine or charge interest based on
LIBOR or SIBOR, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Available Currency in the London interbank market, then, on notice thereof by
such Lender to Agent, any obligation of such Lender to perform such obligations,
to make, maintain, fund or participate in the Revolver Loan or Letter of Credit
(or to charge interest or fees otherwise applicable thereto), or to continue or
convert Revolver Loans as Interest Period Loans, shall be suspended until such
Lender notifies Borrower Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay the applicable Revolver Loan, Cash Collateralize the applicable LC
Obligations or, if applicable, convert Interest Period Loan(s) of such Lender to
Floating Rate Loan(s), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain the Interest Period Loan to
such day, or immediately, if such Lender may not lawfully continue to maintain
the Interest Period Loan. Upon any such prepayment or conversion, Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.6    Inability to Determine Rates.

3.6.1    Agent will immediately notify Borrower Agent and Lenders if, in
connection with any Revolver Loan or request for a Revolver Loan, (a) Agent
determines that (i) deposits in the applicable Available Currency are not being
offered to banks in the London interbank Eurodollar market for the applicable
Revolver Loan amount or Interest Period, or (ii) adequate and reasonable means
do not exist for determining LIBOR or SIBOR on any applicable date or that any
Interest Period is not available on the basis

 

46



--------------------------------------------------------------------------------

provided herein; or (b) Agent or Required Lenders determine for any reason that
LIBOR or SIBOR for the Interest Period does not adequately and fairly reflect
the cost to Lenders of funding the Revolver Loan. Thereafter, Lenders’
obligations to make or maintain affected Interest Period Loans and utilization
of the LIBOR component (if affected) in determining Base Rate shall be suspended
until Agent (upon instruction by Required Lenders) withdraws the notice. Upon
receipt of such notice, Borrower Agent may revoke any pending request for a
Borrowing of, the conversion of any Borrowing to, or the continuation of any
Borrowing as, an Interest Period Loan, or, failing that, will be deemed to have
requested a Floating Rate Loan.

3.6.2    If at any time Agent determines (which determination shall be
conclusive absent manifest error) that (a) the circumstances set forth in
Section 3.6.1 have arisen and such circumstances are unlikely to be temporary or
(b) the circumstances set forth in Section 3.6.1 have not arisen but the
supervisor for the administrator of LIBOR or SIBOR or a Governmental Authority
having jurisdiction over Agent has made a public statement identifying a
specific date after which LIBOR or SIBOR shall no longer be used for determining
interest rates for loans, then Agent and Borrower Agent shall endeavor to
establish an alternate rate of interest to the LIBOR or SIBOR, as applicable,
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Such alternative rate of
interest shall at no time be less than 0%. Notwithstanding anything to the
contrary in Section 14.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section 3.6.2, only to the extent the LIBOR or SIBOR is not available or
published at such time on a current basis, (i) any requests for the conversion
of any Borrowing to, or continuation of any Borrowing as, a LIBOR or SIBOR
Borrowing shall be ineffective, and (y) if any Borrowing Request requests a
LIBOR or SIBOR Borrowing, such Borrowing shall be made as an Base Rate
Borrowing.

3.7    Increased Costs; Capital Adequacy.

3.7.1    Increased Costs Generally. If any Change in Law shall:

(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR
and/or SIBOR) or Issuing Bank;

(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes,

 

47



--------------------------------------------------------------------------------

and (iii) Connection Income Taxes) with respect to any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(c)    impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Revolver Loan,
Letter of Credit, participation in LC Obligations, Revolver Commitment or Loan
Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Revolver Loan or Revolver Commitment, or converting to or
continuing any interest option for a Revolver Loan, or to increase the cost to a
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
a Lender or Issuing Bank hereunder (whether of principal, interest or any other
amount) then, within 10 Business Days of the request of such Lender or Issuing
Bank, Borrowers will pay to it such additional amount(s) as will compensate it
for the additional costs incurred or reduction suffered.

3.7.2    Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Revolver Commitments, Revolver Loans, Letters of Credit or
participations in LC Obligations or Revolver Loans, to a level below that which
such Lender, Issuing Bank or holding company could have achieved but for such
Change in Law (taking into consideration its policies with respect to capital
adequacy), then from time to time Borrowers will pay to such Lender or Issuing
Bank, as the case may be, such additional amounts as will compensate it or its
holding company for the reduction suffered.

3.7.3    Interest Period Loan Reserves. If any Lender is required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits, Borrowers shall pay additional interest to such
Lender on each Interest Period Loan equal to the costs of such reserves
allocated to the Revolver Loan by the Lender (as determined by it in good faith,
which determination shall be conclusive). The additional interest shall be due
and payable on each interest payment date for the Revolver Loan; provided, that
if the Lender notifies Borrowers (with a copy to Agent) of the additional
interest less than 10 days prior to the interest payment date, then such
interest shall be payable 10 days after Borrowers’ receipt of the notice.

3.7.4    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that the Lender
or Issuing Bank notifies Borrower Agent of the applicable Change in Law and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor.

 

48



--------------------------------------------------------------------------------

3.8    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.9, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.9    Funding Losses. If for any reason (other than a default by any Lender of
its funding obligations hereunder or the application of Section 3.5 or
Section 3.6) (a) any Borrowing, conversion or continuation of an Interest Period
Loan does not occur on the date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not withdrawn), (b) any repayment
or conversion of an Interest Period Loan occurs on a day other than the end of
its Interest Period, (c) Borrowers fail to repay an Interest Period Loan when
required hereunder, or (d) a Lender (other than a Defaulting Lender) is required
to assign an Interest Period Loan prior to the end of its Interest Period
pursuant to Section 13.4, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all losses, expenses and fees arising
from redeployment of funds or termination of match funding. For purposes of
calculating amounts payable under this Section, a Lender shall be deemed to have
funded an Interest Period Loan by a matching deposit or other borrowing in the
London interbank market for a comparable amount and period, whether or not the
Revolver Loan was in fact so funded.

3.10    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4.    LOAN ADMINISTRATION

4.1    Manner of Borrowing and Funding Revolver Loans.

4.1.1    Notice of Borrowing.

(a)    To request Revolver Loans, Borrower Agent shall give Agent a Notice of
Borrowing by 11:00 a.m. (i) on the requested funding date, in the case of
Floating Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of Interest Period Loans. Notices received
by Agent after

 

49



--------------------------------------------------------------------------------

such time shall be deemed received on the next Business Day. Each Notice of
Borrowing shall be irrevocable and shall specify (A) the Borrowing amount,
(B) the requested funding date (which must be a Business Day), (C) whether the
Borrowing is to be made as a Floating Rate Loan or Interest Period Loan, and
(D) in the case of an Interest Period Loan, the applicable Interest Period
(which shall be deemed to be one month if not specified).

(b)    Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Floating Rate Loan or
Swingline Loan (as determined by Agent) on the due date in the amount due and
the Revolver Loan proceeds shall be disbursed as direct payment of such
Obligation. In addition, Agent may, at its option, charge such amount against
any operating, investment or other account of a Borrower maintained with Agent.

(c)    If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Floating Rate Loan on the presentation date, in the amount of the Payment Item.
Proceeds of the Revolver Loan may be disbursed directly to the account.

4.1.2    Fundings by Lenders. Except for Swingline Loans, Agent shall endeavor
to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 1:00 p.m. on the proposed funding date for a Floating Rate Loans
or by 3:00 p.m. three Business Days before a proposed funding of Interest Period
Loans. Each Lender shall fund its Pro Rata share of a Borrowing in immediately
available funds not later than 3:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which case Lender
shall fund by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the Borrowing proceeds in a
manner directed by Borrower Agent and acceptable to Agent. Unless Agent receives
(in sufficient time to act) written notice from a Lender that it will not fund
its share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers. If a Lender’s share of a Borrowing or of a
settlement under Section 4.1.3(b) is not received by Agent, then Borrowers agree
to repay to Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to the
Borrowing. Agent, a Lender or Issuing Bank may fulfill its obligations under
Loan Documents through one or more Lending Offices, and this shall not affect
any obligation of Obligors under the Loan Documents or with respect to any
Obligations.

4.1.3    Swingline Loans; Settlement.

(a)    To fulfill any request for a Floating Rate Loan hereunder, Agent may
(through one or more of its Lending Offices) in its discretion advance Swingline
Loans to Borrowers, up to an aggregate outstanding amount of $25,000,000.
Swingline Loans shall constitute Revolver Loans for all purposes, except that
payments thereon shall be made to Agent for its own account until settled with
or funded by Lenders hereunder.

 

50



--------------------------------------------------------------------------------

(b)    Settlement of Revolver Loans, including Swingline Loans, among Lenders
and Agent (or its applicable Lending Office) shall take place on a date
determined from time to time by Agent (but at least weekly, unless the
settlement amount is de minimis), on a Pro Rata basis in accordance with the
Settlement Report delivered by Agent to Lenders. Between settlement dates, Agent
may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrowers or anything herein to the contrary.
Each Lender hereby purchases, without recourse or warranty, an undivided Pro
Rata participation in all Swingline Loans outstanding from time to time until
settled. If a Swingline Loan cannot be settled among Lenders, whether due to an
Obligor’s Insolvency Proceeding or for any other reason, each Lender shall pay
the amount of its participation in the Revolver Loan to Agent, in immediately
available funds, within one Business Day after Agent’s request therefor.
Lenders’ obligations to make settlements and to fund participations are
absolute, irrevocable and unconditional, without offset, counterclaim or other
defense, and whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied.

4.1.4    Notices. If Borrowers request, convert or continue Revolver Loans,
select interest rates or transfer funds based on telephonic or electronic
instructions to Agent, Borrowers shall confirm the request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable. Agent and Lenders are not liable for any loss suffered by a Borrower
as a result of Agent acting on its understanding of telephonic or electronic
instructions from a person believed in good faith to be authorized to give
instructions on a Borrower’s behalf.

4.2    Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1    Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Revolver Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), Agent shall reallocate
Pro Rata shares by excluding a Defaulting Lender’s Revolver Commitments and
Revolver Loans from the calculation of shares. A Defaulting Lender shall have no
right to vote on any amendment, waiver or other modification of a Loan Document,
except as provided in Section 14.1.1(c).

4.2.2    Payments; Fees. Agent shall receive and retain any amounts payable to a
Defaulting Lender under the Loan Documents, and a Defaulting Lender shall be
deemed to have assigned to Agent such amounts until all Obligations owing to
Agent, non-Defaulting Lenders and other Secured Parties have been paid in full.
Agent may use such amounts to cover the Defaulting Lender’s defaulted
obligations, to Cash Collateralize such Lender’s Fronting Exposure, to readvance
the amounts to Borrowers or to repay Obligations. A Lender shall not be entitled
to receive any fees accruing hereunder while it is a Defaulting Lender and its
unfunded Revolver Commitment shall be disregarded for

 

51



--------------------------------------------------------------------------------

purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.

4.2.3    Status; Cure. Agent may determine in its Permitted Discretion that a
Lender constitutes a Defaulting Lender and the effective date of such status
shall be conclusive and binding on all parties, absent manifest error.
Borrowers, Agent and Issuing Bank may agree in writing that a Lender has ceased
to be a Defaulting Lender, whereupon Pro Rata shares shall be reallocated
without exclusion of the reinstated Lender’s Revolver Commitments and Revolver
Loans, and the Revolver Usage and other exposures under the Revolver Commitments
shall be reallocated among Lenders and settled by Agent (with appropriate
payments by the reinstated Lender, including its payment of breakage costs for
reallocated Interest Period Loans) in accordance with the readjusted Pro Rata
shares. Unless expressly agreed by Borrowers, Agent and Issuing Bank, or as
expressly provided herein with respect to Bail-In Actions and related matters,
no reallocation of Revolver Commitments and Revolver Loans to non-Defaulting
Lenders or reinstatement of a Defaulting Lender shall constitute a waiver or
release of claims against such Lender. The failure of any Lender to fund a
Revolver Loan, to make a payment in respect of LC Obligations or otherwise to
perform obligations hereunder shall not relieve any other Lender of its
obligations under any Loan Document. No Lender shall be responsible for default
by another Lender.

4.3    Number and Amount of Interest Period Loans; Determination of Rate. Each
Borrowing of Interest Period Loans when made shall be in a minimum amount of
$5,000,000, plus an increment of $100,000 in excess thereof. No more than ten
(10) aggregated Interest Period Loans may be outstanding at any time. Upon
determining LIBOR or SIBOR, as applicable, for any Interest Period requested by
Borrowers, Agent shall promptly notify Borrowers thereof by telephone or
electronically and, if requested by Borrowers, shall confirm any telephonic
notice in writing.

4.4    Borrower Agent. Each Borrower hereby designates Amkor Singapore
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for and receipt of Revolver Loans and Letters
of Credit, designation of interest rates, delivery or receipt of communications,
delivery of Borrower Materials, payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent,
Issuing Bank or any Lender. Borrower Agent hereby accepts such appointment.
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any Notice of Borrowing
or Notice of Conversion/Continuation) delivered by Borrower Agent on behalf of
any Borrower. Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower. Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, delivery,
representation, agreement, action, omission or undertaking by Borrower Agent
shall be binding upon and enforceable against such Borrower.

 

52



--------------------------------------------------------------------------------

4.5    One Obligation. The Revolver Loans, LC Obligations and other Obligations
constitute one general obligation of Borrowers (unless otherwise expressly
provided in any Loan Document) and are secured by Agent’s Lien on all
Collateral; provided, that Agent and each Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6    Effect of Termination. On the effective date of the termination of all
Revolver Commitments, the Obligations shall be immediately due and payable, and
each Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case reasonably satisfactory to it, protecting Agent and
Lenders from dishonor or return of any Payment Item previously applied to the
Obligations. Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this
Section, and each indemnity or waiver given by an Obligor or Lender in any Loan
Document, shall survive Full Payment of the Obligations.

SECTION 5.    PAYMENTS

5.1    General Payment Provisions. All payments of Obligations shall be made in
the Available Currency in which such Obligation was incurred, without offset,
counterclaim or defense of any kind, free and clear of (and without deduction
for) any Taxes, unless otherwise provided in Section 5.9, and in immediately
available funds, not later than 12:00 noon on the due date. Any payment after
such time shall be deemed made on the next Business Day. If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended until the next Business Day and such extension of
time shall be included in any computation of interest and fees. Borrowers may,
at the time of payment, specify to Agent the Obligations to which such payment
is to be applied, but Agent shall in all events retain the right to apply such
payment in such manner as Agent, subject to the provisions hereof, may determine
to be appropriate. Any payment of an Interest Period Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section 3.9.
Any prepayment of Revolver Loans shall be applied first to Floating Rate Loans
and then to Interest Period Loans.

5.2    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time,
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
any Borrower has knowledge thereof, repay Revolver Loans in an amount sufficient
to reduce Revolver Usage to the Borrowing Base.

5.3    Reserved.

5.4    Payment of Other Obligations. Obligations other than Revolver Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.

 

53



--------------------------------------------------------------------------------

5.5    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.6    Application and Allocation of Payments.

5.6.1    Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (c) third, to other Obligations specified by Borrowers; and
(d) fourth, as determined by Agent in its discretion.

5.6.2    Post-Default Allocation. Notwithstanding anything in any Loan Document
to the contrary, when an Event of Default under Section 11.1(j) has occurred and
is continuing, or when any other Event of Default has occurred and is continuing
at the discretion of Agent or Required Lenders, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b)    second, to all other amounts owing to Agent, including Swingline Loans,
Protective Advances, and Revolver Loans and participations that a Defaulting
Lender has failed to settle or fund;

(c)    third, to all amounts owing to Issuing Bank;

(d)    fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e)    fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f)    sixth, to Cash Collateralize all LC Obligations;

(g)    seventh, to all Revolver Loans;

(h)    eighth, to all Secured Bank Product Obligations; and

(i)    last, to all remaining Obligations.

 

54



--------------------------------------------------------------------------------

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in each category. Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from a Secured Bank
Product Provider. If the provider fails to deliver the calculation within three
days following request, Agent may assume the amount is zero unless a prior
calculation has been provided by the applicable Secured Bank Product Provider,
in which case the amount set forth on such prior calculation shall be the amount
of the Secured Bank Product Obligation. The allocations in this Section are
solely to determine the priorities among Secured Parties and may be changed by
agreement of affected Secured Parties without the consent of any Obligor. This
Section is not for the benefit of or enforceable by any Obligor, and no Obligor
has any right to direct the application of payments or Collateral proceeds
subject to this Section.

5.6.3    Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been paid shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.7    Dominion Account. The ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day, during any Triggered Activation Period. Any resulting
credit balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Event of Default exists.

5.8    Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9    Taxes.

5.9.1    Payments Free of Taxes; Obligation to Withhold; Tax Payment

(a)    All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined in the good faith discretion of Agent or
applicable Obligor) requires the deduction or withholding of any Tax from any
such payment

 

55



--------------------------------------------------------------------------------

by Agent or an Obligor, then Agent or such Obligor shall be entitled to make
such deduction or withholding based on information and documentation provided
pursuant to Section 5.10.

(b)    If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(c)    If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

5.9.2    Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.9.3    Tax Indemnification.

(a)    Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Borrower shall
indemnify and hold harmless Agent against any amount that a Lender or Issuing
Bank fails for any reason to pay indefeasibly to Agent as required pursuant to
this Section. Each Borrower shall make payment within 10 days after written
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to Borrowers by a Lender or
Issuing Bank (with a copy to Agent), or by Agent on its own behalf or on behalf
of any Recipient, shall be conclusive absent manifest error.

(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers’ obligation to do
so),

 

56



--------------------------------------------------------------------------------

(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant Register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by Agent shall be conclusive absent manifest error.

5.9.4    Evidence of Payments. As soon as practicable after payment by an
Obligor of any Taxes pursuant to this Section, Borrower Agent shall deliver to
Agent the original or a certified copy of a receipt issued by the appropriate
Governmental Authority evidencing the payment, a copy of any return required by
Applicable Law to report the payment or other evidence of payment reasonably
satisfactory to Agent.

5.9.5    Treatment of Certain Refunds. If a Recipient determines in its
discretion that it has received a refund of Taxes that were indemnified by
Borrowers or with respect to which a Borrower paid additional amounts pursuant
to this Section, it shall pay the amount of such refund to Borrowers (but only
to the extent of indemnity payments or additional amounts actually paid by
Borrowers with respect to the Taxes giving rise to the refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund). Borrowers shall, upon request by the Recipient, repay
to the Recipient such amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) if the
Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place it in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.

5.9.6    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Revolver
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.

5.10    Lender Tax Information.

5.10.1    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably

 

57



--------------------------------------------------------------------------------

requested by Borrowers or Agent as will permit such payments to be made without
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrowers or Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by Borrowers or Agent to
enable them to determine whether such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding the foregoing, such
documentation (other than documentation described in Sections 5.10.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.

5.10.2    Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,

(a)    Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on
or prior to the date on which such Lender becomes a Lender hereunder (and from
time to time thereafter upon reasonable request of Borrowers or Agent), executed
copies of IRS Form W-9 (or applicable successor form), certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or
applicable successor form) or, as applicable, W-8BEN-E (or applicable successor
form) establishing an exemption from or reduction of U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty, and (y) with respect
to other payments under the Loan Documents, IRS Form W-8BEN (or applicable
successor form) or, as applicable, W-8BEN-E (or applicable successor
form)establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii)    executed copies of IRS Form W-8ECI (or applicable successor form);

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form reasonably satisfactory to Agent to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed copies of IRS Form W-8BEN (or applicable
successor form) or, as applicable, W-8BEN-E (or applicable successor form); or

 

58



--------------------------------------------------------------------------------

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY (or applicable successor form), accompanied by IRS
Form W-8ECI (or applicable successor form), IRS Form W-8BEN (or applicable
successor form) or, as applicable, W-8BEN-E (or applicable successor form), a
U.S. Tax Compliance Certificate in form reasonably satisfactory to Agent, IRS
Form W-9 (or applicable successor form), and/or other certification documents
from each beneficial owner, as applicable; provided, that if the Foreign Lender
is a partnership and one or more of its direct or indirect partners is claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such partner;

(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request),
executed copies of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit Borrowers or Agent to determine the withholding or
deduction required to be made; and

(d)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers
and Agent, at the time(s) prescribed by Applicable Law and otherwise upon
reasonable request, such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be appropriate for Borrowers or Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date hereof.

5.10.3    Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or promptly notify Borrowers and Agent in writing of its legal
inability to do so.

5.10.4    Defined Terms. For purposes of this Section 5.10, the term “Lender”
includes any Issuing Bank and the term “Applicable Law” includes FATCA.

5.11    Nature and Extent of Each Borrower’s Liability.

5.11.1    Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a

 

59



--------------------------------------------------------------------------------

continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Full Payment of the Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Obligor is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by Agent or any Lender with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for any Obligations or any action, or the absence of any
action, by Agent or any Lender in respect thereof (including the release of any
security or guaranty); (d) the insolvency of any Obligor; (e) any election by
Agent or any Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the Obligations.

5.11.2    Waivers.

(a)    To the extent permitted by Applicable Law, each Borrower expressly waives
all rights that it may have now or in the future under any statute, at common
law, in equity or otherwise, to compel Agent or Lenders to marshal assets or to
proceed against any Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower. To the extent permitted by Applicable Law, each Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than Full Payment of Obligations and waives, to the extent permitted by
Applicable Law, any right to revoke any guaranty of Obligations as long as it is
a Borrower. It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Revolver Loans and issue Letters of Credit. Each
Borrower acknowledges that its guaranty pursuant to this Section is necessary to
the conduct and promotion of its business, and can be expected to benefit such
business.

(b)    Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights

 

60



--------------------------------------------------------------------------------

of subrogation that any Borrower might otherwise have had. Any election of
remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. To the
extent permitted by Applicable Law, each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Obligations, even though that election of remedies
destroys such Borrower’s rights of subrogation against any other Person. Agent
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

5.11.3    Extent of Liability; Contribution.

(a)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall not exceed the greater of (i) all
amounts for which such Borrower is primarily liable, as described in clause
(c) below, and (ii) such Borrower’s Allocable Amount.

(b)    If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment. The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.11 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.

(c)    Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Revolver Loans made directly or indirectly to it (including Revolver
Loans advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support its business, Secured Bank Product
Obligations

 

61



--------------------------------------------------------------------------------

incurred to support its business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder. Agent and Lenders shall have the
right, at any time in their discretion, to condition Revolver Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Revolver Loans and Letters
of Credit to a Borrower based on that calculation.

(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.11.4    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.11.5    Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

SECTION 6.    CONDITIONS PRECEDENT

6.1    Conditions Precedent to Initial Revolver Loans. In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Revolver Loan, issue any Letter of Credit, or otherwise extend credit
to Borrowers hereunder, until the date (“Closing Date”) that each of the
following conditions has been satisfied or waived by Agent and Required Lenders:

(a)    Each Loan Document shall have been duly executed and delivered to Agent
by each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.

 

62



--------------------------------------------------------------------------------

(b)    Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral (excluding acknowledgment of
stamping or registration of the Singapore Debenture), as well as UCC and Lien
searches and other evidence reasonably satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.

(c)    Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, reasonably satisfactory to Agent.

(d)    Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable director or Senior Officer, as
applicable, of each Borrower certifying that, after giving effect to the initial
Revolver Loans and transactions hereunder, (i) such Borrower and its
Subsidiaries, on a consolidated basis, are Solvent; (ii) no Default or Event of
Default exists; and (iii) the representations and warranties set forth in
Section 9 are true and correct in all material respects.

(e)    Agent shall have received a certificate of a duly authorized officer or
director, as applicable, of each Obligor, certifying (i) that attached copies of
such Obligor’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents.
Agent may conclusively rely on this certificate until it is otherwise notified
by the applicable Obligor in writing.

(f)    Agent shall have received a written opinion of Dechert, LLP in respect of
New York law and of Norton Rose Fulbright (Asia) LLP in respect of Singapore
law, each in form and substance reasonably satisfactory to Agent.

(g)    Agent shall have received copies of the charter documents of each
Obligor, in each case other than with respect to Amkor Singapore, certified by
the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization. Agent shall have received good standing
certificates (to the extent such or similar concept exists) for each Obligor,
issued by the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization.

(h)    Agent shall, where applicable, have received copies of policies or
certificates of insurance for the insurance policies carried by Borrowers, all
in compliance with the Loan Documents.

 

63



--------------------------------------------------------------------------------

(i)    Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent. Since December 31, 2017, no
event, occurrence or development or state of circumstances or facts shall have
occurred that has had, or would reasonably be expected to have, a Material
Adverse Effect.

(j)    Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(k)    Agent has confirmed that Parent has delivered cash collateral in the
amount of $559,226.85 to Bank of America with respect to the Existing Parent
Letters of Credit.

(l)    Evidence that Corporation Services Company has accepted its appointment
as agent for service of process for Amkor Singapore.

(m)    Agent shall have received a Borrowing Base Report as of May 31, 2018.
Upon giving effect to the initial funding of Revolver Loans and issuance of
Letters of Credit, and the payment by Borrowers of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, Availability shall be at least $50,000,000.

6.2    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall in no event be required to make any credit extension hereunder
(including funding any Revolver Loan, arranging any Letter of Credit, or
granting any other accommodation to or for the benefit of any Borrower), if the
following conditions are not satisfied on such date and upon giving effect
thereto:

(a)    No Default or Event of Default shall have occurred and be continuing;

(b)    The representations and warranties of each Obligor in the Loan Documents
are true and correct in all material respects; provided that such materiality
qualifier shall not apply to those representations and warranties which are
qualified by materiality (except for representations and warranties that relate
solely to an earlier date); and

(c)    With respect to a Letter of Credit issuance, all LC Conditions are
satisfied.

Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of the credit extension.
As an additional condition to a credit extension, Agent may request any other
information, certification, document, instrument or agreement as it reasonably
deems appropriate.

 

64



--------------------------------------------------------------------------------

SECTION 7.    COLLATERAL

7.1    Grant of Security Interest. To secure the prompt payment and performance
of its Obligations, each Borrower (other than Amkor Singapore) and each other
Obligor party hereto hereby grants to Agent, for the benefit of Secured Parties,
a continuing security interest in and Lien upon all personal Property (excluding
Excluded Property) of such Borrower and such Obligor, including all of the
following Property, whether now owned or hereafter acquired, and wherever
located:

(a)    all Accounts;

(b)    all Chattel Paper, including electronic chattel paper;

(c)    all Commercial Tort Claims, including those shown on Schedule 9.1.16;

(d)    all Deposit Accounts, excluding any Excluded Accounts;

(e)    all Documents;

(f)    all General Intangibles, including Intellectual Property, excluding
intent-to-use trademark applications filed in the United States Patent and
Trademark Office, pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
Section 1051, prior to the accepted filing of a “Statement of Use” and issuance
of a “Certificate of Registration” pursuant to Section 1(d) of the Lanham Act or
an accepted filing of an “Amendment to Allege Use” whereby such intent-to-use
trademark application is converted to a “use in commerce” application pursuant
to Section 1(c) of the Lanham Act and any other Intellectual Property in any
jurisdiction where such pledge or security interest would cause the invalidation
or abandonment of such Intellectual Property;

(g)    all Goods, including Inventory, Equipment and fixtures;

(h)    all Instruments, excluding any notes or other instruments payable to such
Borrower from any Foreign Subsidiary;

(i)    all Investment Property, excluding (i) Equity Interests of Foreign
Subsidiaries, (ii) Equity Interests of the Excluded Domestic Subsidiaries and
(iii) Equity Interests of a Person that is not a Subsidiary to the extent (in
the case of this clause (iii)) the grant by such Borrower of a Lien in such
Equity Interests is prohibited by (A) the terms of the organizational documents
of such Person (except to the extent that an appropriate waiver or consent can
be obtained after such Borrower has used commercially reasonable efforts to
obtain same or any such prohibition is rendered ineffective pursuant to the UCC)
or (B) Applicable Law;

(j)    all Letter-of-Credit Rights;

(k)    all Supporting Obligations;

 

65



--------------------------------------------------------------------------------

(l)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;

(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

7.2    Lien on Deposit Accounts; Cash Collateral.

7.2.1    Deposit Accounts. To further secure the prompt payment and performance
of its Obligations, each Borrower (other than Amkor Singapore) hereby grants to
Agent a continuing security interest in and Lien upon all amounts credited to
any Deposit Account (other than any Excluded Account) of such Borrower,
including sums in any blocked, lockbox, sweep or collection account. Each
Borrower (other than Amkor Singapore) hereby authorizes and directs each bank or
other depository to deliver to Agent, upon request, solely made at any time
during the existence of a Triggered Activation Period exists, all balances in
any Deposit Account (other than any Excluded Account) maintained for such
Borrower, without inquiry into the authority or right of Agent to make such
request.

7.2.2    Cash Collateral. Cash Collateral may be invested in Cash Equivalents,
at Agent’s discretion (with the consent of Borrowers, provided no Event of
Default exists), but Agent shall have no duty to do so, regardless of any
agreement or course of dealing with any Borrower, and shall have no
responsibility for any investment or loss. As security for its Obligations, each
Borrower hereby grants to Agent a security interest in and Lien upon all Cash
Collateral delivered hereunder from time to time, whether held in a segregated
cash collateral account or otherwise. Agent may apply Cash Collateral to payment
of such Obligations as they become due, in such order as Agent may elect. All
Cash Collateral and related Deposit Accounts shall be under the sole dominion
and control of Agent, and no Borrower or other Person shall have any right to
any Cash Collateral until Full Payment of the Obligations.

7.3    Reserved.

7.4    Other Collateral.

7.4.1    Commercial Tort Claims. Borrowers shall promptly notify Agent in
writing if any Obligor (other than Amkor Singapore) has a Commercial Tort Claim
(other than a Commercial Tort Claim for less than $5,000,000), shall promptly
amend Schedule 9.1.16 to include such claim, and shall take such actions as
Agent reasonably deems appropriate to subject such claim to a duly perfected,
Lien in favor of Agent.

 

66



--------------------------------------------------------------------------------

7.4.2    Certain After-Acquired Collateral. Borrowers shall promptly (a) notify
Agent if a Borrower (other than Amkor Singapore) obtains an interest in (i) any
Deposit Account (other than an Excluded Account), (ii) any Chattel Paper,
Document, or Letter-of-Credit Right that in each case has an aggregate fair
market value in excess of $1,000,000, (iii) any Intellectual Property, or
(iv) any Instrument or Investment Property for which, in each case, the face
value is in excess of $500,000 individually or $1,000,000 in the aggregate, in
each case of this clause (a), solely to the extent constituting Collateral, and
(b) upon Agent’s written request, take such actions as Agent deems reasonably
appropriate to effect its perfected Lien on such Collateral, including obtaining
any appropriate possession, control agreement or Lien Waiver. If any Collateral
is in the possession of a third party, at Agent’s written request, Borrowers
shall use commercially reasonable efforts to obtain an acknowledgment that such
third party holds the Collateral for the benefit of Agent.

7.5    Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Borrowers relating to any Collateral. In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.

7.6    Further Assurances. All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties. Promptly upon request, Borrowers shall
deliver such instruments and agreements, and shall take such actions, as Agent
reasonably deems appropriate under Applicable Law to evidence or perfect its
Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement. Each Borrower authorizes Agent to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Borrower, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.

SECTION 8.    COLLATERAL ADMINISTRATION

8.1    Borrowing Base Reports. By (i) the 20th day of each calendar month, or
more frequently as Agent may request, Borrowers shall deliver to Agent (and
Agent shall promptly deliver same to the Lenders) a Borrowing Base Report
prepared as of the last day of the preceding calendar month and (ii) during any
Triggered Activation Period, the third Business Day of each week, Borrowers
shall deliver to Agent (and Agent shall promptly deliver same to the Lenders) a
Borrowing Base Report prepared as of the last day of the preceding calendar
week. All calculations of Availability in any Borrowing Base Report shall be
certified by a Senior Officer of Borrower Agent or such other officer of
Borrower Agent as may be acceptable to Agent, provided that Agent may from time
to time review and adjust any such calculation (a) to reflect collections of
Accounts received and (b) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect Reserves imposed
by Agent.

8.2    Accounts.

8.2.1    Records and Schedules of Accounts. Parent and each Borrower shall keep
accurate and complete, in all material respects, records of its Accounts,
including all payments and collections thereon, and shall submit to Agent sales,
collection,

 

67



--------------------------------------------------------------------------------

reconciliation and other reports in form reasonably satisfactory to Agent, on
such periodic basis as Agent may request. Parent and each Borrower shall also
provide to Agent, on or before the 20th day of each month, a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date,
showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Agent may reasonably request. If Accounts in an aggregate face
amount of $15,000,000 or more cease to be Eligible Accounts or Eligible Foreign
Accounts, Parent and Borrowers shall notify Agent of such occurrence promptly
(and in any event within one Business Day) after any Senior Officer of Parent or
any Borrower has knowledge thereof.

8.2.2    Taxes. If an Account of Parent or any Borrower includes a charge for
any Taxes, Agent is authorized, in its discretion, to pay the amount thereof to
the proper taxing authority for the account of Parent or such Borrower and to
charge Parent or Borrowers therefor; provided, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Parent or Borrowers or with
respect to any Collateral. Agent shall provide reasonable notice to Parent or
such Borrower, as applicable, of any intention to make a payment of Taxes
pursuant to this Section 8.2.2 and, following any such payment, shall promptly
provide evidence of such payment to Parent or such Borrower, as applicable.

8.2.3    Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or Parent or any Borrower, to verify the validity, amount or
any other matter relating to any Accounts of Parent or Borrowers by mail,
telephone or otherwise. Parent and Borrowers shall cooperate fully with Agent in
an effort to facilitate and promptly conclude any such verification process and
Agent will, if any such verification is being conducted when no Event of Default
exists, use reasonable efforts to inform Borrower Agent that Agent plans to
conduct such verification.

8.2.4    Maintenance of Dominion Account. Parent and Borrowers shall maintain
Dominion Accounts pursuant to lockbox or other arrangements reasonably
acceptable to Agent. Parent and Borrowers shall obtain an agreement (in form and
substance reasonably satisfactory to Agent) from each lockbox servicer and
Dominion Account bank, establishing Agent’s control over and Lien in the lockbox
or Dominion Account, which may be exercised by Agent during any Triggered
Activation Period, requiring immediate deposit of all remittances received in
the lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Triggered Activation
Period, require immediate transfer of all funds in such account to a Dominion
Account maintained with Bank of America. Agent and Lenders assume no
responsibility to Parent or Borrowers for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.

 

68



--------------------------------------------------------------------------------

8.2.5    Proceeds of Collateral. Parent and Borrowers shall request in writing
and otherwise take all necessary steps to ensure that all payments on Accounts
or otherwise relating to Collateral are made directly to a Dominion Account (or
a lockbox relating to a Dominion Account). If Parent, any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Agent and promptly (not later than the three Business Days
thereafter) deposit same into a Dominion Account.

8.3    Inventory.

8.3.1    Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; and (b) if a Triggered
Activation Period exists or would result therefor, any payment received by a
Borrower for a return is promptly remitted to Agent for application to the
Obligations.

8.3.2    Acquisition, Sale and Maintenance. No Borrower shall acquire or accept
any Inventory on consignment or approval (except in the Ordinary Course of
Business), and shall take all steps to assure that all Inventory is produced in
accordance with Applicable Law in all material respects, including the FLSA.
Borrowers shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity in all material respects with all Applicable Law, and shall make
current rent payments (within applicable grace periods provided for in leases)
at all locations where any Collateral is located.

8.4    Equipment.

8.4.1    Records and Schedules of Equipment. Each Borrower shall keep accurate
and complete records, in all material respects, of its Equipment, including
kind, quality, quantity, cost, acquisitions and dispositions thereof, and shall
submit to Agent, on such periodic basis as Agent may request, a current schedule
thereof, in form reasonably satisfactory to Agent. Promptly upon reasonable
request, Borrowers shall deliver to Agent evidence of their ownership or
interests in any Equipment.

8.4.2    Condition of Equipment. Subject to casualty, condemnation and ordinary
wear and tear, the Equipment is in good operating condition and repair, except
where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

8.5    Deposit Accounts. Schedule 8.5 lists all Deposit Accounts maintained by
Obligors, including Dominion Accounts. With respect to each Deposit Account
(other than any Excluded Account), each Borrower shall use commercially
reasonable efforts to establish Agent’s control of each such Deposit Account.
Each Obligor shall be the sole account holder of each Deposit Account (other
than any Excluded Account) and shall not allow any Person (other than Agent and
the depository bank) to have control over their Deposit Accounts or any Property
deposited therein. Borrowers shall promptly notify Agent of any opening or
closing of a Deposit Account (other than any Excluded Account) and, with the
consent of Agent (which consent shall not be unreasonably withheld or delayed),
will amend Schedule 8.5 to reflect same.

 

69



--------------------------------------------------------------------------------

8.6    General Provisions.

8.6.1    Location of Collateral. All tangible items of Collateral, other than
(a) Inventory in transit, (b) Equipment being used by employees in the Ordinary
Course of Business, (c) Equipment which is being refurbished or repaired in the
Ordinary Course of Business, and (d) other Collateral having an aggregate value
not exceeding $1,000,000, shall at all times be kept by Obligors at the business
locations set forth in Schedule 8.6.1, except that Obligors may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.5; and
(b) move Collateral to another location in the United States or Singapore, upon
10 Business Days prior written notice to Agent.

8.6.2    Insurance of Collateral; Condemnation Proceeds.

(a)    Each Borrower shall maintain property, casualty and liability insurance
with insurers rated A+ or better by Best Rating Guide, or with insurers that
such Borrower believes (in its business judgment) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance) as such
Borrower believes is reasonable and prudent in light of the size and nature of
its business and against at least such risks (and with such risk retentions) as
such Borrower believes (in its business judgment) are reasonable and prudent in
light of the size and nature of its business. All proceeds under each policy
shall be payable to Agent subject to Section 8.6.2(c) below. From time to time
upon reasonable request, Borrowers shall deliver the originals or certified
copies of its insurance policies to Agent. Unless Agent shall agree otherwise,
each policy (other than policies with respect to which such endorsements are not
customary) shall include reasonably satisfactory endorsements (i) showing Agent
as loss payee or additional insured, as appropriate, (ii) requiring 30 days
prior written notice to Agent in the event of cancellation of the policy for any
reason whatsoever, and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Borrower or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy. If any Borrower fails to provide and pay for
such insurance, Agent may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor. Each Borrower agrees to deliver to
Agent, promptly as rendered, copies of all material reports made to insurance
companies. While no Event of Default exists, Borrowers may settle, adjust, or
compromise any insurance claim, as long as the proceeds are delivered to Agent.
If an Event of Default exists, only Agent shall be authorized to settle, adjust,
and compromise such claims. Agent acknowledges and agrees that the insurance
currently maintained by Borrowers, as evidenced by the certificates or policies
provided by Borrowers to Agent, satisfied the requirements of this
Section 8.6.2(a) as of the Closing Date.

(b)    Subject to clause (c), during the existence of an Event of Default, any
proceeds of insurance (other than proceeds from workers’ compensation or D&O
insurance) and any awards arising from condemnation of any Collateral shall be
paid to Agent and applied to payment of the Obligations in accordance with the
provisions of Section 5.6.1. Proceeds from any business interruption insurance
may be used by Borrowers in the Ordinary Course of Business.

 

70



--------------------------------------------------------------------------------

(c)    Following Agent’s receipt of any insurance proceeds or condemnation
awards relating to any loss or destruction of Property, Borrower may use such
proceeds or awards to repair or replace such Property as long as (i) no
Triggered Activation Period exists or has resulted therefrom and (ii) the
repaired or replaced Property is free of Liens other than Permitted Liens.

8.6.3    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

8.6.4    Defense of Title. Each Borrower shall, subject to its reasonable
business judgement, defend its title to Collateral and Agent’s Liens therein
against all Persons, claims and demands, except Permitted Liens.

8.7    Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may (but shall have no obligation to), without
notice and in either its or a Borrower’s name, but at the cost and expense of
Borrowers:

(a)    Endorse Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b)    Upon the occurrence and during the continuation of an Event of Default,
(i) notify any Account Debtors of the assignment of their Accounts, demand and
enforce payment of Accounts by legal proceedings or otherwise, and generally
exercise any rights and remedies with respect to Accounts; (ii) settle, adjust,
modify, compromise, discharge or release any Accounts or other Collateral, or
any legal proceedings brought to collect Accounts or Collateral; (iii) sell or
assign any Accounts and other Collateral upon such terms, for such amounts and
at such times as Agent deems advisable; (iv) collect, liquidate and receive
balances in Deposit Accounts or investment accounts, and take control, in any
manner, of proceeds of Collateral; (v) prepare, file and sign a Borrower’s name
to a proof of claim or other document in a bankruptcy of an Account Debtor, or
to any notice, assignment or satisfaction of Lien or similar document;
(vi) receive, open and dispose of mail addressed to a Borrower, and notify
postal authorities to deliver any such mail to an address designated by Agent;
(vii) endorse any Chattel Paper,

 

71



--------------------------------------------------------------------------------

Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery
and sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Borrower is a beneficiary; (xii) after Agent shall have provided
Obligors prior written notice at least five Business Days prior thereto,
exercise any voting or other rights under or with respect to any Investment
Property; and (xiii) take all other actions as Agent deems appropriate to
fulfill any Borrower’s obligations under the Loan Documents.

SECTION 9.    REPRESENTATIONS AND WARRANTIES

9.1    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, Borrower and each other Obligor represents
and warrants that:

9.1.1    Organization and Qualification. Each Obligor is duly organized or
incorporated (as appropriate), validly existing, and in good standing (to the
extent such or a similar concept exists) under the laws of the jurisdiction of
its organization or incorporation. Each Obligor is duly qualified, authorized to
do business, and in good standing (to the extent such or a similar concept
exists) as a foreign corporation in each jurisdiction where failure to be so
qualified would reasonably be expected to have a Material Adverse Effect. No
Obligor is an EEA Financial Institution.

9.1.2    Power and Authority. Each Obligor is duly authorized to execute,
deliver, and perform its Loan Documents. The execution, delivery, and
performance of the Loan Documents have been duly authorized by all necessary
action, except for the stamping of the Singapore Debenture with the Inland
Revenue Authority of Singapore and the registration of the Singapore Debenture
with the Accounting and Corporate Regulatory Authority of Singapore, in each
case within the prescribed statutory period, and do not (a) require any consent
or approval of any holders of Equity Interests of any Obligor, other than those
already obtained, (b) contravene the Organic Documents of any Obligor,
(c) violate or cause a default under any Applicable Law or Material Contract, or
(d) result in or require the imposition of any Lien (other than Permitted Liens
and Agent’s Liens) on any Property of any Obligor.

9.1.3    Enforceability. Each Loan Document is a legal, valid, and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as (a) enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles and (b) the stamping of the Singapore Debenture with the
Inland Revenue Authority of Singapore and the registration of the Singapore
Debenture with the Accounting and Corporate Regulatory Authority of Singapore,
in each case within the prescribed statutory period.

 

72



--------------------------------------------------------------------------------

9.1.4    Capital Structure. As of the Closing Date, Schedule 9.1.4, shows for
Parent and each of its Subsidiaries (a) its name, (b) its jurisdiction of
organization or incorporation, (c) with respect to each Subsidiary, its
authorized and issued Equity Interests, and the holders of its Equity Interests.
Each Obligor has good title to its Equity Interests in its Subsidiaries, free of
any Lien other than Agent’s Liens, Permitted Liens and all such Equity Interests
are duly issued, fully paid, and non-assessable. Notwithstanding the foregoing,
the requirements of this Section 9.1.4 shall not apply with respect to, and at
the time of, the formation or acquisition of a newly formed or acquired
Subsidiary that is formed or acquired in compliance with this Agreement.

9.1.5    Title to Properties; Priority of Liens. Each Obligor has good title (or
valid interests in) all of its Property, including all Property reflected in any
financial statements delivered to Agent or the Lenders, in each case free of
Liens except Permitted Liens. Each Obligor has paid and discharged all lawful
claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens or as are being Properly Contested. Agent’s Liens in the
Collateral, excluding any Lien on Collateral (a) for which a certificate of
title is issued and Agent is not in possession of such certificate of title and
listed as first lienholder thereon or (b) which constitutes a Commercial Tort
Claim described in the parenthetical clause of Section 7.4.1, are duly perfected
Liens, except for the service of notices of assignment under the Singapore
Debenture and the stamping and registration of the Singapore Debenture with the
Inland Revenue Authority of Singapore and the Accounting and Corporate
Regulatory Authority of Singapore, respectively, in each case within the
prescribed statutory period, subject only to Permitted Liens.

9.1.6    Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts and Eligible Foreign Accounts, on all statements and representations
made by Parent and Borrowers with respect thereto. Parent and Borrowers warrant,
with respect to each Account at the time it is shown as an Eligible Account or
an Eligible Foreign Account in a Borrowing Base Report, that:

(a)    it is genuine and in all material respects what it purports to be, and is
not evidenced by a judgment;

(b)    it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract, or other document relating
thereto;

(c)    it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d)    it is not subject to any offset, Lien (other than Permitted Account
Liens), deduction, defense, dispute, counterclaim, or other adverse condition
except as arising in the Ordinary Course of Business, and it is absolutely owing
by the Account Debtor, without contingency in any respect;

 

73



--------------------------------------------------------------------------------

(e)    no purchase order, agreement, document, or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective);

(f)    no extension, compromise, settlement, modification, credit, deduction, or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g)    to Borrowers’ actual knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account and (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet Parent’s or applicable Borrower’s customary
credit standards, is Solvent (or in the case of a jurisdiction other than the
US, the equivalent solvency or insolvency standard), is not contemplating or
subject to an Insolvency Proceeding, and has not failed or suspended or ceased
doing business.

9.1.7    Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow, and shareholder’s equity,
as applicable, of Parent and its Subsidiaries that have been and are from time
to time hereafter delivered to Agent and the Lenders, are prepared in accordance
with GAAP, and fairly present in all material respects the financial positions
and results of operations of Parent and its Subsidiaries at the dates and for
the periods indicated. Since December 31, 2017, there has been no change in the
condition, financial or otherwise, of Parent or its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

9.1.8    Surety Obligations. No Parent or Borrower is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9    Taxes. Each Obligor has filed all material federal, state, and local
tax returns and other material reports that it is required by law to file, and
has paid, or made provision for the payment of, all Taxes upon it, its income,
and its Properties that are due and payable, except to the extent being Properly
Contested.

9.1.10    Brokers. There are no brokerage commissions, finder’s fees, or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

9.1.11    Intellectual Property. Except as disclosed on Schedule 9.1.11, each
Obligor owns or has the lawful right to use all Intellectual Property reasonably
necessary for the conduct of its business, without conflict with any rights of
others except for any such conflict that would not reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, (a) except as set forth
in Schedule 9.1.11, there is no pending or threatened (in writing) Intellectual
Property Claim with respect to any Obligor or any of their Intellectual Property
that would reasonably be expected to have a Material Adverse

 

74



--------------------------------------------------------------------------------

Effect, (b) except as disclosed on Schedule 9.1.11, no Obligor pays or owes any
Royalty or other compensation to any Person with respect to any Intellectual
Property, and (c) all Intellectual Property registered in the United States
owned by any Obligor is shown on Schedule 9.1.11.

9.1.12    Governmental Approvals. Each Obligor has, and is in compliance with,
and is in good standing with respect to, all Governmental Approvals necessary to
conduct its business and to own, lease, and operate its Properties, in each case
in all material respects. All necessary import, export, or other licenses,
permits, or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and the Obligors have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except, in each case, where such failure or
noncompliance would not reasonably be expected to have a Material Adverse
Effect.

9.1.13    Compliance with Laws. Each Obligor has duly complied, and its
Properties and business operations are in compliance, in all material respects
with all Applicable Law, except where noncompliance would not reasonably be
expected to have a Material Adverse Effect. There have been no citations,
notices, or orders of noncompliance issued to any Obligor under any Applicable
Law, except where noncompliance could reasonably be expected to result in a
Material Adverse Effect. To the extent the FLSA is applicable to such Obligor,
no Inventory has been produced in violation of the FLSA.

9.1.14    Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14 or as would not reasonably be expected to have a Material
Adverse Effect, no Obligor’s operations, Real Estate or, to Borrower’s
knowledge, other Properties are subject to any federal, state, or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material, or environmental clean-up. No
Obligor has received any Environmental Notice that is pending and unresolved. No
Obligor has any contingent liability under applicable Environmental Laws with
respect to any Environmental Release, environmental pollution, or the presence
of hazardous materials on any Real Estate now or previously owned, leased, or
operated by it.

9.1.15    Burdensome Contracts. No Obligor is a party or subject to any
contract, agreement, or charter the breach of which that would reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, no Obligor
is party or subject to any Restrictive Agreement, except as shown on Schedule
9.1.15, none of which prohibit the execution or delivery of any Loan Documents
by an Obligor nor the performance by an Obligor of any obligations thereunder.

9.1.16    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Obligor, or any of their businesses, operations or
Properties that (a) relate to any Loan Documents or transactions contemplated
thereby, or (b) as of the Closing Date, would reasonably be expected to have a
Material Adverse Effect if determined adversely to any Obligor. No Obligor is in
default with respect to any order, injunction, or judgment of any Governmental
Authority.

 

75



--------------------------------------------------------------------------------

9.1.17    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default (after giving effect to any cure or
grace period and waivers or amendments thereof), under any Material Contract. As
of the Effective Date, no Obligor has actual knowledge of any basis upon which
any party (other than an Obligor) could terminate a Material Contract prior to
its scheduled termination date.

9.1.18    ERISA. Except as disclosed on Schedule 9.1.18:

(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code, and other federal and state laws. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
(or an opinion or advisory letter from the IRS affording equivalent reliance) or
an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Parent or Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Obligor and ERISA Affiliate has met all applicable requirements in all material
respects under the Code, ERISA and the Pension Protection Act of 2006 with
respect to any Plan, and no application for a waiver of the minimum funding
standards or an extension of any amortization period has been made with respect
to any Pension Plan.

(b)    There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or would
reasonably be expected to have a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred or is reasonably expected to occur,
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Obligor or ERISA Affiliate knows of any reason that the
funding target attainment percentage could reasonably be expected to drop below
60%, (iii) no Obligor or ERISA Affiliate has incurred any liability to the PBGC
except for the payment of premiums, and no premium payments are due and unpaid,
(iv) no Obligor or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA and (v) no Pension Plan has been
terminated by its plan administrator or the PBGC, and no fact or circumstance
exists that would reasonably be expected to cause the PBGC to institute
proceedings to terminate a Pension Plan.

(d)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each

 

76



--------------------------------------------------------------------------------

insurer for any Foreign Plan funded through insurance, or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles and (iii) it has been registered as required by, and has been
maintained in good standing with, applicable regulatory authorities.

9.1.19    Trade Relations. There exists no actual or threatened termination or
limitation of any business relationship between any Obligor and any customer or
supplier, or any group of customers or suppliers, which individually or in the
aggregate would reasonably be expected to result in a Material Adverse Effect.
There exists no condition or circumstance that would reasonably be expected to
materially impair the ability of any Obligor to conduct its business at any time
hereafter in substantially the manner as conducted on the Closing Date.

9.1.20    Labor Relations. Except as described on Schedule 9.1.20, as of the
Closing Date, no Obligor is party to or bound by any collective bargaining
agreement. There are no material grievances, disputes, or controversies with any
union or other organization of any Obligor’s employees, or, to any Borrower’s
knowledge, any asserted or threatened strikes, work stoppages, or demands for
collective bargaining.

9.1.21    Corporate Names; Locations. During the five years preceding the
Closing Date, except as shown on Schedule 9.1.21, no Obligor has been known as
or used any corporate, fictitious, or trade names, has been the surviving
corporation of a merger or combination, or has acquired any substantial part of
the assets of any Person. The chief executive offices and other places of
business of the Obligors as of the Closing Date are shown on Schedule 8.6.1.
Except as shown on Schedule 9.1.21, during the five years preceding the Closing
Date, no Obligor has had any other office or place of business.

9.1.22    Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940,
(b) [reserved], or (c) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt.

9.1.23    Margin Stock. No Obligor is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No Revolver Loan proceeds or Letters of
Credit will be used by the Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U, or X of the Board of Governors.

9.1.24    OFAC. Neither Parent nor any Subsidiary, or (to the knowledge of
Borrower or any Subsidiary) any director, officer, employee, agent, affiliate or
representative thereof, is or is owned or controlled by any individual or entity
that is currently the target of any Sanction or is located, organized or
resident in a Designated Jurisdiction.

 

77



--------------------------------------------------------------------------------

9.1.25    Anti-Corruption Laws. Parent and each Subsidiary has conducted its
business in accordance with applicable anti-corruption laws and has instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

9.1.26    Beneficial Ownership Certificate. As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all material respects.

9.2    Complete Disclosure. The written information concerning Parent and its
Subsidiaries, other than budgets, estimates and other projections,
forward-looking information and information of a general economic or general
industry nature, that has been made available to Agent or any Lender by or on
behalf of any Obligor in connection with any Loan Document (including the
information contained in any financial statement), in each case as modified or
supplemented by other information so furnished, does not, when taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made. All
projections that are part of such information (including those set forth in any
projections delivered subsequent to the Closing Date) are based upon good faith
estimates and assumptions believed to be reasonable and fair as of the date made
in light of conditions and facts then known and, as of such date, reflect good
faith, reasonable and fair estimates of the information projected for the
periods set forth therein (it being understood and agreed that financial
projections are not to be viewed as factual, are not a guarantee of financial
performance and actual results may differ from financial projections and such
differences may be material).

SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS

10.1    Affirmative Covenants. Until Full Payment of the Obligations, Obligors
shall agree and covenant as follows:

10.1.1    Inspections; Appraisals.

(a)    Permit Agent from time to time, subject (unless a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Obligor, inspect, audit and make extracts from any
Obligor’s books and records, and discuss with its officers, employees, agents,
advisors and independent accountants such Obligor’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Secured Parties shall
have no duty to any Obligor to make any inspection, nor to share any results of
any inspection, appraisal or report with any Obligor. Obligors acknowledge that
all inspections, appraisals and reports are prepared by Agent and Lenders for
their purposes, and Obligors shall not be entitled to rely upon them.
Notwithstanding anything to the contrary herein, no Obligor shall be required to
disclose, permit the inspection, examination

 

78



--------------------------------------------------------------------------------

or making of copies of or taking abstracts from, or discuss any document,
information, or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information of the Obligors or any of its Subsidiaries
and/or any of its customers and/or suppliers, (ii) in respect of which access or
inspection by, or disclosure to, Agent or Lender (or any of their respective
representatives or contractors) is prohibited by Applicable Law; provided that,
with respect to this clause (ii), Obligors shall (x) make Agent aware that
information is being withheld (to the extent permitted by Applicable Law) and
(y) use commercially reasonable efforts to communicate the relevant information
in a way that does not violate such Applicable Law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided that, with respect to this clause (iii), Obligors shall (x) make Agent
aware that information is being withheld and (y) use commercially reasonable
efforts to communicate the relevant information in a way that does not violate
such attorney-client or similar privilege or (iv) in respect of which Obligors
or any of its Subsidiaries owes confidentiality obligations (to the extent not
created in contemplation of such party’s obligations hereunder) to any third
party, provided that, with respect to this clause (iv), Obligors shall (x) make
Agent aware of such confidentiality obligations (to the extent permitted under
the applicable confidentiality obligation) and (y) use commercially reasonable
efforts to communicate the relevant information in a way that does not violate
such confidentiality obligations.

(b)    Reimburse Agent for reasonable and documented out-of-pocket charges,
costs and expenses in connection with examinations of Obligors’ books and
records or any other financial or Collateral matters as it deems appropriate,
once per Loan Year (and up to twice per Loan Year if at any time during the 12
month period immediately prior to the commencement of such examination,
Availability is less than 35% of the Revolver Commitments for at least 4
consecutive Business Days); provided, that if an examination or appraisal is
initiated during a Default or Event of Default, all charges, costs and expenses
relating thereto shall be reimbursed by Borrowers without regard to such limits.
Borrowers shall pay Agent’s then standard charges for examination activities,
including charges for its internal examination and appraisal groups, as well as
the charges of any third party used for such purposes. No Borrowing Base
calculation shall include Collateral acquired outside the Ordinary Course of
Business until completion of applicable field examinations and appraisals (which
shall not be included in the limits provided above) satisfactory to Agent.

10.1.2    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a)    as soon as available, and in any event upon the earlier of 120 days after
the end of each Fiscal Year or the filing of Parent’s annual report on Form
10-K, balance sheets as of the end of such Fiscal Year and the related
statements of income, cash flow, and shareholders’ equity for such Fiscal Year,
on both a

 

79



--------------------------------------------------------------------------------

consolidated basis for Parent and its Subsidiaries and on a consolidating basis
for Borrowers with respect to balance sheets and statements of income, which
consolidated statements shall be certified by a firm of independent certified
public accountants of recognized national standing selected by Parent and
acceptable to Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;

(b)    as soon as available, and in any event within the earlier to occur of 60
days after the last day of each Fiscal Quarter or the filing of Parent’s
quarterly report on Form 10-Q, unaudited balance sheets as of the end of such
Fiscal Quarter and the related statements of income for such Fiscal Quarter and
for the portion of the Fiscal Year then elapsed, on a consolidated basis and
consolidating basis with respect to balance sheets and statements of income for
Parent and its Subsidiaries and statements of cash flow as of the end of such
Fiscal Quarter on a consolidated basis for Parent and its Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year
and certified by the principal financial officer of the Parent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such Fiscal Quarter, subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes;

(c)    concurrently with delivery of financial statements under clauses (a) and
(b) above, a Compliance Certificate executed by the chief financial officer of
Parent and a Senior Officer of Borrower Agent;

(d)    concurrently with delivery of financial statements under clause (a) and
clause (b) preceding, (i) a listing of each new business location of Obligors
and (ii) a listing of each registration by Obligors of any patent, trademark, or
copyright with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, together with all information required
by Agent to perfect Agent’s Liens in such Intellectual Property;

(e)    not later than 30 days after the end of each Fiscal Year, projections of
Parent’s consolidated balance sheets, results of operations, cash flow, and
Availability for the next three Fiscal Years, year by year, and for the next
Fiscal Year, on a fiscal quarter basis;

(f)    at Agent’s request, a listing of Parent and each Borrower’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form reasonably satisfactory to Agent;

(g)    promptly after the sending or filing thereof, (i) copies of any proxy
statements, financial statements, or reports that Parent has made generally
available to its shareholders, (ii) copies of any regular, periodic, and special
reports or registration statements or prospectuses that Parent files with the
SEC or any other Governmental Authority, or any securities exchange; and
(iii) copies of any press releases or other statements made available by Parent
to the public concerning material changes to or developments in the business of
Parent or Borrowers;

 

80



--------------------------------------------------------------------------------

(h)    promptly upon Agent’s request therefor, copies of any annual report to be
filed in connection with each Plan or Foreign Plan; and

(i)    such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 10.1.2 may be satisfied with respect to financial information of Parent
by furnishing the Form 10-K or Form 10-Q (or the equivalent), as applicable, of
Parent filed with the SEC, in each case, to the extent that information
contained in such Form 10-K or 10-Q (or the equivalent) satisfies the
requirements of clauses (a) or (b) of this Section 10.1.2, as the case may be.

10.1.3    Notices. Obligors shall notify Agent and the Lenders in writing,
promptly after Parent’s or a Borrower’s obtaining knowledge thereof, of any of
the following that affects any Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, that would
reasonably be expected to have a Material Adverse Effect, (b) any pending or
threatened labor dispute, strike, or walkout, or the expiration of any material
labor contract to the extent any such dispute, strike, walkout, or expiration
would reasonably be expected to cause a Material Adverse Effect, (c) any
material breach of, event of default under, or termination prior to its
scheduled termination date of a Material Contract, (d) the existence of any
Default or Event of Default, (e) any judgment in an amount exceeding
$25,000,000, (f) the assertion of any Intellectual Property Claim that would
reasonably be expected to have a Material Adverse Effect, (g) any violation or
asserted violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws) that would reasonably be expected to have a Material Adverse
Effect, (h) any Environmental Release by an Obligor or on any Property owned,
leased, or occupied by an Obligor; or receipt of any Environmental Notice that
would reasonably be expected to have a Material Adverse Effect, (i) the
occurrence of any ERISA Event, (j) the discharge of or any withdrawal or
resignation by Parent’s independent accountants or (k) any opening of a new
office or place of business.

10.1.4    Reserved.

10.1.5    Compliance with Laws. Each Borrower and each Obligor shall, and shall
cause each Subsidiary to, comply with all material Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless,
in each case, failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain compliance would not reasonably be expected to
have a Material Adverse Effect. Without limiting the generality of the
foregoing, if any material Environmental Release occurs at or on any Properties
of Parent or any Borrower which requires investigation and/or reporting by
Parent or Borrower pursuant to applicable Environmental Laws, as applicable,
Parent or

 

81



--------------------------------------------------------------------------------

Borrower shall act promptly and diligently to investigate and/or report to Agent
and all appropriate Governmental Authorities the extent of, and to undertake
appropriate remedial action with respect to such Environmental Release, whether
or not directed to do so by any Governmental Authority.

10.1.6    Taxes. Each Obligor shall pay and discharge all material Taxes prior
to the date on which they become delinquent or penalties attach, unless such
Taxes are being Properly Contested.

10.1.7    Insurance. Each Obligor shall, in addition to the insurance required
hereunder with respect to Collateral, maintain insurance with insurers
reasonably satisfactory to Agent with respect to the Properties and business of
Obligors of such type, in such amounts, and with such coverages and deductibles
as are customary for companies similarly situated.

10.1.8    Licenses. Each Obligor shall (a) keep each material License affecting
any Collateral (including the manufacture, distribution, or disposition of
Inventory), except to the extent (i) not otherwise required herein,
(ii) pursuant to an Asset Sale permitted hereunder, or (iii) any failure to so
maintain such License could not reasonably be expect to result in a Material
Adverse Effect; (b) pay all Royalties when due unless such payment is being
Properly Contested; and (c) notify Agent of any default or breach asserted by
any Person to have occurred under any material License affecting any Collateral.

10.1.9    Reserved.

10.1.10    Anti-Corruption Laws. Each Borrower, each other Obligor and each
Subsidiary shall conduct its business in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

10.1.11    Singapore Debenture. Upon the occurrence of a Triggered Activation
Period under clause (c) thereof, Borrowers shall execute and deliver to Agent
such documents and take such actions as requested by Agent to grant to Agent a
“fixed charge” over the Deposit Accounts (in each case which are Controlled
Accounts (as defined in the Singapore Debenture)) and Accounts of Borrower, all
in form and substance satisfactory to Agent.

10.1.12     Beneficial Ownership. Promptly following any request therefor,
information and documentation reasonably requested by the Agent or any Lender
for purposes of compliance with applicable “know your customer” requirements
under the Patriot Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.

10.1.13     Deposit Account Control Agreement. Within 60 days after the Closing
Date (or such later date as determined by Agent), Borrowers shall execute and
deliver to Agent one or more Deposit Account Control Agreements with respect to
the Deposit Accounts of Borrowers maintained by Bank of America at its Singapore
branch.

 

82



--------------------------------------------------------------------------------

10.2    Negative Covenants. Until Full Payment of the Obligations, Obligors
shall:

10.2.1    Stay, Extension and Usury Laws. Each Borrower and each other Obligor
covenants (to the extent that it may lawfully do so) that it shall not, and that
none of the other Obligors shall, at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay,
extension, or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Agreement or any other
Loan Document, and each Borrower and each Obligor hereby expressly waives all
benefit or advantage of any such law, and covenants that it shall not, by resort
to any such law, hinder, delay, or impede the execution of any power herein
granted to Agent or the Lenders, but shall suffer and permit the execution of
every such power as though no such law has been enacted.

10.2.2    Restricted Payments.

(a)    Obligors will not directly or indirectly (w) declare or pay any dividend
or make any other payment or distribution on account of the Obligor’s Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving any Obligor) or to the direct or indirect
holders of Obligors’ Equity Interests in their capacity as such (other than
dividends or distributions payable in Equity Interests (other than Disqualified
Stock) of Obligor or to an Obligor, whether paid directly to such Obligor or
indirectly through a dividend, payment or distribution to each parent company of
such Obligor which is ultimately and substantially contemporaneously with the
initial payment thereof, paid to such Obligor), (x) purchase, redeem, or
otherwise acquire or retire for value (including, without limitation, in
connection with any merger or consolidation involving an Obligor) any Equity
Interests of an Obligor or any direct or indirect parent of an Obligor (other
than any such Equity Interests owned by an Obligor), (y) make any payment on or
with respect to, or purchase, redeem, defease, or otherwise acquire or retire
for value any Subordinated Debt, except (A) a payment of interest or principal
at the Stated Maturity thereof, or (B) the purchase, redemption, defeasance or
other acquisition or retirement thereof for value in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, redemption, defeasance, acquisition
or retirement, or (z) make any Restricted Investment (all such payments and
other actions set forth in clause (w) through clause (z) preceding being
collectively referred to as “Restricted Payments”), unless, at the time of and
after giving effect to such Restricted Payment:

(i)    no Specified Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and

(ii)    the Specified Allowance Condition is satisfied.

(b)    Section 10.2.2(a) preceding will not prohibit (i) the payment of any
dividend or consummation of any irrevocable redemption within 60 days after the
date of declaration or giving of redemption notice thereof, if at the date of

 

83



--------------------------------------------------------------------------------

declaration or notice the conditions set forth in Section 10.2.2(a) are
satisfied, (ii) (x) the making of any payment on or with respect to, or in
connection with, the redemption, purchase, defeasance, acquisition or retirement
for value of, any Debt of any Obligor that is subordinated to the Obligations or
any Equity Interests of Parent or any Subsidiary, in each case, in exchange for,
or out of the net cash proceeds of the substantially concurrent sale (other than
to an Obligor) of, (1) any subordinated Debt of Parent or (in the case of Debt
of any Obligor which is a Subsidiary of Parent only) any Obligor which is a
Subsidiary of Parent or (2) any Equity Interests (other than Disqualified Stock)
of Parent, (iii) the making of any payment on or with respect to, or in
connection with, the defeasance, redemption, repurchase, retirement, or other
acquisition of Debt of an Obligor that is subordinated to the Obligations with
the net cash proceeds from the incurrence of Permitted Refinancing Debt,
(iv) the payment of any dividend or other distribution (including a pro rata
repurchase of Equity Interests of a Subsidiary) by an Obligor to the holders of
its Equity Interests so long as Parent or, if such Equity Interests are held by
another Obligor, such other Obligor receives at least its pro rata share,
whether paid directly to such Obligor or indirectly through a dividend or
distribution to each parent company of such Obligor which is ultimately and
substantially contemporaneously with the initial payment thereof, paid to such
Obligor, (v) so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, the repurchase, redemption, or other
acquisition or retirement for value of any Equity Interests of any Obligor or
any distribution, loan or advance to a parent for the repurchase, redemption or
other acquisition or retirement for value of any Equity Interests of an Obligor
in each case held by any current or former employee, officer, director or the
like (or their assigns, estates or heirs) of any Obligor pursuant to any
employee equity subscription agreement, equity ownership plan, or equity award
agreement or other compensatory agreement in effect from time to time; provided
that the aggregate price paid for all such repurchased, redeemed, acquired, or
retired Equity Interests shall not exceed $15,000,000 in any twelve-month period
(plus the net cash proceeds from the issuance of Equity Interests to employees,
officers, directors or the like)(it being understood that the cancellation of
Debt owed by current or former employees, officers, directors or the like to an
Obligor in connection with such repurchase, redemption or other acquisition or
retirement will not be deemed to be a Restricted Payment), (vi) the making of
any payment on or with respect to, or repurchase, redemption, defeasance, or
other acquisition or retirement for value of any convertible notes of Parent in
connection with (A) so long as no Event of Default has occurred and is
continuing or would be caused thereby and the Specified Allowance Condition is
Satisfied, an optional redemption of any convertible notes of Parent on or after
the dates such notes become redeemable or (B) the honoring by Parent of any
conversion request into Equity Interests (other than Disqualified Stock) by a
holder of any convertible notes of Parent (including the payment by Parent of
any cash in lieu of fractional shares) in accordance with their terms,
(vii) that portion of Investments the payment for which consists exclusively of
Equity Interests (other than Disqualified Stock) of Parent, (viii) other
Restricted Payments in an aggregate amount not to exceed $15,000,000, (ix) the

 

84



--------------------------------------------------------------------------------

purchases, repurchases, redemptions or other acquisitions or retirements for
value of Equity Interests of Parent deemed to occur upon the exercise of stock
options if such Equity Interest represents a portion of the exercise or exchange
price thereof, and any purchases, repurchases, redemptions or other acquisitions
or retirements for value of Equity Interests of Parent made in lieu of
withholding taxes in connection with any exercise or exchange of warrants,
options or rights to acquire Equity Interests, (x) any payments to Parent or one
or more Subsidiaries of Parent in an amount not to exceed the good faith
estimate of the increased Taxes of Parent or such Subsidiary of Parent for such
period that are attributable to such Borrower’s income or earnings, including
items includible by Parent or its Subsidiaries under Subpart F of the Code,
(xi) the making of any payment on or with respect to, or in connection with, the
defeasance, redemption, repurchase, retirement or other acquisition of
Indebtedness of Parent or any Subsidiary of Parent to Parent or any Subsidiary
of Parent (i.e., intercompany Indebtedness), provided that if such Subsidiary is
not an Obligor, the Specified Allowance Condition is satisfied, (xii) the making
of any payment on or with respect to, or in connection with, the defeasance,
redemption, repurchase, retirement or other acquisition of Disqualified Stock of
Parent or any Subsidiary with the net cash proceeds from the substantially
concurrent sale of Disqualified Stock of Parent or a Subsidiary of Parent.

(c)    The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by an Obligor, as the case may be, pursuant
to the Restricted Payment without giving effect to subsequent changes in value.
The fair market value of any assets or securities that are required to be valued
by this covenant with a fair market value in excess of $25,000,000 shall be
evidenced by an Officers’ Certificate which shall be delivered to Agent not
later than the date of making such Restricted Payment. Such Officers’
Certificate shall state that such Restricted Payment is permitted and shall set
forth the basis upon which the calculations required by this Section 10.2.2 were
computed, together with a copy of any fairness opinion or appraisal required by
this Agreement; provided, that such Officer’s Certificate shall only be required
to be delivered to Agent if pro-forma Availability after giving effect to the
applicable Restricted Payment is less than 30.0% of Revolver Commitments. In the
event that a payment meets the criteria of more than one of the types of
Restricted Payments described in the above clauses, including, without
limitation, Section 10.2.2(a), Parent, in its sole discretion, may order,
classify and subdivide, and from time to time may reorder, resubdivide and
reclassify, such Restricted Payment in any manner that complies with this
covenant.

10.2.3    Dividend and Other Payment Restrictions Affecting Subsidiaries.
Obligors shall not directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Subsidiary to (a)(i) pay dividends or make any other distributions to an Obligor
(A) on such Subsidiary’s Equity Interests or (B) with respect to any other
interest or participation in, or measured by, such Subsidiary’s profits or
(ii) pay any Debt owed to any Obligor, (b) make loans or advances to any
Obligor, or (c) transfer any of its properties or assets to any Obligor, except
for such encumbrances or restrictions existing under or by reasons of
(I) Existing Indebtedness or other agreements

 

85



--------------------------------------------------------------------------------

as in effect on the date hereof and any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements, or refinancings
thereof, provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, or refinancings are not
materially more restrictive, in the good faith judgment of the board of
directors of Parent or the board of directors of any applicable Subsidiary,
taken as a whole, with respect to such dividend and other payment restrictions
than those contained in such Existing Indebtedness and other agreements, as in
effect on the date hereof, (II) this Agreement, (III) applicable law, (IV) (x)
any agreement or instrument governing or relating to Permitted Bank Debt, in
each case that meets the criteria specified in clauses (i) and (xiii),
respectively, of Section 10.2.4(b); provided, that in the case of clause (I) the
board of directors or an Officer of Parent shall have determined in good faith
at the time that such encumbrance or restriction is created that the encumbrance
or restriction (A) would not reasonably be expected to impair the ability of
Borrower to pay interest when due hereunder or to pay principal and accrued and
unpaid interest when due hereunder, and (B) is not materially more
disadvantageous to the Lenders than is customary in comparable financings, and
(y) any instrument governing Debt or Equity Interests of a Person acquired by
any Obligor as in effect at the time of such acquisition (except to the extent
such Debt was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, provided that, in the case of
Debt, such Debt was permitted by the terms of this Agreement to be incurred,
(V) customary non-assignment and similar provisions in leases, licenses, and
other contracts entered into in the ordinary course of business and consistent
with past practices, (VI) purchase money obligations or Capital Lease
obligations for property acquired or leased in the ordinary course of business
that impose restrictions on the property so acquired of the nature described in
clause (c) preceding, (VII) any agreement for the sale or other disposition of a
Subsidiary that restricts dividends, distributions, loans, advances, or
transfers by such Subsidiary pending its sale or other disposition,
(VIII) Permitted Refinancing Debt, provided that the restrictions contained in
the agreements governing such Permitted Refinancing Debt are not materially more
restrictive, in the good faith judgment of the board of directors of Parent or
the board of directors of any applicable Subsidiary, taken as a whole, than
those contained in the agreements governing the Debt being refinanced,
(IX) agreements entered into with respect to Liens securing Debt otherwise
permitted to be incurred pursuant to the provisions of Section 10.2.7 that limit
the right of Parent or any of its Subsidiaries to dispose of the assets subject
to such Lien, (X) provisions with respect to the disposition or distribution of
assets or property in joint venture agreements and other similar agreements
entered into in the ordinary course of business, (XI) restrictions on cash or
other deposits or net worth imposed by customers or suppliers under contracts
entered into in the ordinary course of business, (XII) any Receivables Program
for any Obligor which is not a Borrower, (XIII) any restriction imposed pursuant
to contracts for the sale or transfer of assets with respect to the transfer of
the assets to be sold pursuant to such contract, (XIV) any encumbrance or
restriction in connection with an acquisition of property, so long as such
encumbrance or restriction relates solely to the property so acquired and was
not created in connection with or in contemplation of such acquisition; provided
that in the case of Debt incurred in connection with or in contemplation of such
acquisition, such Debt was permitted to be

 

86



--------------------------------------------------------------------------------

incurred by the terms of this Agreement; (XV) provisions in agreements or
instruments which prohibit the payment of dividends or the making of other
distributions with respect to any class of capital stock or issued share capital
of a Person other than on a pro rata or less restrictive basis; and (XVI) any
encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to above;
provided that the encumbrances or restrictions in such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are not materially more restrictive, in the good
faith judgment of the board of directors of Parent or the board of directors of
any applicable Subsidiary, taken as a whole, than the encumbrances or
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

10.2.4    Incurrence of Debt and Issuance of Preferred Stock.

(a)    Obligors shall not directly or indirectly, create, incur, issue, assume,
guarantee, or otherwise become directly or indirectly liable, contingently or
otherwise, with respect to (collectively, “incur”) any Debt (including Acquired
Debt), and Parent will not issue any Disqualified Stock and no Obligor will
issue any shares of preferred stock; provided, however, that any Obligor may
incur Debt (including Acquired Debt), and Parent may issue Disqualified Stock,
and any Obligor that is a Subsidiary Guarantor may issue preferred stock, if the
Specified Allowance Condition is satisfied for Parent’s most recently ended four
full Fiscal Quarters for which internal financial statements are available
immediately preceding the date on which such additional Debt is incurred or such
Disqualified Stock or preferred stock is issued, on a pro forma basis, as if the
additional Debt had been incurred, or the Disqualified Stock or preferred stock
had been issued, as the case may be, and the proceeds thereof applied, at the
beginning of such four-quarter period.

(b)    Section 10.2.4(a) preceding will not prohibit the incurrence of any of
the following items of Debt (collectively, “Permitted Debt”):

(i)    the incurrence by an Obligor of any Permitted Bank Debt; provided that
the aggregate principal amount of all such Debt at any one time outstanding
shall not exceed $100,000,000, plus 85.0% of the consolidated accounts
receivable of Parent, plus 50.0% of the consolidated inventory of Parent;
provided, further, that none of such Debt (including specifically any Permitted
Bank Debt other than the Obligations) may be secured by any of the Collateral;

(ii)    the incurrence by Obligors of Existing Indebtedness;

(iii)    the incurrence by the Obligors of the Obligations;

(iv)    the incurrence by Obligors of (A) Debt incurred for the purpose of
financing all or any part of the purchase price or cost of design, construction
or improvement of property, plant, or equipment used in the business of any
Obligor and (B) Debt

 

87



--------------------------------------------------------------------------------

incurred under Capital Leases, in an aggregate amount at any time outstanding,
including all Permitted Refinancing Debt incurred to refund, refinance, or
replace any Debt incurred pursuant to this clause (iv), not to exceed the
greater of $75,000,000 or 10.0% of Parent’s Consolidated Net Assets;

(v)    the incurrence by an Obligor of Permitted Refinancing Debt in exchange
for, or the net proceeds of which are used to renew, discharge, extend, refund,
refinance, or replace, Debt (other than intercompany Debt) that was permitted by
this Agreement to be incurred under Section 10.2.4(a) or clause (ii), clause
(v), clause (viii), clause (xiii), or clause (xiv) of this Section 10.2.4(b);

(vi)    (x) the incurrence by an Obligor of intercompany Debt between or among
Parent and any of its Subsidiaries; provided, however, that if any Obligor is
the obligor on such Debt and such Debt is in favor of a Subsidiary that is not
an Obligor, (A) the Specified Allowance Condition is satisfied with respect to
such debt and (B) such Debt must be expressly subordinated to the prior payment
in full in cash of the Obligations; or (y) the issuance by any of Parent’s
Subsidiaries, to Parent or to any other Obligor, of shares of preferred stock;

(vii)    the incurrence by any Obligor of obligations under Hedging Agreements
that are incurred for the purpose of fixing or hedging interest rate, commodity,
or currency risk in the ordinary course of business for bona fide hedging
purposes; provided that the notional principal amount of any such obligations
under Hedging Agreements with respect to interest rates does not exceed the
amount of Debt or other liability to which such obligation relates;

(viii)    the guarantee by an Obligor of Debt that was permitted to be incurred
by another provision of this Section 10.2.4 or that was not otherwise prohibited
from being incurred hereunder;

(ix)    the incurrence by the Obligors of Debt in accordance with the 2018 Tax
Restructuring;

(x)    (a) the incurrence by any Obligor of Debt constituting reimbursement
obligations with respect to letters of credit, bankers’ acceptances, bid,
performance, appeal, reimbursement, surety and similar bonds or completion or
performance guarantees or other obligations in respect of workers’ compensation
claims, health, disability, or other employee benefits or property, casualty or
liability insurance or self-insurance obligations; (b) the incurrence by any
Obligor of Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Debt is covered within five business days;
(c) endorsement of instruments or other payment items for deposit; or (d) the
incurrence by any Obligor of Debt in connection with the repurchase, redemption
or other acquisition or retirement of Equity Interests held by any current or
former employee, officer, director or the like of Parent or any of its
Subsidiaries; provided that such repurchase, redemption or other acquisition or
retirement is permitted by Section 10.2.2(b)(v);

(xi)    the incurrence of Debt arising from the agreements of an Obligor
providing for indemnification, adjustment of purchase price, earn out or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business,

 

88



--------------------------------------------------------------------------------

assets, or Subsidiary; provided, however, that the maximum assumable liability
in respect of all such Debt shall at no time exceed the gross proceeds,
including non-cash proceeds (the fair market value of such non-cash proceeds
being measured at the time received and without giving effect to any subsequent
changes in value), actually received by Parent or any of its Subsidiaries in
connection with such disposition;

(xii)    the accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Debt in the form of additional Debt
with the same terms, the payment of dividends on Disqualified Stock in the form
of additional shares of the same class of Disqualified Stock, and the
reclassification of preferred stock as Debt due to a change in accounting
principles;

(xiii)    Reserved;

(xiv)    the incurrence by Obligors of additional Debt in an aggregate principal
amount (or accreted value, as applicable) at any time outstanding, including all
Permitted Refinancing Debt incurred to refund, refinance, or replace any Debt
incurred pursuant to this clause (xiv), not to exceed $75,000,000;

(xv)    Reserved;

(xvi)    all premium (if any), fees, expenses, charges and additional and
contingent interest on Debt incurred in compliance with this Section 10.2.4;

(xvii)    Notwithstanding any other provision of this Section 10.2.4(b), none of
the Permitted Debt, other than the Obligations, may at any time be secured by a
Lien on any or all of the Collateral.

(c)    [Reserved].

(d)    Obligors will not incur any Debt (including Permitted Debt) that is
contractually subordinated in right of payment to any other Debt of such Obligor
unless such Debt is also contractually subordinated in right of payment to the
Obligations on substantially identical terms; provided, however, that no Debt of
an Obligor shall be deemed to be contractually subordinated in right of payment
to any other Debt of such Obligor solely by virtue of any Liens, guarantees,
maturity of payments, or structural seniority.

(e)    For purposes of determining compliance with this Section 10.2.4, in the
event that an item of proposed Debt meets the criteria of more than one of the
categories of Permitted Debt described in clause (b)(i) through clause (b)(xvi)
preceding, or is entitled to be incurred pursuant to Section 10.2.4(a), Borrower
Agent may, in its sole discretion, classify or reclassify such item of Debt (or
any part thereof) in any manner that complies with this Section 10.2.4 and such
item of Debt shall be treated as having been incurred pursuant to only one of
such clauses or pursuant to Section 10.2.4(a). For purposes of determining any
particular amount of Debt under this Section 10.2.4, guarantees, Liens, or
obligations in support of letters of credit supporting Debt shall not be
included to the extent such

 

89



--------------------------------------------------------------------------------

letters of credit are included in the amount of such Debt. Any increase in the
amount of any Debt solely by reason of currency fluctuations shall not be
considered an incurrence of Debt for purposes of this covenant. Accrual of
interest and the payment of interest in the form of additional Debt shall not be
deemed to be an incurrence of Debt for purposes of this Section 10.2.4.

10.2.5    Asset Sales.

(a)    Obligors shall not (i) sell, lease, convey, or otherwise dispose of any
assets or rights (including by way of a sale-and-leaseback) other than sales of
inventory in the Ordinary Course of Business, (ii) with respect to Parent, sell
Equity Interests in any of its Subsidiaries, or (iii) with respect to Obligors
other than Parent, issue Equity Interests (each of the foregoing, an “Asset
Sale”), unless (y) Parent (or the other Obligor, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the fair market
value (evidenced by a resolution of Parent’s board of directors set forth in an
Officer’s Certificate delivered to Agent) of the assets sold or otherwise
disposed of and (z) at least 75.0% of the consideration received therefor by
Parent or such other Obligor is in the form of cash or other Qualified Proceeds.

(b)    Notwithstanding the foregoing, the following shall not be deemed to be
Asset Sales: (i) any single transaction or series of related transactions that
(A) involves assets having a fair market value of less than $5,000,000 or
(B) results in Net Proceeds to Parent and its Subsidiaries of less than
$5,000,000; (ii) a transfer of assets between or among Obligors, whether
transferred directly to such Obligors or indirectly through a transfer to each
parent company or Subsidiary of such Obligors which is ultimately and
substantially contemporaneously with the initial transfer thereof, transferred
to such Obligors; (iii) an issuance of Equity Interests by an Obligor other than
Parent to Parent; (iv) the sale, lease, conveyance, or other disposition of
assets or rights (other than Accounts) by an Obligor to a Subsidiary that is not
an Obligor so long as the Specified Allowance Condition is satisfied; (v) the
sale, lease, conveyance, or other disposition of Accounts by an Obligor to a
Subsidiary that is not an Obligor so long as the Specified Allowance Condition
is satisfied and no Specified Event of Default exists immediately before and
after giving effect thereto; (vi) the sale, lease, conveyance, or other
disposition of assets or rights by an Obligor in accordance with the 2018 Tax
Restructuring; (vii) the sale, lease, conveyance, or other disposition of any
Receivable Program Assets by any Subsidiary of Parent which is an Obligor other
than a Borrower in connection with a Receivables Program; (viii) the sale,
lease, conveyance, or other disposition of any inventory or other current
assets, excluding Accounts, by any Obligor in the Ordinary Course of Business;
(ix) the granting of a Permitted Lien; (x) the licensing by an Obligor of
intellectual property in the Ordinary Course of Business or on commercially
reasonable terms; (xi) (A) the sale, lease, conveyance, or other disposition of
obsolete, surplus, discontinued, damaged, excess or worn out equipment or other
property no longer useful in Obligors’ business or (B) the lapse of registered
patents, trademarks and other intellectual property or the termination of
license agreements related thereto to the extent not economically desirable in
the

 

90



--------------------------------------------------------------------------------

conduct of the business; (xii) the making or liquidating of any Restricted
Payment or Permitted Investment that is permitted by Section 10.2.2; (xiii) the
disposition of cash or Cash Equivalents in the ordinary course of business;
(xiv) any condemnation or other eminent domain event or casualty event; (xv) the
surrender or waiver of litigation rights or settlement, release or surrender of
tort or other litigation claims of any kind if it is for the benefit of an
Obligor (as determined in good faith by the board of directors of Parent); (xvi)
a concurrent purchase and sale or exchange of assets used in a Permitted
Business between Obligors and another Person; provided that such assets received
are of a comparable fair market value (as determined by the board of directors)
to the assets exchanged and any cash received must be applied in accordance with
this Section 10.2.5; (xvii) the issuance or sale of directors’ qualifying shares
or shares or interests required to be held by foreign nationals pursuant to
local law or the like; and (xviii) the sale or other disposition of the patents
approved by Agent.

(c)    Notwithstanding any other provision of this Agreement to the contrary, no
Obligor will enter into any Asset Sale or other sale, transfer, conveyance, or
disposition of any asset or other property, in each such case if such Asset
Sale, sale, transfer, conveyance, or disposition is of assets or other property
which constitutes Collateral; provided that Obligors may (i) sell Inventory in
the Ordinary Course of Business, (ii) sell, transfer, convey or dispose of
property and assets, including Collateral, among Borrowers, (iii) if no Event of
Default exists, sell, transfer, convey, or dispose of Collateral consisting of
Equipment and Inventory in an aggregate amount not in excess of $25,000,000
during the term of this Agreement, (iv) make Permitted Investments, (v) grant
licenses of Intellectual Property in the Ordinary Course of Business or on
commercially reasonable terms, provided that the owner of any such Intellectual
Property which is the subject of any such license retains ownership of such
Intellectual Property and any such license granted is subject to Agent’s Liens,
(vi) (A) sell, transfer, convey or dispose of obsolete, surplus, discontinued,
damaged, excess or worn out Equipment or other property that is no longer useful
in an Obligor’s business or (B) allow the lapse of registered patents,
trademarks and other intellectual property approved by Agent or the termination
of license agreements related thereto, to the extent not economically desirable
in the conduct of the business with approval by Agent, (vii) dispose of cash or
Cash Equivalents in the ordinary course of business, (viii) surrender or waive
litigation rights or settle, release or surrender tort or other litigation
claims of any kind if it is for the benefit of an Obligor (as determined in good
faith by the board of directors of Parent), and (ix) sell or otherwise dispose
of any patents approved by Agent.

10.2.6    Transactions with Affiliates.

(a)    Subject to Section 10.2.5(c), Obligors will not, make any payment to, or
sell, lease, transfer, or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance, or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless (i) such

 

91



--------------------------------------------------------------------------------

Affiliate Transaction (when viewed together with related Affiliate Transactions,
if any) is on terms that are no less favorable to the relevant Obligor than
those that would be obtained in a comparable transaction by the Obligor with an
unrelated Person and (ii) Parent delivers to Agent (A) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $20,000,000, a resolution of the board of
directors of Parent set forth in an Officers’ Certificate certifying that such
Affiliate Transaction complies with this covenant and that such Affiliate
Transaction has been approved by a majority of the disinterested members of the
board of directors (of which there must be at least one) of Parent and (B) with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $50,000,000, an opinion as to the
fairness to the Lenders of such Affiliate Transaction from a financial point of
view issued by an accounting, appraisal, or investment banking firm of national
standing.

(b)    The following items shall not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 10.2.6:

(i)    Payment pursuant to any employment agreement or arrangement entered into
by an Obligor or any employee benefit plan available to employees of an Obligor
generally, in each case in the Ordinary Course of Business of Obligors;

(ii)    Affiliate Transactions between, among or for the benefit of Obligors
and/or their Subsidiaries;

(iii)    transactions pursuant to agreements or arrangements in existence or
contemplated on the Closing Date or any amendment, modification or extension
thereof to the extent such an amendment, modification or extension thereof and
fully disclosed to Agent and Lenders;

(iv)    payment of reasonable directors fees to Persons who are not otherwise
Affiliates of Parent and indemnity provided on behalf of officers, directors,
and employees of Parent or any of its Subsidiaries as determined in good faith
by the board of directors of Parent;

(v)    Permitted Investments;

(vi)    Debt permitted by Section 10.2.4;

(vii)    Restricted Payments that are permitted by Section 10.2.2;

(viii)    transaction in accordance with the 2018 Tax Restructuring;

(ix)    any tax sharing agreement or arrangement and payments pursuant thereto
among Obligors and its Subsidiaries and any other Person with which Obligors or
its Subsidiaries is required or permitted to file a consolidated, combined or
unitary tax return or with which the Company or any of its Subsidiaries is or
could be part of a consolidated, combined or unitary group for tax purposes;

 

92



--------------------------------------------------------------------------------

(x)    transactions with a joint venture or other Person that is an Affiliate of
the Company solely because an Obligor owns, directly or through a Subsidiary, an
Equity Interest in, or controls, such joint venture or other Person; and

(xi)    transactions between an Obligor or any of its Subsidiaries and any
Person, a director of which is also a director of an Obligor or any direct or
indirect parent company of Obligor, and such director is the sole cause for such
Person to be deemed an Affiliate of such Obligor or any of its Subsidiaries.

(c)    For purposes of this Section 10.2.6, any transaction or series of related
Affiliate Transactions between an Obligor and an Affiliate that is approved by a
majority of the disinterested members of the board of directors (of which there
must be at least one to utilize this method of approval) of Parent and evidenced
by a board resolution or for which a fairness opinion has been issued shall be
deemed to be on terms that are no less favorable to the relevant Obligor than
those that would have been obtained in a comparable transaction by such Obligor
with an unrelated Person and thus shall be permitted under this Section 10.2.6,
subject to the limitations in Section 10.2.5(c).

10.2.7    Liens.

(a)    Obligors will not, directly or indirectly, create, incur, assume, or
suffer to exist any Lien of any kind securing Debt on any asset now owned or
hereafter acquired, other than Permitted Liens and Liens in favor of Agent
securing the Obligations.

(b)    The foregoing negative pledge shall not apply to any Margin Stock to the
extent such application would violate or require filings or other actions by any
Lender under Regulation U or any similar law.

10.2.8    Amendment of Subordination Provisions. Parent will not amend, modify,
or alter the terms of the any Subordinated Debt in any way that will
(a) increase the rate of or change the time for payment of interest on any
Subordinated Debt, (b) increase the principal of, advance the final maturity
date of or shorten the Weighted Average Life to Maturity of any Subordinated
Debt, (c) alter the redemption provisions or the price or terms at which Parent
is required to offer to purchase any Subordinated Debt, or (d) amend the
subordination provisions of any Subordinated Debt.

10.2.9    Limitation on Issuances and Sales of Equity Interests in Wholly Owned
Subsidiaries. Subject to Section 10.2.5, Obligors shall not, transfer, convey,
sell, lease, or otherwise dispose of any Equity Interests in any Wholly Owned
Subsidiary of an Obligor to any Person (other than an Obligor or a Wholly Owned
Subsidiary of an Obligor), unless (i) such transfer, conveyance, sale, lease, or
other disposition is of all the Equity Interests in such Wholly Owned Subsidiary
or immediately following such transfer, conveyance, sale, lease, or other
disposition, such Wholly Owned Subsidiary is a Subsidiary and (ii) the cash Net
Proceeds from such transfer, conveyance, sale, lease, or other disposition are
applied, at any time an Event of Default exists and upon notice by Agent to
Borrower Agent

 

93



--------------------------------------------------------------------------------

during a Triggered Activation Period, in accordance with Section 5.7, and
(b) Obligors (excluding Parent) shall not issue any of its Equity Interests
(other than, if necessary, shares of its capital stock or issued share capital
constituting directors’ qualifying shares) to any Person other than to Parent or
a Wholly Owned Subsidiary of Parent unless immediately following such issuance
the Wholly Owned Subsidiary is an Obligor.

10.2.10    Limitation on Sale and Leaseback Transactions.

(a)    Obligors shall not enter into any sale and leaseback transaction;
provided that Obligors may enter into a sale and leaseback transaction if
(i) the transfer of assets in that sale and leaseback transaction is permitted
by Section 10.2.5, and (ii) the property subject to such sale and leaseback
transaction is not Collateral.

(b)    The restrictions in Section 10.2.10(a) shall not apply to any sale and
leaseback transaction if (i) the transaction is solely between Obligors and
their Subsidiaries and such transaction is permitted under Section 10.2.6 or
(ii) the sale and leaseback transaction is consummated within 180 days after the
purchase of the assets subject to such transaction.

10.2.11    Merger and Consolidations. Obligors shall not, directly or
indirectly, consolidate or merge with or into another Person or sell, assign,
transfer, convey, or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to another Person,
unless in connection with any such merger (but excluding an sale, assignment,
transfer, conveyance, or other disposition) (i) an Obligor is the surviving
corporation (if Parent is involved in such transaction, Parent is the surviving
Person), (ii) immediately after such merger no Default or Event of Default
exists, and (iii) Parent shall have delivered to Agent an Officers’ Certificate
stating that such merger complies with the terms of this Agreement. In addition,
Obligors shall not, directly or indirectly, lease (A) any of the Collateral
except as permitted by Section 10.2.5 or (B) or substantially all of its
Property, in one or more related transactions, to any other Person.

10.2.12     Fundamental Changes. No Obligor shall change its name, its charter
or other organizational identification number, or its form or state of
organization without providing Agent notice thereof within 10 days prior to such
change (or such shorter period as agreed by Agent). Subject Section 10.2.5 and
Section 10.2.11, no Obligor shall liquidate, wind up its affairs or dissolve
itself.

10.2.13     Organic Documents. No Borrower shall amend, modify or otherwise
change any of its Organic Documents in a manner that is materially adverse to
the Lenders.

10.2.14     Tax Consolidation. No Obligor shall file or consent to the filing of
any consolidated income tax return with any Person other than Parent and its
Subsidiaries.

10.2.15     Accounting Changes. No Obligor shall make any material change in
accounting treatment or reporting practices, except as required by GAAP and in
accordance with Section 1.2; or change its Fiscal Year.

 

94



--------------------------------------------------------------------------------

10.2.16     Hedging Agreements. No Obligor shall enter into any Hedging
Agreement, except to hedge risks arising in the Ordinary Course of Business and
not for speculative purposes.

10.2.17     Conduct of Business. No Obligor shall engage in any business, other
than its business as conducted on the Closing Date and any activities incidental
complementary or reasonably related thereto.

10.2.18     Plans. No Obligor shall become party to any Multiemployer Plan or
Foreign Plan, other than any in existence on the Closing Date.

10.3    Financial Covenants. Until Full Payment of the Obligations, Parent
shall:

10.3.1    Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of
at least 1.00 to 1.00, measured on a trailing 4-quarter basis as of the last day
of each Fiscal Quarter on a consolidated basis for Parent and Subsidiaries while
a Triggered Activation Period is in effect, measured for the most recent period
for which financial statements were delivered hereunder prior to the Triggered
Activation Period and each period ending thereafter until the Triggered
Activation Period is no longer in effect.

SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1    Events of Default. Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a)    Any Borrower fails to pay when due (whether at stated maturity, on
demand, upon acceleration or otherwise), (i) the principal amount of the
Obligations or (ii) any other Obligations and such failure continues unremedied
for a period of three Business Days;

(b)    Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;

(c)    A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;

(d)    An Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 30 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Agent, whichever is sooner; provided, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

(e)    A Guarantor repudiates, revokes or attempts to revoke its guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);

 

95



--------------------------------------------------------------------------------

(f)    Any breach or default of an Obligor occurs under (i) any Hedging
Agreement or (ii) any instrument or agreement to which it is a party or by which
it or any of its Properties is bound, relating to any Debt (other than the
Obligations), in each case, in excess of $15,000,000, but solely to the extent
the effect of such breach or default is to cause, or to permit (with all
applicable grace periods having expired) the holder or holders of such Debt to
cause, such Debt to become or be declared due and payable (or mandatorily
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation;

(g)    Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $15,000,000 (net of
amounts paid or covered by insurance (including self-insurance) or indemnity as
to which the insurer or indemnifying party, as applicable, has been notified of
such judgment or order and has not disputed or otherwise contested in writing
such insurance coverage or indemnification obligation), and such judgment or
order remains undischarged for a period of 30 days unless a stay of enforcement
of such judgment or order is in effect;

(h)    Reserved;

(i)    An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor ceases to be Solvent;

(j)    An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

(k)    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or would reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to

 

96



--------------------------------------------------------------------------------

pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or any event similar to
the foregoing occurs or exists with respect to a Foreign Plan, in any such case,
that would reasonably be expected to have a Material Adverse Effect;

(l)    any Obligor or any of its Senior Officers (excluding specifically any
person who was a Senior Officer of an Obligor prior to the Closing Date but was
not employed by any Obligor at any time on or after the Closing Date) is
convicted for (i) a felony committed in the conduct of such Obligor’s business
or (ii) any state or federal law (including the Controlled Substances Act, the
Money Laundering Control Act of 1986, and the Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Collateral or would
reasonably be expected to cause a Material Adverse Effect;

(m)    any Senior Notes are not paid, repurchased, redeemed or otherwise retired
on or before 90 days prior to its respective final maturity date unless
(i) Borrowers have established a cash account for such purpose pursuant to a
Dominion Account at Bank of America or (ii) an additional Reserve against the
Borrowing Base has been established for such purpose, in any such case in an
amount equal to the amount required to pay such Debt in full at such final
maturity date;

(n)    A Change of Control occurs; or

(o)    Any Obligor is declared by the Minister of Finance of Singapore to be a
company to which Part IX of the Companies Act, Chapter 50 of Singapore applies.

11.2    Remedies upon Default. If an Event of Default described in
Section 11.1(j) occurs with respect to any Obligor, then to the extent permitted
by Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind. In addition, or if
any other Event of Default exists, Agent may in its discretion (and shall upon
written direction of Required Lenders) do any one or more of the following from
time to time:

(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by Applicable Law;

(b)    terminate, reduce or condition any Revolver Commitment or adjust the
Borrowing Base;

(c)    require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

 

97



--------------------------------------------------------------------------------

(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3    Right to Cure.

11.3.1    Notwithstanding anything to the contrary contained in Section 11.1(c),
in the event that Parent fails to comply with the requirements of the covenant
set forth in Section 10.3 for any period, until the expiration of (a) with
respect to a breach of such covenant that occurs on the first day of the
Triggered Activation Period, the date that is 10 days after such date or
(b) otherwise, the 10th day after the date on which financial statements with
respect to the relevant period for which the Fixed Charge Coverage Ratio is
being measured are required to be delivered pursuant to Section 10.1.2 (the
“Cure Period”), Parent shall have the right to obtain a cash equity contribution
(funded with proceeds of Equity Interests that are not Disqualified Capital
Stock issued by Parent or other equity issued by Parent having terms reasonably
acceptable to Agent) (the “Cure Right”), and upon the receipt by Parent of net
cash proceeds pursuant to the exercise of the Cure Right (including through the
capital contribution of any such net cash proceeds to Parent, the “Specified
Equity Contribution”), the Fixed Charge Coverage Ratio shall be recalculated,
giving effect to a pro forma increase to Consolidated Cash Flow for such period
in an amount equal to such net cash proceeds; provided that such pro forma
adjustment to Consolidated Cash Flow shall be made solely for the purpose of
determining the existence of a Default or an Event of Default under the covenant
set forth in Section 10.3 with respect to any period that includes the Fiscal
Quarter for which such Cure Right was exercised and not for any other purpose
under any Loan Document; provided, further, that until the expiration of the
Cure Period, neither Agent nor any Lender shall have the right to exercise any
remedies against any Obligor or any Collateral as a result of the

 

98



--------------------------------------------------------------------------------

occurrence and continuance of an Event of Default under Section 11.1(c) arising
from the failure to comply with Section 10.3, and then only if a Cure Right to
remedy such Event of Default is available at such time under Section 11.3.2.

11.3.2    If, after the exercise of the Cure Right and the recalculations
pursuant to Section 11.3.1 above, Parent shall then be in compliance with the
requirements of the covenant set forth in Section 10.3 (including for purposes
of Section 6.2), Borrowers shall be deemed to have satisfied the requirements of
such covenant as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable Default or Event of Default under Section 11.1(c) that had occurred
shall be deemed cured; provided that (a) in each four Fiscal Quarter period,
there shall be at least two Fiscal Quarters in which the Cure Right is not
exercised, (b) there shall be no more than five Specified Equity Contributions
during the term of this Agreement, (c) with respect to any exercise of the Cure
Right, the Specified Equity Contribution shall be no greater than the amount
required to cause Borrowers to be in compliance with the covenant set forth in
Section 10.3, and (d) all Specified Equity Contributions will be disregarded for
purposes of determining the availability of any baskets or carve-outs with
respect to the covenant set forth in Section 10.3 hereof or for any other
purpose.

11.4    License. Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

11.5    Setoff. When an Event of Default has occurred and is continuing, Agent,
Issuing Bank, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Agent, Issuing Bank, such Lender or such Affiliate to or for the
credit or the account of an Obligor against its Obligations, whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such Debt. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

11.6    Remedies Cumulative; No Waiver.

11.6.1    Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

 

99



--------------------------------------------------------------------------------

11.6.2    Waivers. No waiver or course of dealing shall be established by
(a) the failure or delay of Agent or any Lender to require strict performance by
any Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Revolver Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. Any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.

SECTION 12.    AGENT

12.1    Appointment, Authority and Duties of Agent.

12.1.1    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone is authorized to determine
eligibility and applicable advance rates under the Borrowing Base, whether to
impose or release any reserve, or whether any conditions to funding or issuance
of a Letter of Credit have been satisfied, which determinations and judgments,
if exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.

12.1.2    Duties. The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

 

100



--------------------------------------------------------------------------------

12.1.3    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is reasonably
satisfactory to a Secured Party unless Agent has received notice to the contrary
from such Secured Party before Agent takes the action. Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.

12.2    Agreements Regarding Collateral and Borrower Materials.

12.2.1    Lien Releases; Care of Collateral.

(a)    Secured Parties authorize Agent to release any Lien on any Collateral
(i) upon Full Payment of the Obligations; (ii) that is the subject of a
disposition or Lien that Borrowers certify in writing is an Asset Sale permitted
hereunder or a Permitted Lien entitled to priority over Agent’s Liens (and Agent
may rely conclusively on such certificate without further inquiry); (iii) that
does not constitute a material part of the Collateral; or (iv) subject to
Section 14.1, with the consent of Required Lenders. Secured Parties authorize
Agent to subordinate its Liens to any Lien entitled to priority hereunder. Agent
has no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral. Agent shall execute and deliver to Borrowers releases and other
instruments as may be necessary to terminate Agent’s Lien in the Collateral
pursuant to clauses (i), (ii), (iii) or (iv) of this Section 12.2.1 and deliver
to Borrowers, or such other Person as Borrowers may reasonably request of Agent,
any Collateral, if any, that is held in Agent’s possession.

 

101



--------------------------------------------------------------------------------

12.2.2    Possession of Collateral. Agent and Secured Parties appoint each
Secured Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control. If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.

12.2.3    Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

12.3    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

12.4    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy, e-mail or other
electronic means) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.

12.5    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance

 

102



--------------------------------------------------------------------------------

with Section 5.6.2, as applicable. If any of such payment or reduction is
thereafter recovered from the purchasing Lender, the purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest. Notwithstanding the foregoing, if a Defaulting Lender obtains a
payment or reduction of any Obligation, it shall immediately turn over the full
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against a Dominion Account without Agent’s
prior consent.

12.6    Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be (to the extent not reimbursed by
Obligors) promptly reimbursed to Agent by each Secured Party to the extent of
its Pro Rata share.

12.7    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

12.8    Successor Agent and Co-Agents.

12.8.1    Resignation; Successor Agent. Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Required
Lenders may appoint a successor that is (a) a Lender or Affiliate of a Lender;
or (b) a financial institution reasonably acceptable to Required Lenders and
(provided no Default or Event of Default

 

103



--------------------------------------------------------------------------------

exists) Borrowers. If no successor is appointed by the effective date of Agent’s
resignation, then on such date, Agent may appoint a successor that is a
financial institution (or agency institution who ordinarily acts as an agent in
syndicated credit facilities) acceptable to it in its discretion (which shall be
a Lender unless no Lender accepts the role) or, in the absence of such
appointment, Required Lenders shall automatically assume all rights and duties
of Agent. The successor Agent shall thereupon succeed to and become vested with
all the powers and duties of the retiring Agent without further act. The
retiring Agent shall be discharged from its duties hereunder on the effective
date of its resignation, but shall continue to have all rights and protections
available to Agent under the Loan Documents with respect to actions, omissions,
circumstances or Claims relating to or arising while it was acting or
transferring responsibilities as Agent or holding any Collateral on behalf of
Secured Parties, including the indemnification set forth in Sections 12.6 and
14.2, and all rights and protections under this Section 12. Any successor to
Bank of America by merger or acquisition of stock or this loan shall continue to
be Agent hereunder without further act on the part of any Secured Party or
Obligor.

12.8.2    Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document; provided that so long as no Event of Default exists,
such collateral agent or co-collateral agent is reasonably acceptable to
Borrower Agent. Each right, remedy and protection intended to be available to
Agent under the Loan Documents shall also be vested in such agent. Secured
Parties shall execute and deliver any instrument or agreement that Agent may
request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

12.9    Due Diligence and Non-Reliance/Singapore Qualified MoneyLender.

12.9.1    Lender Acknowledgement. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.

 

104



--------------------------------------------------------------------------------

12.9.2    Moneylender Act. Each Lender represents and warrants that its entry
into, and performance of its obligations under, this Agreement do not and will
not conflict with the Moneylenders Act, Chapter 188 of Singapore.

12.10    Remittance of Payments and Collections.

12.10.1    Remittances Generally. Payments by any Secured Party to Agent shall
be made by the time and date provided herein, in immediately available funds. If
no time for payment is specified or if payment is due on demand and request for
payment is made by Agent by 1:00 p.m. on a Business Day, then payment shall be
made by the Secured Party by 3:00 p.m. on such day, and if request is made after
1:00 p.m., then payment shall be made by 11:00 a.m. on the next Business Day.
Payment by Agent to any Secured Party shall be made by wire transfer, in the
type of funds received by Agent. Any such payment shall be subject to Agent’s
right of offset for any amounts due from such payee under the Loan Documents.

12.10.2    Failure to Pay. If any Secured Party fails to deliver when due any
amount payable by it to Agent hereunder, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Floating Rate Loans. In no
event shall Borrowers be entitled to credit for any interest paid by a Secured
Party to Agent, nor shall a Defaulting Lender be entitled to interest on amounts
held by Agent pursuant to Section 4.2.

12.10.3    Recovery of Payments. If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If Agent is required to return any amounts applied by it to
Obligations held by a Secured Party, such Secured Party shall pay to Agent, on
demand, its share of the amounts required to be returned.

12.11    Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

 

105



--------------------------------------------------------------------------------

12.12    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.

12.13    Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 12, 14.3.3 and 14.16, and agrees to hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.

12.14    No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person. As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Revolver Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with
Section 13.3. Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

13.2    Participations.

13.2.1    Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may sell to a financial institution other than a Disqualified Institution
(“Participant”) a participating interest in the rights and obligations of such
Lender under any Loan Documents. Despite any sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, it shall remain solely responsible to the other parties
hereto for performance of such obligations, it shall remain the holder of its
Revolver Loans and Revolver Commitments for all purposes, all amounts payable by
Borrowers shall be determined as if it had not sold such participating
interests, and Borrowers and Agent shall continue to deal solely and directly
with such Lender in connection with the Loan Documents. Each Lender shall be
solely responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders shall not have any obligation or
liability to any such Participant. Subject to Section 13.2.5, a Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.9 unless Borrowers agree otherwise in writing.

 

106



--------------------------------------------------------------------------------

13.2.2    Voting Rights. Subject to Section 14.1.1 each Lender shall retain the
sole right to approve, without the consent of any Participant, any amendment,
waiver or other modification of a Loan Document other than that which forgives
principal, interest or fees, reduces the stated interest rate or fees payable
with respect to any Revolver Loan or Revolver Commitment in which such
Participant has an interest, postpones the Commitment Termination Date or any
date fixed for any regularly scheduled payment of principal, interest or fees on
such Revolver Loan or Revolver Commitment, or releases any Borrower, Guarantor
or substantially all Collateral.

13.2.3    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Revolver Commitments, Revolver Loans (and stated interest) and LC Obligations
(such register, the “Participant Register”). Entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in the Participant Register except to the
extent necessary to establish that a Participant’s interest is in “registered
form” for U.S. federal income tax purposes.

13.2.4    Benefit of Setoff. Each Participant shall have a right of set-off in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it. By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.

13.2.5    Taxes. The Borrowers agree that each Participant shall be entitled to
the benefits of Section 5.9 and 5.10 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 13.3 (it being
understood that the documentation required under Section 5.10 shall be delivered
to the Lender who sells the participation) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.3;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.8, 5.9, 5.10 and 13.4 as if it were an assignee under Section 13.3
and (B) shall not be entitled to receive any greater payment under Section 5.9,
with respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Sections 5.9 and 5.10 with respect to any Participant.

13.3    Assignments.

13.3.1    Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations

 

107



--------------------------------------------------------------------------------

under the Loan Documents and, in the case of a partial assignment, is in a
minimum principal amount of $15,000,000 (unless otherwise agreed by Agent in its
discretion) and integral multiples of $5,000,000 in excess of that amount;
(b) except in the case of an assignment in whole of a Lender’s rights and
obligations, the aggregate amount of the Revolver Commitments retained by the
transferor Lender is at least $12,500,000 (unless otherwise agreed by Agent in
its discretion); and (c) the parties to each such assignment shall execute and
deliver an Assignment to Agent for acceptance and recording. Nothing herein
shall limit the right of a Lender to pledge or assign any rights under the Loan
Documents to secure obligations of such Lender, including a pledge or assignment
to a Federal Reserve Bank; provided, that no such pledge or assignment shall
release the Lender from its obligations hereunder nor substitute the pledge or
assignee for such Lender as a party hereto.

13.3.2    Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit B and payment by the applicable assignee or assignor of a
processing fee of $3,500 (unless otherwise agreed by Agent in its discretion),
the assignment shall become effective as specified in the notice, if it complies
with this Section 13.3. From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable. The transferee Lender
shall comply with Section 5.10 and deliver, upon request, an administrative
questionnaire reasonably satisfactory to Agent.

13.3.3    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person (or, for
the avoidance of doubt, a Disqualified Institution). Agent shall have no
obligation to determine whether any assignment is permitted under the Loan
Documents. Any assignment by a Defaulting Lender shall be effective only upon
satisfaction of its outstanding obligations under the Loan Documents in a manner
reasonably satisfactory to Agent, including payment by the Defaulting Lender or
Eligible Assignee of an aggregate amount sufficient upon distribution (through
direct payment, purchases of participations or other methods acceptable to Agent
in its discretion) to satisfy all funding and payment liabilities of the
Defaulting Lender. If any assignment by a Defaulting Lender (by operation of law
or otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs.

13.3.4    Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Revolver Commitments of, and the Revolver Loans,
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and Borrowers, Agent and Lenders shall
treat each Person recorded in such register as a Lender for all purposes under
the Loan Documents, notwithstanding any notice to the contrary. The register
shall be available for inspection by Borrowers or any Lender, from time to time
upon reasonable notice.

 

108



--------------------------------------------------------------------------------

13.4    Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.9 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days notice to such Lender, require it to assign its
rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after the notice. Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it and such assignment shall be deemed effective upon
delivery of such notice to the subject Lender and execution of appropriate
Assignment and Acceptance(s) by the Eligible Assignee(s) and any other required
parties thereto other than the replaced Lender, regardless of whether the
replaced Lender executes appropriate Assignment and Acceptance(s). Such Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents through the date of assignment.

SECTION 14.    MISCELLANEOUS

14.1    Consents, Amendments and Waivers.

14.1.1    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, that

(a)    without the prior written consent of Agent, no modification shall alter
any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;

(b)    without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;

(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Revolver Commitment of
such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (it being understood that a
waiver of any condition precedent set forth in Section 4.1, Section 4.2 or the
waiver of any Default, Event of Default, Default Interest, mandatory prepayment
or mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness of any such principal or interest amount); (iii) extend the Revolver
Termination Date applicable to such Lender’s Obligations; or (iv) amend this
clause (c);

(d)    without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.6.2, 7.1 (except to add
Collateral) or 14.1.1; (ii) amend the definition of “Borrowing Base” (or any
defined term used in such definition) if the effect of such amendment is to
increase

 

109



--------------------------------------------------------------------------------

borrowing availability, “Pro Rata” (or any other provision or defined term if
the effect of such amendment is to alter the pro rata sharing of payments
required hereunder) or “Required Lenders”; (iii) release all or substantially
all Collateral; or (iv) except in connection with a merger, disposition or
similar transaction expressly permitted hereby, release any Obligor from
liability for any Obligations; and

(e)    without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.2.

14.1.2    Limitations. Subject to Section 14.1.1, the agreement of Borrowers
shall not be required for any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to any agreement relating to fees or
a Bank Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.

14.1.3    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.1.4    Technical Amendments. Notwithstanding anything to the contrary
contained in Section 14.1, if Agent and Borrowers shall have jointly identified
any error or defect of a technical or immaterial nature in any provision of the
Loan Documents, then Agent and Borrowers shall be permitted to amend such
provision, and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof.

14.2    Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE; PROVIDED THAT ANY SUCH INDEMNITY WITH
RESPECT TO COSTS OF COUNSEL SHALL BE LIMITED TO THE REASONABLE AND DOCUMENTED
OUT-OF-POCKET-FEES, CHARGES AND DISBURSEMENTS OF ANY ONE FIRM OF COUNSEL FOR ANY
INDEMNITEE AND, IF NECESSARY, ONE LOCAL COUNSEL IN EACH APPROPRIATE
JURISDICTION, IN EACH CASE FOR ALL INDEMNITEES AND IN THE CASE OF A CONFLICT
BETWEEN AGENT AND ANY LENDER, ONE ADDITIONAL COUNSEL REPRESENTING LENDERS. IN NO
EVENT SHALL ANY OBLIGOR HAVE ANY OBLIGATION HEREUNDER TO INDEMNIFY OR HOLD
HARMLESS AN INDEMNITEE WITH RESPECT TO A CLAIM THAT IS (A) DETERMINED IN A
FINAL,

 

110



--------------------------------------------------------------------------------

NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B) ARISES
SOLELY FROM A DISPUTE AMONG INDEMNITEES WHICH DISPUTE IS UNRELATED TO ANY ACT OR
OMISSION OF AN OBLIGOR OR (C) RESULTS FROM A CLAIM BROUGHT BY ANY OBLIGOR
AGAINST AN INDEMNITEE FOR A MATERIAL BREACH OF SUCH INDEMNITEE’S FUNDING
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT. THIS SECTION 14.2 SHALL
NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES,
CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

14.3    Notices and Communications.

14.3.1    Notice Address. Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (b) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written communication
that is not sent in conformity with the foregoing provisions shall nevertheless
be effective on the date actually received by the noticed party. Any notice
received by Borrower Agent shall be deemed received by all Borrowers.

14.3.2    Communications. Electronic and telephonic communications (including
e-mail, messaging and websites) may be used only for routine communications,
such as delivery of the Borrower Materials, administrative matters, distribution
of Loan Documents, and matters permitted under Section 4.1.4 and such other
communications as agreed by Agent and Borrowers. Agent and Lenders make no
assurances as to the privacy or security of electronic or telephonic
communications. E-mail and voice mail shall not be effective notices under the
Loan Documents.

14.3.3    Platform. The Borrower Materials shall be delivered pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by Agent (“Platform”).
Borrowers shall notify Agent of each posting of Borrower Materials on the
Platform (which notice may be communicated electronically in accordance with
Section 14.3.2) and the materials shall be deemed received by Agent only upon
its receipt of such notice. Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform.
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in

 

111



--------------------------------------------------------------------------------

Borrower Materials or any issues involving the Platform. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall have any liability
to Borrowers, Secured Parties or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
relating to use by any Person of the Platform, including any unintended
recipient, nor for delivery of Borrower Materials and other information via the
Platform, internet, e-mail, or any other electronic platform or messaging
system.

14.3.4    Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

14.3.5    Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

14.4    Performance of Borrowers’ Obligations. To the extent any Borrower has
failed to do so as required in the applicable Loan Document, Agent may, in its
discretion at any time and from time to time (with, unless an Event of Default
is continuing, reasonable prior notice to Borrower Agent), at Borrowers’
expense, pay any amount or do any act required of a Borrower under any Loan
Documents or otherwise lawfully requested by Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien. All reasonable and documented out-of-pocket payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers promptly following demand
therefor, with interest from the date incurred until paid in full, at the
Default Rate applicable to Floating Rate Loans. Any payment made or action taken
by Agent under this Section shall be without prejudice to any right to assert an
Event of Default or to exercise any other rights or remedies under the Loan
Documents.

14.5    Credit Inquiries. Agent and Lenders may (but shall have no obligation
to) respond to usual and customary credit inquiries from third parties
concerning any Obligor or Subsidiary.

 

112



--------------------------------------------------------------------------------

14.6    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of any Loan Document by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as a manually executed signature or use of a paper-based
recordkeeping system to the fullest extent permitted by Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act. Upon request by Agent, any
electronic signature or delivery shall be promptly followed by a manually
executed or paper document.

14.9    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

14.10    Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

14.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents;

 

113



--------------------------------------------------------------------------------

(b) each of Agent, Lenders, their Affiliates and any arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Borrowers, their Affiliates or any other Person, and has
no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth therein; and (c) Agent, Lenders, their
Affiliates and any arranger may be engaged in a broad range of transactions that
involve interests that differ from those of Borrowers and their Affiliates, and
have no obligation to disclose any of such interests to Borrowers or their
Affiliates. To the fullest extent permitted by Applicable Law, each Borrower
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.

14.12    Confidentiality/Personal Data Protection Act.

14.12.1    Confidentiality. Each of Agent, Lenders, Issuing Bank and other
Secured Parties shall maintain the confidentiality of all Information (as
defined below), except that each of such Agent, Lender, Issuing Bank or other
Secured Party and its respective officers (as defined in the Banking Act,
Chapter 19 of Singapore) may disclose Information (a) to its Affiliates, and to
its and their partners, directors, officers, employees, agents, auditors,
advisors and representatives (provided they are informed of the confidential
nature of the Information and instructed to keep it confidential); (b) to the
extent requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates, in which case the
Person thereby requested shall use commercially reasonable efforts to inform
Borrower as soon as reasonably practicable following such request, provided, in
any such case, that any delay or failure to provide any such notice shall not
result in any liability of such Person or impair any rights or obligations of
any Person under the Loan Documents; (c) to the extent required by Applicable
Law or by any subpoena or other legal process, in which case the Person thereby
requested shall use commercially reasonable efforts to inform Borrower as soon
as reasonably practicable following such request, provided, in any such case,
that any delay or failure to provide any such notice shall not result in any
liability of such Person or impair any rights or obligations of any Person under
the Loan Documents; (d) to any other party hereto; (e) in connection with any
action or proceeding relating to any Loan Documents or Obligations; (f) subject
to an agreement containing provisions substantially the same as this Section, to
any Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations (in each case,
other than a Disqualified Institution); (g) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) is available to Agent, any Lender, Issuing Bank or any of their
Affiliates on a non-confidential basis from a source other than Borrowers;
(h) on a confidential basis to a provider of a Platform; or (i) with the consent
of Borrower Agent. Notwithstanding the foregoing, Agent and Lenders may publish
or disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Borrowers’ logos,
trademarks or product photographs in advertising materials. As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business. A Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if

 

114



--------------------------------------------------------------------------------

it exercises a degree of care similar to that accorded its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of such information; and
(iii) it will handle the material non-public information in accordance with
Applicable Law. Nothing in this Clause is to be construed as constituting an
agreement between the Obligors and the Lenders and Agent for a higher degree of
confidentiality than that prescribed in Section 47 of, and in the Third Schedule
to, the Banking Act, Chapter 19 of Singapore.

14.12.2    Personal Data Protection Act. If any Obligor provides a Lender or
Agent with personal data of any individual as required by, pursuant to, or in
connection with the Loan Documents, that Obligor represents and warrants to the
Lenders that it has, to the extent required by law, (i) notified the relevant
individual of the purposes for which data will be collected, processed, used or
disclosed; and (ii) obtained such individual’s consent for, and hereby consents
on behalf of such individual to, the collection, processing, use and disclosure
of his/her personal data by the Lenders, in each case, in accordance with or for
the purposes of the Loan Documents, and confirms that it is authorised by such
individual to provide such consent on his/her behalf. Each Obligor agrees and
undertakes to notify the Lenders promptly upon its becoming aware of the
withdrawal by the relevant individual of his/her consent to the collection,
processing, use and/or disclosure by the Lenders of any personal data provided
by that Obligor to the Lender. Any consent given pursuant to this Agreement in
relation to personal data shall, subject to all applicable laws and regulations,
survive death, incapacity, bankruptcy or insolvency of any such individual and
the termination or expiration of this Agreement.

14.13    Certifications Regarding Indebtedness Agreements. Parent and Borrowers
certify to Agent and the Lenders that neither the execution or performance of
the Loan Documents nor the incurrence of any Obligations by the Obligors
(including, in the case of any increase in the aggregate Revolver Commitments
pursuant to Section 2.1.7, the Loan Documents and the Obligations after giving
effect to any such increase) violates the Senior Notes Indentures or any
agreement, document, or instrument related thereto, respectively. Parent and
Borrowers further certify that the Revolver Commitments and the Obligations
constitute (including, in the case of any increase in the aggregate Revolver
Commitments pursuant to Section 2.1.7, the Obligations after giving effect to
any such increase as of the applicable Increase Effective Date) “Permitted Bank
Debt” under the Senior Notes Indentures.

14.14    GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14.15    Consent to Forum; Bail-In of EEA Financial Institutions.

14.15.1    Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE COURT SITTING IN BOROUGH OF MANHATTAN OR THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN

 

115



--------------------------------------------------------------------------------

DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN

SECTION 14.3.1. Without prejudice to any other mode of service allowed under any
relevant law, Amkor Singapore irrevocably appoints Corporation Services Company
as its agent for service of process in relation to any proceeding before such
court in connection with any Loan Document and agrees that failure by a process
agent to notify it of the process will not invalidate the proceedings concerned.
A final judgment in any proceeding of any such court shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or any other manner
provided by Applicable Law.

14.15.2    Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law, including bringing proceedings in Singapore against Borrower to
enforce its Obligations. Nothing in this Agreement shall be deemed to preclude
enforcement by any party hereto of any judgment or order obtained in any forum
or jurisdiction

14.15.3    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that, with respect to any Secured
Party that is an EEA Financial Institution, any unsecured liability of such
Secured Party arising under a Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and each party hereto agrees
and consents to, and acknowledges and agrees to be bound by, (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liability which may be payable to it by such Secured Party; and (b) the
effects of any Bail-in Action on any such liability, including (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent, or a bridge institution
that may be issued to the party or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under any Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of any
Write-Down and Conversion Powers.

14.16    Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent, Issuing
Bank, Lenders and all other Secured Parties hereby also waive) in any proceeding
or dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand,

 

116



--------------------------------------------------------------------------------

protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against an Indemnitee,
on any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto (and each Secured Party hereby waives any claim against any Obligor on
any theory of liability for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages)); and (g) notice of
acceptance hereof. Each Borrower acknowledges that the foregoing waivers are a
material inducement to Agent, Issuing Bank and Lenders entering into this
Agreement and that they are relying upon the foregoing in their dealings with
Borrowers. Each Borrower has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

14.17    Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding any personal guarantor and may require information
regarding Borrowers’ management and owners, such as legal name, address, social
security number and date of birth. Borrowers shall, promptly upon request,
provide all documentation and other information as Agent, Issuing Bank or any
Lender may reasonably request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

14.18    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signatures begin on following page]

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS: AMKOR TECHNOLOGY SINGAPORE HOLDING PTE. LTD. By:  

                                                              

Name:   Title:  

Address for notices to all Borrowers:

c/o Amkor Technology, Inc.

2045 E. Innovation Circle

Tempe, Arizona 85284

Attention: Treasurer

 

118



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and Lender

By:  

                                                              

Title:  

                                                              

Address:   333 South Hope Street   19th Floor   Los Angeles, California 90071  
Attn: Amkor Asset Based Specialist                                     
                                                   , as a Lender By:  

                                                              

Title:  

 

Address:  

                                                             

 

                                                             

 

                                                             

  Attn:                                                                        
Telecopy:                                                              
                                                                              
         , as a Lender By:  

 

Title:  

 

Address:  

 

 

 

 

 

  Attn:                                                                        
Telecopy:                                                              

 

119



--------------------------------------------------------------------------------

EXHIBIT A

to

Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Loan and Security Agreement dated as of             ,
20    , as amended (“Loan Agreement”), among [BORROWER 1], [BORROWER 2] and
[BORROWER 3] (collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders. Terms are used herein as defined in the
Loan Agreement.

                                          (“Assignor”) and
                                                              (“Assignee”) agree
as follows:

1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (a) a principal amount of $         of Assignor’s
outstanding Revolver Loans and $         of Assignor’s participations in LC
Obligations, and (b) the amount of $         of Assignor’s Revolver Commitment
(which represents     % of the total Revolver Commitments) (the foregoing items
being, collectively, “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

2.    Assignor (a) represents that as of the date hereof, prior to giving effect
to this assignment, its Revolver Commitment is $        , and the outstanding
balance of its Revolver Loans and participations in LC Obligations is; (b) makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents. [Assignor is attaching the promissory note[s] held by it and requests
that Agent exchange such note[s] for new promissory notes payable to Assignee
[and Assignor].]

3.    Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance



--------------------------------------------------------------------------------

upon Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; and (g) represents
and warrants that the assignment evidenced hereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA.

4.    This Agreement shall be governed by the laws of the State of
                    .If any provision is found to be invalid under Applicable
Law, it shall be ineffective only to the extent of such invalidity and the
remaining provisions of this Agreement shall remain in full force and effect.

5.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

                                                             

                                                             

                                                             

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

                                                             

                                                             

                                                             

                                                             

Payments hereunder shall be made by wire transfer of immediately available funds
in the applicable Available Currency as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

                                                             

                                                             

ABA No.                                              

                                                              

Account No.                                        

Reference:                                            



--------------------------------------------------------------------------------

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

                                                             

                                                             

ABA No.                                              

Account No.                                        

Reference:                                            

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                    .

 

 

(“Assignee”) By  

                                          

  Title:

 

(“Assignor”) By  

                                          

  Title:



--------------------------------------------------------------------------------

EXHIBIT B

to

Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Loan and Security Agreement dated as of
            , 20    , as amended (“Loan Agreement”), among [BORROWER 1],
[BORROWER 2] and [BORROWER 3] (collectively, “Borrowers”), BANK OF AMERICA,
N.A., as agent (“Agent”) for the financial institutions from time to time party
to the Loan Agreement (“Lenders”), and such Lenders; and (2) the Assignment and
Acceptance dated as of             , 20     (“Assignment”), between
                     (“Assignor”) and                      (“Assignee”). Terms
are used herein as defined in the Loan Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment (a) a principal amount of $         of
Assignor’s outstanding Revolver Loans and $         of Assignor’s participations
in LC Obligations, and (b) the amount of $         of Assignor’s Revolver
Commitment (which represents     % of the total Revolver Commitments)(the
foregoing items being, collectively, the “Assigned Interest”), together with an
interest in the Loan Documents corresponding to the Assigned Interest. This
Agreement shall be effective as of the date (“Effective Date”) indicated below,
provided this Assignment Notice is executed by Assignor, Assignee, Agent and
Borrower Agent, if applicable. Pursuant to the Assignment, Assignee has
expressly assumed all of Assignor’s obligations under the Loan Agreement to the
extent of the Assigned Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $        , and Assignee’s Revolver Commitment to be
increased by $        .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

 

 

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                    .

 

 

(“Assignee”) By  

                                                  

  Title:

 

(“Assignor”) By  

                                                  

  Title:

 

ACKNOWLEDGED AND AGREED, AS OF THE DATE SET FORTH ABOVE: BORROWER AGENT:*

 

By  

                                          

  Title:

 

* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A., as Agent By  

                                          

  Title:



--------------------------------------------------------------------------------

EXHIBIT C

to

Loan and Security Agreement

[FORM OF] COMPLIANCE CERTIFICATE

Financial Statement Date: [            ,         ].

Each of the undersigned, duly appointed and acting Chief Financial Officer of
Amkor Technology, Inc., a Delaware corporation (the “Parent”) and a Senior
Officer of Amkor Technology Singapore Holding Pte. Ltd. a company incorporated
under the laws of Singapore (“Amkor Singapore”), each being duly authorized,
hereby delivers this Compliance Certificate to the Agent, pursuant to
Section 10.1.2(c) of that certain Loan and Security Agreement, dated as of
July 13, 2018 (as such Loan and Security Agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”), among Amkor Singapore and other entities joined thereto as
borrowers (together with Amkor Singapore, each a “Borrower” and collectively,
the “Borrowers”), the financial institutions (which are qualified licensed money
lenders under the laws of Singapore) party thereto from time to time as lenders
(the “Lenders”) and Bank of America, N.A., a national banking association (“Bank
of America”), as agent for the Lenders (in such capacity, “Agent”). Terms
defined in the Loan and Security Agreement, wherever used herein, shall have the
same meanings as are prescribed by the Loan and Security Agreement.

1.    The Parent hereby delivers to the Agent [check as applicable]:

 

  ☐ the Fiscal Year end financial statements on both a consolidated basis for
Parent and its Subsidiaries and on a consolidating basis for the Borrowers with
respect to balance sheets and statement of income, and the certificates of such
accountants required by Section 10.1.2(a) each dated as of             ,
        , together with comparative form corresponding figures for the preceding
Fiscal Year; or

 

  ☐ the unaudited Fiscal Quarter end financial statements, on a consolidated
basis for Parent and its Subsidiaries and consolidating basis for the Borrowers
with respect to balance sheets and statement of income for Parent and its
Subsidiaries and statements of cash flow as of the end of such Fiscal Quarter on
a consolidated basis for Parent and its Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the principal financial officer of the Parent, required by
Section 10.1.2(b), dated as of             ,         .

Such financial statements fairly present the financial position and results of
operations of Parent and its Subsidiaries for such Fiscal Quarter [, subject
only to changes from audit and year-end adjustments] and have been prepared in
accordance with GAAP (as applicable) applied consistently throughout the periods
reflected therein.

2.    Each of the undersigned hereby states that, to the best of his or her
knowledge and based upon an examination sufficient to enable an informed
statement [check as applicable]:

 

  ☐ No Default or Event of Default exists as of the date hereof or existed
during the period covered by the financial statements referenced in paragraph 1
of this Compliance Certificate.

 

  ☐

One or more Defaults or Events of Default exist as of the date hereof or existed
during the period covered by the financial statements referenced in paragraph 1
of this Compliance



--------------------------------------------------------------------------------

  Certificate. Included within Exhibit A attached hereto is a written
description specifying each such Default or Event of Default, its nature, when
it occurred, whether it is continuing as of the date hereof and the steps being
taken by the Borrowers with respect thereto. Except as so specified, no Default
or Event of Default exists as of the date hereof.

5.    The Fixed Charge Coverage Ratio for the Fiscal Quarter ended
[            ,        ] is [        ] to 1.00. The calculations and information
set forth on Exhibit B attached hereto are true and accurate on and as of the
date of this Compliance Certificate.1

[Signature Page Follows]

 

 

1 To be calculated irrespective of the existence or non-existence of a Triggered
Activation Period.



--------------------------------------------------------------------------------

AMKOR TECHNOLOGY, INC., in its capacity as the Parent By:  

                     

  Name:  

                     

  Title:  

                     

AMKOR SINGAPORE PTE. LTD., in its capacity as the Borrower Agent By:  

                     

  Name:  

                     

  Title:  

                     

 

COMPLIANCE CERTIFICATE

(AMKOR)

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

to

COMPLIANCE CERTIFICATE

dated

            , 20    

The following is attached to and made a part of the above referenced Compliance
Certificate.

[specify Defaults or Events of Default]



--------------------------------------------------------------------------------

EXHIBIT B

to

COMPLIANCE CERTIFICATE

dated

            , 20     (the “Statement Date”)

[See attached]



--------------------------------------------------------------------------------

EXHIBIT D

to

Loan and Security Agreement

[FORM OF] NOTICE OF BORROWING

Date:             , 20    

 

To: Bank of America, N.A., a national banking association, as agent for the
Lenders under that certain Loan and Security Agreement, dated as of July     ,
2018 (as amended, restated, amended and restated, supplemented, or otherwise
modified from time to time, the “Loan and Security Agreement”), among AMKOR
TECHNOLOGY SINGAPORE HOLDING PTE. LTD. a company incorporated under the laws of
Singapore (“Amkor Singapore”) and other entities joined thereto as borrowers
(together with Amkor Singapore, each a “Borrower” and collectively, the
“Borrowers”), the financial institutions (which are qualified licensed money
lenders under the laws of Singapore) party thereto from time to time as Lenders
and Bank of America, N.A., as the Agent for the Lenders.

Ladies and Gentlemen:

Reference is made to the above described Loan and Security Agreement. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement. The undersigned Borrower Agent hereby
irrevocably notifies you of the Borrowing specified below:

 

  1. The Business Day of the proposed Borrowing is             ,         .

 

  2. The aggregate amount of the proposed Borrowing is $        .

 

  3. The Borrowing is to be comprised of a [Base Rate Revolver Loan] [Singapore
Base Rate Revolver Loan] [LIBOR Revolver Loan] [SIBOR Revolver Loan] in the
amount of $        .

 

  4. [The duration of the Interest Period for the [LIBOR Revolver Loan] [SIBOR
Revolver Loan], if any, included in the Borrowing shall be          months.]2

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

  (a) No Default or Event of Default exists or will result from the proposed
Borrowing requested herein;

 

  (b) The representations and warranties of the Borrowers contained in the Loan
Documents are true and correct in all material respects; provided that such
materiality qualifier shall not apply to those representations and warranties
which are qualified by materiality (except for representations and warranties
that expressly relate to an earlier date); and

 

 

2 In the event the Borrowing is an Interest Period Loan, please specify the
applicable Interest Period (which shall be deemed to be one month if not
specified).



--------------------------------------------------------------------------------

  (c) The proposed Borrowing will not cause the aggregate principal amount of
all outstanding Revolver Loans to exceed the Borrowing Base.

This Notice of Borrowing is issued pursuant to and is subject to the Loan and
Security Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

BORROWER AGENT: AMKOR TECHNOLOGY SINGAPORE HOLDING PTE. LTD. By:  

                                              

  Name:                                                                         
Title:                                                                         



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

REVOLVER COMMITMENTS OF LENDERS

 

Name of Lender

   Revolver Commitment  

Bank of America, N.A.

   $ 125,000,000.00  

DBS Bank Ltd.

   $ 75,000,000.00  

JPMorgan Chase Bank, N.A., Singapore Branch

   $ 50,000,000.00     

 

 

 

Total:

   $ 250,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.5

to

Loan and Security Agreement

DEPOSIT ACCOUNTS

 

Name of Obligor

  

Depository Bank

   Type of
Account Amkor Technology Singapore Holding Pte. Ltd.    Bank of America,
Singapore Branch    Current Amkor Technology Singapore Holding Pte. Ltd.    Bank
of America, Singapore Branch    Current Amkor Technology Singapore Holding Pte.
Ltd.    Bank of America, Singapore Branch    Current Amkor Technology Singapore
Holding Pte. Ltd.    Citibank N.A. Singapore Branch    Current Amkor Technology
Singapore Holding Pte. Ltd.    Citibank N.A. Singapore Branch    Current Amkor
Technology Singapore Holding Pte. Ltd.    Citibank N.A. Singapore Branch   
Current Amkor Technology Singapore Holding Pte. Ltd.    Citibank, NA    Current
Amkor Technology, Inc.    Citibank, NA    Current Amkor Technology, Inc.   
Citibank, NA    Current Amkor Technology, Inc.    Bank of America    Current
Amkor Technology, Inc.    JP Morgan Chase    Current



--------------------------------------------------------------------------------

SCHEDULE 8.6.1

to

Loan and Security Agreement

LOCATION OF COLLATERAL

 

1. Chief Executive Office of each Obligor:

 

Obligor

  

Chief Executive Office

Amkor Technology Singapore Holding Pte. Ltd.   

Valley Point Office Tower

491B River Valley Road, #15-02/04,

248373, Singapore

Amkor Technology, Inc.   

2045 E. Innovation Circle

Tempe, Arizona 85284

 

2. Other Locations of Amkor Technology, Inc.:

 

  a. 25 Metro Drive, Suite 700, San Jose, CA 95110

 

  b. 3 Corporate Park, Suite 230, Irvine, CA 92612

 

  c. 105 Central Street, suite 4300, Boston, MA 02180

 

  d. 3021 Cornwallis Road, Research Triangle Park (RTP), NC 27409

 

  e. 5465 Morehouse Drive, Suite 210, San Diego, CA 92121

 

  f. 1101 Central Expressway South, Suite 215, Allen, TX 75013

 

  g. 8140 N. Mopac, Suite 150, Austin, TX 78759



--------------------------------------------------------------------------------

SCHEDULE 9.1.4

to

Loan and Security Agreement

CAPITAL STRUCTURE

 

Name

  

Jurisdiction

  

Number and

Class

of Authorized

Shares

  

Number and

Class

of Issued Shares

  

Ownership

Guardian Assets, Inc.    Delaware    1,000    1,000   

100%

Amkor Technology, Inc.

Amkor Worldwide Services LLC    Delaware    Not Applicable    Not Applicable   

100%

Amkor Technology, Inc.

Amkor Worldwide Services LLC – ROHQ    Philippines         

100%

Amkor Worldwide Services LLC

Amkor Assembly & Test (Shanghai) Co., Ltd.    People’s Republic of China (“PRC”)
   No shares. Amkor Technology, Inc. holds 100% of the equity interest in this
subsidiary. Ownership in this type of PRC (a wholly foreign owned enterprise) is
not documented with certificated shares.    Amkor Technology, Inc. Amkor
Technology Euroservices, SAS    France    500    500   

100%

Guardian Assets, Inc. (499 shares

Amkor Technology, Inc. (1 share)

Amkor Technology, Inc.    Delaware    —      —      —   Amkor Technology Limited
   Cayman Islands    50,000    50,000   

100%

Amkor Technology Singapore Holding Pte. Ltd.

Amkor Technology Korea, Inc.    Republic of Korea    50,000,000    34,529,400   

100%

Amkor Technology Limited

Amkor Technology Taiwan Ltd.    Republic of China    550,000,000    539,030,849
  

80.19%

Amkor Technology Limited

16.15%

Amkor Technology, Inc.

Unitive International Ltd.    Curacao   

6,899,760

Common A

2,005,000

Common B

  

5,196,125

Common A

1,796,810

Common B

  

100%

Amkor Technology, Inc.

Amkor Advanced Technology Taiwan, Inc.    Republic of China    230,000,000   
223,240,000   

99.97%

Amkor Technology Taiwan Ltd.



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Number and

Class

of Authorized

Shares

  

Number and

Class

of Issued Shares

  

Ownership

Amkor Technology Singapore Investment Pte. Ltd.    Singapore    1,000    1,000
  

100%

Guardian Assets, Inc.

Amkor Technology Holding B.V.    The Netherlands    1    1   

100%

Amkor Technology, Inc.

Amkor Technology Holding B.V., Germany    Germany    —      —     

Branch office of

Amkor Technology Holding B.V.

ATEP - Amkor Technology Portugal, S.A.    Portugal    15,000,000 Common Shares
   15,000,000 Common Shares   

100%

Amkor Technology Holding B.V.

J-Devices Corporation    Japan    160,000    64,453   

100%

Amkor Technology Holding B.V.

Nanium Participacoes LTDA    Brazil    N/A    N/A   

99.99%

Amkor Technology Portugal, S.A.

 

0.01%

José Miranda Chaves Netto

NA NIUM FABRICAC AO e SERVICOS DE DESENVOLVIMEN TO e TEC NOLOGICA para a
INDUSTRIA ELETRO-ELETRONICA LTDA.

“NANIUM SERVICES”

   Brazil    N/A    N/A   

99.99%

Amkor Technology Portugal, S.A.

 

0.01%

José Miranda Chaves Netto

Amkor Technology Malaysia Sdn. Bhd.    Malaysia    99,000,000    99,000,000   

100%

Amkor Technology Holding B.V.

Amkor Technology Singapore Holding Pte. Ltd.    Singapore    201,000    201,000
  

100%

Amkor Technology Singapore Investment Pte. Ltd.

Amkor Technology Philippines, Inc.    Philippines    —      —     

100% Branch of

Amkor Technology Singapore Holding Pte. Ltd.

AAPI Realty Corporation    Philippines    600,000    151,000   

40% (60,398 shares)

Amkor Technology Philippines, Inc.

IMI Salcedo Realty Corporation    Philippines    60,000,000    50,000,000   

40% (19,999,997 shares)

Amkor Technology Philippines, Inc.



--------------------------------------------------------------------------------

SCHEDULE 9.1.11

to

Loan and Security Agreement

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

1. Patents1

 

    #    

  

USPN

   Issued   

Title

1    5,173,338    12/22/92    Lead Frame Workholder And Transport Apparatus And
Method 2    5,179,039    01/12/93    Method Of Making A Resin Encapsulated Pin
Grid Array With Integral Heatsink 3    5,183,724    02/02/93    Method of
Producing A Strip Of Lead Frames For Integrated Circuit Dies In A Continuous
System 4    5,194,695    03/16/93    Thermoplastic Semiconductor Package 5   
5,216,278    06/01/93    Semiconductor Device Having A Pad Array Carrier Package
6    5,239,806    08/31/93    Thermoplastic Semiconductor Package and Method of
Producing It 7    5,241,133    08/31/93    Leadless Pad Array Chip Carrier 8   
5,269,210    12/14/93    Slitter Machine For Use In Manufacturing Semiconductor
Devices 9    5,289,039    02/22/94    Resin Encapsulated Semiconductor Device 10
   5,305,043    04/19/94    Method Of And Apparatus For Producing A Strip Of
Lead Frames For Integrated Circuit Dies In A Continuous System 11    5,328,870
   07/12/94    Method For Forming Plastic Molded Package With Heat Sink For
Integrated Circuit Devices 12    5,355,283    10/11/94    Ball Grid Array With
Via Interconnection 13    5,378,869    01/03/95    Method For Forming An
Integrated Circuit Package With Via Interconnection 14    5,381,042    01/10/95
   Packaged Integrated Circuit Including Heat Slug Having An Exposed Surface 15
   5,433,822    07/18/95    Method Of Manufacturing Semiconductor Device With
Copper Core Bumps

 

1  All of scheduled patents are owned by Amkor Technology, Inc..



--------------------------------------------------------------------------------

    #    

   USPN    Issued   

Title

16    5,455,462    10/03/95    Plastic Molded Package With Heat Sink For
Integrated Circuit Devices 17    5,471,011    11/28/95    Homogeneous
Thermoplastic Semiconductor Chip Carrier Package 18    5,478,007    12/26/95   
Method For Interconnection Of Integrated Circuit Chip And Substrate 19   
5,482,736    01/09/96    Method For Applying Flux Ball Grid Array Package 20   
5,482,898    01/09/96    Method For Forming A Semiconductor Device Having A
Thermal Dissipator And Electromagnetic Shielding 21    5,483,100    01/09/96   
Integrated Circuit Package With Via Interconnections Formed In A Substrate 22   
5,483,740    01/16/96    Method Of Making Homogeneous Thermoplastic
Semiconductor Chip Carrier Package 23    5,485,037    01/17/96    Semiconductor
Device Having A Thermal Dissipator And Electromagnetic Shielding 24    5,582,772
   12/10/96    Copper Oxide-Filled Polymer Die Attach Adhesive Composition For
Semiconductor Package 25    5,583,378    12/10/96    Ball Grid Array Integrated
Circuit Package With Thermal Conductor 26    5,596,485    01/21/97    Plastic
Packaged Integrated Circuit With Heat Spreader 27    5,629,561    05/13/97   
Semiconductor Package With Integral Heat Dissipator 28    5,635,671    06/03/97
   Mold Runner Removal From A Substrate-Based Packaged Electronic Device 29   
5,637,273    06/10/97    Method For Molding Of Integrated Circuit Package 30   
5,641,946    06/24/97    Method And Circuit Board Structure For Leveling Solder
Balls In Ball Grid Array Semiconductor Packages 31    5,641,987    06/24/97   
Heat Spreader Suitable For Use In Semiconductor Packages Having Different Pad
Sizes 32    5,650,593    07/22/97    Thermally Enhanced Chip Carrier Package 33
   5,661,338    08/26/97    Chip Mounting Plate Construction Of Lead Frame For
Semiconductor Package 34    5,672,909    09/30/97    Interdigitated Wirebond
Programmable Fixed Voltage Planes 35    5,701,034    12/23/97    Packaged
Semiconductor Die Including Heat Sink With Locking Feature 36    5,708,567   
01/13/98    Ball Grid Array Semiconductor Package With Ring-Type Heat Sink 37   
5,712,570    01/27/98    Method For Checking A Wire Bond Of A Semiconductor
Package 38    5,722,161    03/03/98    Method Of Making A Packaged Semiconductor
Die Including Heat Sink With Locking Feature 39    5,723,899    03/03/98   
Semiconductor Lead Frame Having Connection Bar And Guide Rings 40    5,729,432
   03/17/98    Ball Grid Array Semiconductor Package With Improved Dissipation
And Dehumidification Effect 41    5,739,588    04/14/98    Semiconductor Device
42    5,740,956    04/21/98    Bonding Method For Semiconductor Chips 43   
5,767,446    06/16/98    Printed Circuit Board Having Epoxy Barrier Around A
Throughout Slot And Ball Grid Array Semiconductor Package 44    5,795,818   
08/18/98    Integrated Circuit Chip To Substrate Interconnection And Method 45
   5,796,163    08/18/98    Solder Ball Joint 46    5,807,768    09/15/98   
Method For Fabricating A Heat Sink-Integrated Semiconductor Package 47   
5,827,999    10/27/98    Homogeneous Chip Carrier Package 48    5,829,988   
11/03/98    Socket Assembly For Integrated Circuit Chip Carrier Packager 49   
5,838,951    11/17/98    Wafer Map Conversion Method 50    5,852,870    12/29/98
   Method Of Making A Grid Array Assembly



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

51    5,854,511    12/29/98    Semiconductor Package Including Heat Sink With
Layered Conductive Plate And Non-Conductive Tape Bonding To Leads 52   
5,854,741    12/29/98    Unit Printed Circuit Board Carrier Frame For Ball Grid
Array Semiconductor Packages And Method For Fabricating Ball Grid Array
Semiconductor Packages Using The Same 53    5,858,149    01/12/99    Process For
Bonding Semiconductor Chip 54    5,858,815    01/12/99    Semiconductor Package
And Method For Fabricating the Same 55    5,859,475    01/12/99    Carrier Strip
And Molded Flex Circuit Ball Grid Array 56    5,864,470    01/26/99    Flexible
Circuit Board For Ball Grid Array Semiconductor Package 57    5,866,939   
02/02/99    Grid Array Type Lead Frame And Lead End Grid Array Semiconductor
Package Employing The Same 58    5,867,368    02/02/99    Mounting For A
Semiconductor Integrated Circuit Device 59    5,872,399    02/16/99    Solder
Ball Land Metal Structure of Ball Grid Semiconductor Package 60    5,894,008   
04/13/99    A Method for Manufacturing an Alumina-Silicon Carbide Nanocomposite
61    5,897,334    04/27/99    Method For Reproducing Printed Circuit Boards For
Semiconductor Packages Including Poor Quality Printed Circuit Board Units And
Methods For Fabricating Semiconductor Packages Using The Reproduced Printed
Circuit Boards 62    5,905,633    05/18/99    Method Of Producing BGA
Semiconductor Packages Using Metal Carrier Frame & BGA Produced By Such Method
63    5,908,317    06/01/99    Method Of Forming Chip Bump Chip Scale
Semiconductor Package, Such Package And Chip Bump 64    5,915,169    06/22/99   
Semiconductor Chip Scale Package And Method Of Producing Such 65    5,939,784   
08/17/99    Standing Acoustical Wave Package 66    5,949,655    09/07/99   
Mounting Having An Aperture Cover With Adhesive Locking Features For Flip Chip
67    5,950,074    09/07/99    Method Of Making An Integrated Circuit Package 68
   5,953,589    09/14/99    Ball Grid Array Semiconductor Package With Solder
Balls Fused On Printed Circuit Board 69    5,962,810    10/05/99    Integrated
Circuit Package Employing A Transparent Encapsulant And A Method Of Making The
Package 70    5,971,734    10/26/99    Mold For Ball Grid Array Semiconductor 71
   5,973,407    10/26/99    Integral Heat Spreader For Semiconductor Package 72
   5,977,624    11/02/99    Semiconductor Package And Assembly For Fabricating
The Same 73    5,981,314    11/09/99    Near Chip Size Integrated Circuit
Package 74    5,981,873    11/09/99    Printed Circuit Board For Ball Grid Array
Semiconductor Package And Method For Molding Ball Grid Array Semiconductor
Package Using The Same 75    5,985,695    11/16/99    Method Of Making A Molded
Flex Circuit Ball Grid Array 76    5,986,334    11/17/99    Semiconductor
Package Having Light, Thin, Simple, And Compact Structure 77    5,998,857   
12/07/99    Semiconductor Packaging Structure With The Bar On Chip 78   
6,013,554    01/11/00    Method For Fabricating An LDD MOS Transistor 79   
6,020,218    02/01/00    Method Of Manufacturing Ball Grid Array Semiconductor
Package 80    6,021,563    02/08/00    Method For Marking Poor Quality Printed
Circuit Board Units Of Printed Circuit Board Strip For Semiconductor Package



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

81    6,028,354    02/22/00    A Microelectronic Device Package Having A Heat
Sink Structure For Increasing The Thermal Conductivity Of The Package 82   
6,034,429    03/07/00    Method Of Making An Integrated Circuit Package 83   
6,090,715    07/18/00    Masking Process For Forming Self-Aligned Dual Wells Or
Self-Aligned Field-Doping Regions 84    6,091,141    07/18/00    Method Of
Forming Chip Bumps Of Bump Chip Scale Semiconductor Package 85    6,092,281   
07/25/00    Electromagnetic Interference Shield Device And Method 86   
6,101,101    08/08/00    Universal Leadframe For Semiconductor Devices 87   
6,114,217    09/05/00    Method Of Forming Isolation Trenches On A Semiconductor
Substrate 88    6,117,193    09/12/00    Optical Sensor Array Mounting And
Alignment 89    6,117,705    09/12/00    Method Of Making Integrated Circuit
Package Having Adhesive Bead Supporting Planar Lid Above Planar Substrates 90   
6,124,637    09/26/00    Carrier Strip And Molded Flex Circuit Ball Grid Array
91    6,132,081    10/17/00    Method Of Forming Titanium Silicide By Heating A
Silicon Substrate Having A Titanium Film And A Method Of Making 92    6,143,588
   11/07/00    A Method Of Making Integrated Circuit Package Employing A
Transparent Encapsulant 93    6,143,981    11/07/00    Plastic Integrated
Circuit Package And Method And Leadframe For Making The Package 94    6,150,193
   11/21/00    RD Shielded Device 95    6,150,709    11/21/00    Grid Array Type
Leadframe Having Lead Ends In Different Planes 96    6,163,463    12/19/00   
Integrated Circuit Chip To Substrate Interconnection And Method 97    6,177,731
   01/23/01    Semiconductor Package 98    6,198,163    03/06/01    Thin Package
Integrated Circuit Including Recessed Heatsink With Exposed Surface 99   
6,200,841    03/07/01    MOS Transistor That Inhibits Punchthrough And Method
For Fabricating The Same 100    6,201,302    03/13/01    Semiconductor Package
Having Multi-Dies 101    6,201,305    03/13/01    Making Solder Ball Mounting
Pads On Substrates 102    6,204,131    03/20/01    Trench Structure For
Isolating Semiconductor Elements And Method For Forming The Same 103   
6,207,562    03/27/01    Method Of Forming Titanium Silicide 104    6,211,563   
04/03/01    Semiconductor Package With An Improved Leadframe 105    6,214,644   
04/10/01    Flip-Chip Micromachine Package Fabrication Method 106    6,214,645
   04/10/01    Method Of Molding A Printed Circuit Board For A Semiconductor
Package 107    6,225,379    05/01/01    Epoxy Resin Composition For Bonding
Semiconductor Chips 108    6,228,676    05/08/01    Near Chip Size Integrated
Circuit Package 109    6,246,015    06/12/01    A Printed Circuit Board For Ball
Grid Array Semiconductor Package 110    6,246,566    06/12/01    Electrostatic
Discharge Protection Package And Method 111    6,247,229    06/19/01    Method
Of Forming An Integrated Circuit Device Package Using A Plastic Tape As A Base
112    6,255,176    07/03/01    Method Of Forming Trench For Semiconductor
Device Isolation 113    6,258,629    07/10/01    Method Of Making An Electronic
Device Package And Lead Frame 114    6,266,197    07/24/01    Molded Window
Array For Image Sensor Packages 115    6,268,568    07/31/01    Printed Circuit
Board With Oval Solder Ball Lands For BGA Semiconductor Packages 116   
6,268,654    07/31/01    Method Of Making Integrated Circuit Package Having
Adhesive Bead Supporting Planar Lid Above Planar Substrate



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

117    6,274,927    08/14/01    Plastic Package For An Optical Integrated
Circuit Device And Method Of Making 118    6,281,568    08/28/01    Plastic
Integrated Circuit Device Package And Leadframe Having Partially Undercut Leads
And Die Pads 119    6,291,884    09/18/01    Chip-Size Semiconductor Packages
120    6,296,988    10/02/01    Method For Forming A Mental Writing Pattern On A
Semiconductor Device 121    6,303,997    10/16/01    Thin, Stackable
Semiconductor Packages 122    6,309,916    10/30/01    Method Of Molding Plastic
Semiconductor Packages 123    6,309,943    10/30/01    Precision Marking And
Singulation Method 124    6,319,755    114/20/01    Conductive Strap Attachment
Process That Allows Electrical Connection Between An Integrated Circuit Die And
A Leadframe 125    6,320,251    11/20/01    Stackable Package For Integrated
Circuit 126    6,326,235    12/04/01    Long Wire IC Package Fabrication Method
127    6,329,606    12/11/01    Grid Array Assembly Of Circuit Boards With
Singulation Grooves 128    6,331,451    12/18/01    Methods Of Making Thin
Integrated Circuit Device Packages With Improved Thermal Performance And
Substrates For Making The Packages 129    6,337,228    01/08/02    Low Cost
Printed Circuit Board With Integral Heat Sink For Semiconductor Package 130   
6,338,985    01/15/02    Making Chip Size Semiconductor Package 131    6,339,004
   01/15/02    Method Of Forming Shallow Trench Isolation For Preventing Torn
Oxide 132    6,339,252    01/15/02    Electronic Device Package And Leadframe
133    6,340,623    01/22/02    Method Of Fabricating Semiconductor Device 134
   6,340,846    01/22/02    Semiconductor Package With Stacked Dies And Wire
Bond Reinforcement 135    6,342,406    01/29/02    Flip Chip On glass Image
Sensor Package Fabrication Method 136    6,356,453    03/12/02    Electronic
Package Having Flip Chip Integrated Circuit And Passive Chip Component 137   
6,369,454    04/09/02    Semiconductor Package And Method For Fabricating The
Same 138    6,372,540    04/16/02    Moisture Resistant Integrated Circuit Chip
Package And Method 139    6,389,687    05/21/02    Method Of Fabricating Image
Sensor Packages In An Array 140    6,389,689    05/21/02    Method Of
Fabricating Semiconductor Package 141    6,395,578    05/28/02    Semiconductor
package And Method For Fabricating The Same 142    6,396,043    05/28/02    Thin
Image Sensor Package Fabrication Method 143    6,396,130    05/28/02   
Semiconductor Package Having Multiple Dies With Independently Biased Back
Surfaces 144    6,399,418    06/04/02    Method For Forming A Reduced Thickness
Packaged Electronic Device 145    6,399,463    06/04/02    Method Of Singulation
Using Laser Cutting 146    6,400,033    06/04/02    Reinforcing Solder
Connections Of Electronic Devices 147    6,403,978    06/11/02    Test Pattern
For Measuring Variations Of Critical Dimensions Of Wiring Patterns Formed In The
Fabrication Of Semiconductor Devices 148    6,404,046    06/11/02    Stackable
Package For Integrated Circuit With Interposer 149    6,406,934    06/18/02   
Wafer Level Production Of Chip Size Semiconductor Packages 150    6,407,381   
06/18/02    A Wafer Scale Image Sensor Package 151    6,407,458    06/18/02   
Moisture-Resistant Integrated Circuit Chip Package And Method 152    6,414,396
   07/02/02    Package For Stacked Circuits And Method Of Making 153   
6,415,505    07/09/02    Micromachine Package Fabrication Method 154   
6,417,576    07/09/02    Method And Apparatus For Attaching Metal Components To
Integrated Circuit Modules 155    6,420,201    07/16/02    Method For Forming A
Bond Wire Pressure Sensor Die Package 156    6,420,204    07/16/02    Method Of
Making A Plastic Package For An Optical Integrated Circuit Device 157   
6,420,776    07/16/02    Structure Including Electronic Components Singulated
Using Laser Cutting



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

158    6,423,576    07/23/02    A Microelectronic Device Package Having A Heat
Sink Structure For Increasing The Thermal Conductivity Of The Package 159   
6,424,023    07/23/02    Leadframe And Heatsink Attached Semiconductor Package
Using The Same 160    6,424,031    07/23/02    Stackable Package With Heat Sink
161    6,424,315    07/23/02    Semiconductor Chip Having A Radio-Frequency
Identification Transceiver 162    6,426,277    07/31/02    Method And A Device
For Heat Treating A Semiconductor Wafer Having Different Kinds Of Impurities 163
   6,428,641    08/06/02    Method For Laminating Circuit Pattern Tape On
Semiconductor Wafer 164    6,429,513    08/06/02    Active Heat Sink For Cooling
A Semiconductor Chip 165    6,429,515    08/06/02    Long Wire IC Package 166   
6,432,737    08/13/02    Method For Forming A Flip Chip Pressure Sensor Die
Package 167    6,433,277    08/13/02    Plastic Integrated Circuit Package And
Method And Leadframe For Making The Package 168    6,437,427    08/20/02   
Leadframe Used For The Fabrication Using The Same 169    6,437,449    08/20/02
   Stacked Die Semiconductor Package Construction With Backside Electrical Bias
170    6,441,485    08/27/02    Apparatus For Mounting An Electronic Device To A
Substrate Without Soldering 171    6,441,503    08/27/02    A Bond Wire Pressure
Sensor Die Package 172    6,441,504    08/27/02    Precision Aligned And Marked
Structure 173    6,444,499    09/03/02    Method For Fabricating A Snapable
Multi-Package Array Substrate, Snapable Multi-Package Array, And Snapable
Packaged Electronic Components 174    6,445,075    09/03/02    Semiconductor
Module Package Substrate 175    6,448,506    09/10/02    Semiconductor Package
And Circuit Board For Making The Package 176    6,448,509    09/10/02    Printed
Circuit Board With Heat Spreader And Method Of Making 177    6,448,633   
09/10/02    Leadframe With Lead Separation Preventing Mean, Semiconductor
Package Using The Leadframe And Method For Fabricating 178    6,448,635   
09/10/02    Surface Acoustical Wave Flip Chip 179    6,452,278    09/17/02   
Low Profile Exposed Die Package For Semiconductor Chip 180    6,455,356   
09/24/02    Methods For Molding A Leadframe In Plastic Integrated Circuit Device
181    6,455,774    09/24/02    Molded Image Sensor Package 182    6,455,927   
09/24/02    Micromirror Device Package 183    6,459,147    10/01/02    Copper
Strap Design For Low Resistance path In An Integrated Circuit Package 184   
6,462,274    10/08/02    Chip-Scale Semiconductor Package Of The Fan-Out Type
And Method of Manufacturing Such Packages 185    6,465,329    10/15/02   
Microcircuit Die Sawing Protector And Method 186    6,469,258    10/22/02   
Circuit Board For Semiconductor Package 187    6,469,369    10/22/02   
Leadframe Having A Mold Inflow Groove And Method 188    6,472,598    10/29/02   
Electromagnetic Interference Shield Driver and Method 189    6,472,758   
10/29/02    Semiconductor Package Including Stacked Semiconductor Dies And Bond
Wires 190    6,475,827    11/15/02    Method For Making A Semiconductor package
Having Improved Defect Testing And Increased Production Yield 191    6,476,331
   11/05/02    Printed Circuit Board For Semiconductor Package And Method For
Manufacturing The Same 192    6,476,476    11/05/02    Integrated Circuit
Package Including Pin And Barrel Interconnects 193    6,476,478    11/05/02   
Cavity Semiconductor Package With Exposed Leads And Die Pad 194    6,479,887   
11/12/02    Circuit Pattern Tape For Wafer Scale Production Of Chip Size
Semiconductor Packages 195    6,483,030    11/19/02    Snap Lid Image Sensor
Package 196    6,483,101    11/19/02    Molded Image Sensor Package Having Lens
Holder 197    6,486,537    11/26/02    Semiconductor Package With Warpage
Resistant Substrate 198    6,486,545    11/26/02    Pre-Drilled BGA Package



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

199    6,489,651 Expired    12/03/02    MOS Transistor That Inhibits Punch
Through And Method For Fabricating The Same 200    6,489,667    12/03/02   
Semiconductor Device And Method Of Manufacturing Such Device 201    6,492,699   
12/10/02    Image Sensor Package Having Sealed Cavity Over Active Area 202   
6,494,361    12/17/02    Semiconductor Module Package Substrate Fabrication
Method 203    6,501,161    12/31/02    Semiconductor package Having Increased
Solder Joint Strength 204    6,501,184    12/31/02    Semiconductor Package And
Method For Manufacturing The Same 205    6,503,780    01/07/03    Wafer Scale
Image Sensor Package Fabrication Method 206    6,507,102    01/14/03    Printed
Circuit Board With Integral Heat Sink For Semiconductor Package 207    6,509,560
   01/21/03    Chip Size Image Sensor In Wirebond Package With Step-Up Ring For
Electrical Contact 208    6,509,637    01/21/03    Low Profile Mounting Of Thick
Integrated Circuit Packages Within Low- Profile Modules 209    6,512,219   
01/28/03    Fabrication Method For Integrally Connected Image Sensor Packages
having A Window Support In Contact With The Window And Active Area 210   
6,512,288    01/28/03    Circuit Board Semiconductor Package 211    6,515,269   
02/04/03    Integrally Connected Image Sensor Package Having A Window Support In
Connection With A Window And The Active Area 212    6,515,356    02/04/03   
Semiconductor Package And Method For Fabricating The Same 213    6,517,656   
02/11/03    Method Of Making An Integrated Circuit Package Using A Batch Step
For Curing A Die Attachment Film And A Tool System For Performing The Method 214
   6,518,659    02/11/03    Stackable Package having A Cavity And A Lid For An
Electronic Device 215    6,521,982    02/18/03    Packaging High Power
Integrated Circuit Devices 216    6,521,987    02/18/03    Plastic Integrated
Circuit Device Package And Method For Making The Package 217    6,522,015   
02/18/03    MicroMachine Stacked Wirebonded Package 218    6,525,406    02/25/03
   Semiconductor Device Having Increased Moisture Path And Increased Solder
Joint Strength 219    6,526,653    03/04/03    Method Of Assembling A Snap Lid
Image Sensor Package 220    6,528,857    03/04/03    Chip Size Image Sensor
Bumped Package 221    6,528,869    03/04/03    Semiconductor Package With Molded
Substrate And Recessed Input/Output Terminals 222    6,528,875    03/04/03   
Vacuum Sealed Package For Semiconductor Chip 223    6,530,515    03/11/03   
MicroMachine Stacked Flip Chip Package Fabrication Method 224    6,530,735   
03/11/03    Gripper Assembly 225    6,531,784    03/11/03    Semiconductor
Package With Spacer Strips 226    6,532,157    03/11/03    Angulated
Semiconductor Packages 227    6,534,338    03/18/03    Method For Overmolded
Encapsulation Of Ceramic Substrate Mediums 228    6,534,391    03/18/03   
Semiconductor Package Having Substrate With Laser Formed Aperture Through Solder
Mask Layer 229    6,534,876    03/18/03    Flip Chip Micromachine Package 230   
6,545,345    04/08/03    Mounting For A Package Containing A Chip 231   
6,546,620    04/15/03    Flip Chip Integrated Circuit And Passive Chip Component
Package Fabrication Method 232    6,548,759    04/15/03    Pre-Drilled Image
Sensor Package 233    6,552,416    04/22/03    Multiple Die Lead Frame Package
With Enhanced Die To Die Interconnect Routing Using Internal Lead Trace Wiring
234    6,555,899    04/29/03    Semiconductor Package Leadframe Assembly And
Method Of Manufacture 235    6,555,917    04/29/03    Semiconductor Package
Having Stacked Semiconductor Chips And Method Of Making The Same 236   
6,562,655    05/13/03    Heat Spreader With Spring IC Package Fabrication Method
237    6,563,204    05/03/03    Micro Die Sawing Protector And Method 238   
6,564,454    05/20/03    Method Of Making And Stacking A Semiconductor Package



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

239    6,566,164    05/20/03    Exposed Copper Strap In A Semiconductor Package
240    6,570,825    05/27/03    Method And Circuit Module Package For Automatic
Switch Actuator Insertion 241    6,571,466    06/03/03    Flip Chip Image Sensor
Package Fabrication Method 242    6,572,944    06/03/03    Structure For
Fabricating A Special Purpose Die Using A Polymerizable Tape 243    6,576,998   
06/10/03    Thin Semiconductor Package With Semiconductor Chip And Electronic
Discrete Device 244    6,577,012    06/10/03    Laser Defined Pads For Flip Chip
On Leadframe Package 245    6,577,013    06/10/03    Chip Size Semiconductor
Packages With Stacked Dies 246    6,580,153    06/17/03    Structure For
Protecting A Micromachine With A Cavity In A UV Tape 247    6,580,159   
06/17/03    Integrated Circuit Device Packages And Substrates For Making The
Package 248    6,580,167    06/17/03    Heat Spreader With Spring IC Package 249
   6,580,620    06/17/03    Matrix Type Printed Circuit Board For Semiconductor
Packages 250    6,586,677    07/01/03    Plastic Integrated Circuit Device
Package Having Exposed Lead Surface 251    6,586,824    07/01/03    Reduced
Thickness Packaged Electronic Device 252    6,586,826    07/01/03    Integrated
Circuit Package Having Posts For Connection To Other Packages And Substrates 253
   6,589,801    07/08/03    Wafer Scale Production Of Chip Scale Semiconductor
Package Using Wafer Mapping Techniques 254    6,593,545    07/15/03    Laser
Defined Pads For Flip Chip On Leadframe Package Fabrication Method 255   
6,596,212    07/22/03    Method And Apparatus For Increasing Thickness Of Molded
Body On Semiconductor Package 256    6,597,059    07/22/03    Thermally Enhanced
Chip Scale Lead Pm Chip Semiconductor Package 257    6,601,293    08/05/03   
Method Of Making An Electromagnetic Interference Shield Device 258    6,603,072
   08/05/03    Making Leadframe Semiconductor Packages With Stacked Dies And
Interconnecting Interposer 259    6,603,183    08/05/03    Quick Sealing
Glass-Lidded Package 260    6,605,865    08/12/03    Semiconductor Package With
Optimized Leadframe Bonding Strength 261    6,605,866    08/12/03    Stackable
Semiconductor Package And Method For Manufacturing The Same 262    6,608,366   
08/19/03    Lead Frame With Plated End Leads 263    6,608,497    08/19/03   
Apparatus And Method For Allowing Testing Of Semiconductor Devices At Different
Temperatures 264    6,610,167    08/26/03    Method For Fabricating A Special
Purpose Die Using A Polymerizable Tape 265    6,611,047    08/26/03   
Semiconductor Package With Singulation Crease 266    6,614,102    09/02/03   
Shielded Semiconductor Leadframe Package 267    6,616,436    09/09/03   
Apparatus For Manufacturing Semiconductor Packages 268    6,620,646    09/16/03
   Chip Size Image Sensor Wirebond Package Fabrication Method 269    6,620,862
   09/16/03    Sheet Resin Composition And Process For Manufacturing
Semiconductor Device Therewith 270    6,624,005    09/23/03    Semiconductor
Memory Cards And Method Of Making Same 271    6,624,921    09/23/03   
Micromirror Device Package Fabrication Method 272    6,627,864    09/30/03   
Thin Image Sensor Package 273    6,627,976    09/30/03    Leadframe For
Semiconductor Package And Mold For Molding The Same 274    6,627,977    09/30/03
   Semiconductor Packages Including Isolated Ring Structure 275    6,627,987   
09/30/03    Ceramic Semiconductor Package And Method For Fabricating The Package
276    6,629,633    10/07/03    Chip Size Image Sensor Bumped Package
Fabrication Method 277    6,630,661    10/07/03    Sensor Module With Integrated
Discrete Components Mounted On A Window 278    6,630,726    10/07/03    Power
Semiconductor Package With Strap



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

279    6,630,728    10/07/03    Plastic Integrated Circuit Package And Leadframe
For Making The Package 280    6,632,997    10/14/03    Personalized Circuit
Module Package And Method For Packaging Circuit Modules 281    6,638,789   
10/28/03    Micromachine Stacked Wirebonded Package Fabrication Method 282   
6,639,308    10/28/03    Near Chip Size Semiconductor Package 283    6,642,610
   11/04/03    Wire Bonding Method And Semiconductor Package Using The Same 284
   6,646,290    11/11/03    Optical Structure Having An Optical Diode And A
Sensor In Separate Apertures Inside Double Insulating Layers 285    6,646,339   
11/11/03    Thin And Heat Radiant Semiconductor Package And Method For
Manufacturing 286    6,650,019    11/18/03    Method of Making A Semiconductor
Package Including Stacked Semiconductor Dies 287    6,656,765    12/02/03   
Fabricating Very Thin Chip Size Semiconductor Package 288    6,657,298   
12/02/03    Integrated Circuit Chip Package Having An Internal Lead 289   
6,660,559    12/09/03    Method Of Making A Chip Carrier Package Using Laser
Ablation 290    6,661,080    12/09/03    Structure For Backside Saw Cavity
Protection 291    6,667,544    12/23/03    Stackable Package Having Clips For
Fastening Package And Tool For Opening Clips 292    6,670,551    12/30/03   
Image Sensing Component Package And Manufacture Method Thereof 293    6,670,698
   12/30/03    Integrated Circuit Package Mounting 294    6,672,773    01/06/04
   Optical Fiber Having Tapered End And Optical Connector With Reciprocal
Opening 295    6,677,662    01/13/04    Clamp And Heat Block Assembly For Wire
Bonding A Semiconductor Package Assembly 296    6,677,663    01/13/04    End
Grid Array Semiconductor Package 297    6,683,377    01/27/04    Multi-Stacked
Memory Package 298    6,683,795    01/27/04    Shield Cap And Semiconductor
Package Including Shield Cap 299    6,684,496    02/03/04    Method Of Making An
Integrated Circuit Package 300    6,686,580    02/03/04    Image Sensor Package
With Reflector 301    6,686,588    02/03/04    Optical Module With Lens Integral
Holder 302    6,686,649    02/03/04    Multi-Chip Semiconductor Package With
Integral Shield And Antenna 303    6,686,651    02/03/04    Multi-Layer
Leadframe Structure 304    6,695,120    02/24/04    Assembly For Transporting
Material 305    6,696,747    02/24/04    Semiconductor Package Having Reduced
Thickness 306    6,700,187    03/02/04    Semiconductor Package And Method For
Manufacturing The Same 307    6,707,138    03/16/04    Semiconductor Device
Including Metal Strap Electrically Coupled Between Semiconductor Die And Metal
Leadframe 308    6,707,168    03/16/04    Shielded Semiconductor Package With
Single-Sided Substrate And Method For Making The Same 309    6,710,438   
03/23/04    Enhanced Chip Scale Package For Wire Bond Dies 310    6,710,945   
03/23/04    Injection Molded Lens-Barrel Assembly And Method For Fabricating
Lens Barrel And Mount Assemblies 311    6,713,322    03/30/04    Lead Frame For
Semiconductor Package 312    6,717,126    04/06/04    Method Of Fabricating And
Using An Image Sensor Package With Reflector 313    6,717,248    04/06/04   
Semiconductor Package And Method For Fabricating The Same 314    6,717,822   
04/06/04    Lead-Frame Method And Circuit Module Assembly Including Edge
Stiffner 315    6,723,582    04/20/04    Method Of Making A Semiconductor
Package Having Exposed Metal Strap 316    6,730,536    05/04/04    Pre-Drilled
Image Sensor Package Fabrication Method 317    6,730,544    05/04/04   
Stackable Semiconductor Package And Method For Manufacturing Same 318   
6,734,419    05/11/04    Method For Forming an Image Sensor Package With Vision
Die In Lens Housing 319    6,737,750    05/18/04    Structures For Improving
Heat Dissipation In Stacked Semiconductor Packages



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

320    6,740,950    05/25/04    Optical Device Packages Having Improved
Conductor Efficiency, Optical Coupling and Thermal Transfer 321    6,747,352   
06/08/04    Integrated Circuit Having Multiple Power/Ground Connections To A
Single External Terminal 322    6,750,545    06/15/04    Semiconductor Package
Capable Of Die Stacking 323    6,753,597    06/22/04    Encapsulated
Semiconductor Package Including Chip Paddle And Leads 324    6,756,658   
06/29/04    Making Two Lead Surface Mounting High Power Microleadframe
Semiconductor Packages 325    6,759,266    07/06/04    Quick Sealing
Glass-Lidded Package Fabrication Method 326    6,759,737    07/06/04   
Semiconductor Package Including Stacked Chips With Aligned Input/Output Pads 327
   6,762,078    07/13/04    Semiconductor Package Having Semiconductor Chip
Within Central Aperture Of Substrate 328    6,765,801    07/20/04    Optical
Track Drain Package 329    6,770,961    08/03/04    Carrier Frame And
Semiconductor Package Including Carrier Frame 330    6,777,789    08/17/04   
Mounting For A Package Containing A Chip 331    6,784,376    08/31/04   
Solderable Injection-Molded Integrated Circuit Substrate And Method Therefor 334
   6,784,534    08/31/04    Thin Integrated Circuit Package Having An Optically
Transparent Window 332    6,791,076    09/14/04    Image Sensor Package 333   
6,791,166    09/14/04    Stackable Lead Frame Package Using Exposed Internal
Lead Traces 335    6,794,740    09/21/04    Leadframe Package For Semiconductor
Devices 336    6,798,046    09/28/04    Semiconductor Package Including Ring
Structure Connected To Leads With Vertically Downset Inner Ends 337    6,798,047
   09/28/04    Pre-Molded Leadframe 338    6,798,049    09/28/04   
Semiconductor Package And Method For Fabricating The Same 339    6,803,254   
10/12/04    Wire Bonding Method For A Semiconductor Package 340    6,803,645   
10/12/04    Semiconductor Package Including Flip Chip 341    6,807,218   
10/19/04    Laser Module And Optical Subassembly 342    6,816,032    11/09/04   
Laminated Low-Profile Dual Filter Module For Telecommunications Devices And
Method Therefor 343    6,816,523    11/09/04    VSCEL Package and Fabrication
Method 344    6,818,973    11/16/04    Exposed Lead QFP Package Fabricated
Through The Use Of A Partial Saw Process 345    6,822,323    11/23/04   
Semiconductor Package Having More Reliable Electrical Conductive Patterns 346   
6,825,062    11/30/04    Semiconductor Package And Method Of Making Using
Leadframe Having Lead Locks To Secure Leads to Encapsulant 347    6,830,955   
12/14/04    Semiconductor Package And Method For Manufacturing The Same 348   
6,831,371    12/14/04    Integrated Circuit Substrate Having Embedded Wire
Conductors And Method Therefor 349    6,833,609    12/21/04    Integrated
Circuit Device Packages And Substrates For Making The Packages 350    6,833,619
   12/21/04    Thin Profile Semiconductor Package Which Reduces Warpage and
Damage During Laser Markings 351    6,838,309    01/04/05    Flip-Chip
Micromachine Package Using Seal Layer 352    6,841,414    01/11/05    Saw and
Etch Singulation Method for a Chip Package 353    6,841,874    01/11/05   
Wafer-Level Chip-Scale Package 354    6,844,615    01/18/05    Leadframe Package
For Semiconductor Devices 355    6,846,704    01/25/05    Semiconductor Package
and Method for Manufacturing the Same 356    6,847,099    01/25/05    Offset
Etched Corner Leads For Semiconductor Package 357    6,847,103    01/25/05   
Semiconductor Package With Exposed Die Pad and Body-Locking Leadframe 358   
6,849,916    02/01/05    Flip Chip on Glass Sensor Package 359    6,853,059   
02/08/05    Semiconductor Package Having Improved Adhesiveness and Ground
Bonding



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

360    6,853,060    02/08/05    Semiconductor Package Using A Printed Circuit
Board and A Method of Manufacturing the Same 361    6,858,919    02/22/05   
Semiconductor Package 362    6,861,720    03/01/05    Placement Template and
Method For Placing Optical Dies 363    6,867,071    03/15/05    Leadframe
Including Corner Leads And Semiconductor Package Using Same 364    6,869,861   
03/22/05    Back-Side Wafter Singulation Method 365    6,873,032    03/29/05   
Thermally Enhanced Chip Scale Lead On Chip Semiconductor Package And Method Of
Making Same 366    6,873,041    03/29/05    Power Semiconductor Package With
Strap 367    6,875,379    04/05/05    Tool and Method For Forming An Integrated
Optical Circuit 368    6,876,068    04/05/05    Semiconductor Package With
Increased Number Of Input And Output Pins 369    6,879,034    04/12/05   
Semiconductor Package Including Low Temperature Co-Fired Ceramic Substrate 370
   6,879,047    04/12/05    Stacking Structure For Semiconductor Devices Using A
Folded Over Flexible Substrate And Method Therefor 371    6,884,695    04/26/05
   Sheet Resin Composition And Process For Manufacturing Semiconductor Device
Therewith 372    6,885,086    04/26/05    Reduced Copper Lead Frame For
Saw-Singulated Chip Package 373    6,888,242    05/03/05    Color Contacts For A
Semiconductor Package 374    6,889,813    05/10/05    Material Transport Method
375    6,893,900    05/17/05    Method Of Making An Integrated Circuit Package
376    6,897,550    05/24/05    Fully Molded Leadframe Stand-Off Feature 377   
6,900,527    05/31/05    Lead-Frame Method And Assembly For Interconnecting
Circuits Within A Circuit Module 378    6,905,914    06/14/05    Wafer Level
Package And Fabrication Method 379    6,910,635    06/28/05    Die Down
Multi-Media Card And Method Of Making Same 380    6,911,718    06/28/05   
Double Downset Double Dambar Suspended Leadframe 381    6,919,620    07/19/05   
Compact Flash Memory Card With Clamshell Leadframe 382    6,919,631    07/19/05
   Structure For Improving Heat Dissipation In Stacked Semiconductor Packages
383    6,921,967    07/26/05    Reinforced Die Pad Support Structure 384   
6,927,478    08/09/05    Reduced Size Semiconductor Package With Stacked Dies
385    6,927,483    08/09/05    Semiconductor Package Exhibiting Efficient Lead
Placement 386    6,930,256    08/16/05    Integrated Circuit Substrate Having
Laser-Embedded Conductive Patterns And Method Therefor 387    6,930,257   
08/16/05    Integrated Circuit Substrate Having Laminated Laser-Embedded Circuit
Layers 388    6,930,378    08/16/05    Stacked Semiconductor Die Assembly Having
At Least One Support 389    6,936,922    08/30/05    Semiconductor Package
Structure Reducing Warpage And Manufacturing Method Thereof 390    6,943,429   
09/13/05    Wafer Having Alignment Marks Extending From A First To A Second
Surface Of The Wafer 391    6,946,316    09/20/05    Method Of Fabricating And
Using An Image Sensor Package 392    6,946,323    09/20/05    Semiconductor
Package Having One Or More Die Stacked On A Prepackaged Device And Method
Therefor 393    6,953,988    10/11/05    Semiconductor Package 394    6,956,201
   10/18/05    Image Sensor Package Fabrication Method 395    6,962,829   
11/08/05    Method Of Making Near Chip Size Integrated Circuit Package 396   
6,963,141    11/08/05    Semiconductor Package For Efficient Heat Spreading 397
   6,965,157    11/15/05    Semiconductor Package With Exposed Die Pad and
Body-Locking Leadframe 398    6,965,159    11/15/05    Reinforced Lead-Frame
Assembly For Interconnecting Circuits Within A Circuit Module 399    6,967,124
   11/22/05    Imprinted Integrated Circuit Substrate And Method For Imprinting
An Integrated Circuit Substrate 400    6,967,395    11/22/05    Mounting For A
Package Containing A Chip



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

401    6,977,431    12/20/05    Stackable Semiconductor Package And
Manufacturing Method Thereof 402    6,982,485    01/03/06    Stacking Structure
For Semiconductor Chips And A Semiconductor Package Using It 403    6,982,488   
01/03/06    Semiconductor Package And Method For Fabricating The Same 404   
6,984,879    01/10/06    Clamp For Pattern Recognition 405    6,987,314   
01/17/06    Stackable Semiconductor Package With Solder On Pads On Which Second
Semiconductor Package Is Stacked 406    6,987,319    01/17/06    Wafer-Level
Chip-Scale Package 407    6,987,661    01/17/06    Integrated Circuit Substrate
Having Embedded Passive Components And Methods Therefor 408    6,990,226   
01/24/06    Pattern Recognition Method 409    6,995,448    02/07/06   
Semiconductor Package Including Passive Elements And Method Of Manufacture 410
   6,995,459    02/07/06    Semiconductor Package With Increased Number Of Input
And Output Pins 411    6,998,702    02/14/06    Front Edge Chamfer Feature For
Fully-Molded Memory Cards 412    7,001,799    02/21/06    Method Of Making A
Leadframe For Semiconductor Devices 413    7,005,326    02/28/06    Method Of
Making An Integrated Circuit Package 414    7,008,825    03/07/06    Leadframe
Strip Having Enhanced Testability 415    7,009,283    03/07/06    Nonexposed
Heat Sink For Semiconductor Package 416    7,009,296    03/07/06   
Semiconductor Package With Substrate Coupled To A Peripheral Side Surface Of A
Semiconductor Die 417    7,011,251    03/14/06    Die Down Multi-Media Card And
Method Of Making Same 418    7,019,387    03/28/06    Lead-Frame Connector And
Circuit Module Assembly 419    7,028,400    04/18/06    Integrated Circuit
Substrate Having Laser-Exposed Terminals 420    7,030,474    04/18/06    Plastic
Integrated Circuit Package And Method And Leadframe For Making The Package 421
   7,030,508    04/18/06    Substrate For Semiconductor Package And Wire Bonding
Method Using Thereof 422    7,042,068    05/09/06    Leadframe And Semiconductor
Package Made Using The Leadframe 423    7,042,072    05/09/06    Semiconductor
Package And Method Of Manufacturing The Same Which Reduces Warpage 424   
7,045,396    05/16/06    Stackable Semiconductor Package And Method For
Manufacturing Same 425    7,045,882    05/16/06    Semiconductor Package
Including Flip Chip 426    7,045,883    05/16/06    Thermally Enhanced Chip
Scale Lead On Chip Semiconductor Package And Method Of Making Same 427   
7,045,893    05/16/06    Semiconductor Package And Method For Manufacturing The
Same 428    7,049,682    05/23/06    Multi-Chip Semiconductor Package With
Integral Shield And Antenna 429    7,057,268    06/06/06    Cavity Case With
Clip/Plug For Use On Multimedia Card 430    7,057,280    06/06/06    Leadframe
Having Lead Locks To Secure Leads To Encapsulant 431    7,059,040    06/13/06   
Optical Module With Lens Integral Holder Fabrication Method 432    7,061,120   
06/13/06    Stackable Semiconductor Package Having Semiconductor Chip Within
Central Through Hole Of Substrate 433    7,064,009    06/20/06    Thermally
Enhanced Chip Scale Lead On Chip Semiconductor Package and Method of Making Same
434    7,067,908    06/27/06    Semiconductor Package Having Improved
Adhesiveness And Ground Bonding 435    7,071,541    07/04/06    Plastic
Integrated Circuit Package And Method And Leadframe For Making The Package 436
   7,071,568    07/04/06    Stacked-Die Extension Support Structure And Method
Thereof 437    7,074,654    07/11/06    Tape Supported Memory Card Leadframe
Structure 438    7,091,571    08/15/06    Image Sensor Package And Method For
Manufacturing Thereof 439    7,091,594    08/15/06    Leadframe Type
Semiconductor Package Having Reduced Inductance And Its Manufacturing Method 440
   7,095,103    08/22/06    Leadframe Based Memory Card 441    7,102,208   
09/05/06    Leadframe And Semiconductor Package With Improved Solder Joint
Strength



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

442    7,102,214    09/05/06    Pre-Molded Leadframe 443    7,102,216   
09/05/06    Semiconductor Package And Leadframe With Horizontal Leads Spaced In
The Vertical Direction And Method Of Making 444    7,102,891    09/05/06   
Circuit Module Having Interconnects For Connecting Functioning And Non-
Functioning Add Ons And Method Therefor 445    7,112,474    09/26/06    Method
Of Making An Integrated Circuit Package 446    7,112,875    09/26/06    Secure
Digital Memory Card Using Land Grid Array Structure 447    7,115,445    10/03/06
   Semiconductor Package Having Reduced Thickness 448    7,126,111    10/24/06
   Camera Module Having A Threaded Lens Barrel And A Ball Grid Array Connecting
Device 449    7,126,218    10/24/06    Embedded Heat Spreader Ball Grid Array
450    7,132,753    11/07/06    Stacked Die Assembly Having Semiconductor Die
Overhanging Support 451    7,138,707    11/21/06    Semiconductor Package
Including Leads And Conductive Posts For Providing Increased Functionality 452
   7,144,517    12/05/06    Manufacturing Method For Leadframe And For
Semiconductor Package Using The Leadframe 453    7,145,238    12/05/06   
Semiconductor Package And Substrate Having Multi-Level Vias 454    7,145,251   
12/05/06    Colored Conductive Wires For A Semiconductor Package 455   
7,145,253    12/05/06    Encapsulated Sensor Device 456    7,146,106    12/05/06
   Optic Semiconductor Module And Manufacturing Method 457    7,154,171   
12/26/07    Stacking Structure For Semiconductor Devices Using A Folded Over
Flexible Substrate And Method Therefor 458    7,170,150    01/30/07    Lead
Frame For Semiconductor Package 459    7,170,183    01/30/07    Wafer Level
Stacked Package 460    7,176,062    02/13/07    Lead-Frame Method And Assembly
For Interconnecting Circuits Within A Circuit Module 461    7,183,630   
02/27/07    Lead Frame With Plated End Leads 462    7,185,426    03/06/07   
Method Of Manufacturing A Semiconductor Package 463    7,190,062    03/13/07   
Embedded Leadframe Semiconductor Package 464    7,190,071    03/13/07   
Semiconductor Package And Method For Fabricating The Same 465    7,192,807   
03/20/07    Wafer Level Package And Fabrication Method 466    7,193,305   
03/20/07    Memory Card ESC Substrate Insert 467    7,199,359    04/03/07   
Camera Module Fabrication Method Including Singulating A Substrate 468   
7,201,327    04/10/07    Memory Card And Its Manufacturing Method 469   
7,202,554    04/10/07    Semiconductor Package And Its Manufacturing Method 470
   7,211,471    05/01/07    Exposed Lead QFP Package Fabricated Through The Use
Of A Partial Saw Process 471    7,211,879    05/01/07    Semiconductor Package
With Chamfered Corners And Method Of Manufacturing The Same 472    7,211,900   
05/01/07    Thin Semiconductor Package Including Stacked Dies 473    7,214,326
   05/08/07    Increased Capacity Leadframe And Semiconductor Package Using The
Same 474    7,217,991    05/15/07    Fan-In Leadframe Semiconductor Package 475
   7,220,915    05/22/07    Memory Card And Its Manufacturing Method 476   
7,227,236    06/05/07    Image Sensor Package And Its Manufacturing Method 477
   7,245,007    07/17/07    Exposed Lead Interposer Leadframe Package 478   
7,247,523    07/24/07    Two-Sided Wafer Escape Package 479    7,253,503   
08/07/07    Integrated Circuit Device Packages And Substrates For Making The
Packages 480    7,293,716    11/13/07    Secure Digital Memory Card Using Land
Grid Array Structure 481    7,297,562    11/20/07    Circuit-On-Foil Process For
Manufacturing A Laminated Semiconductor Package Substrate Having Embedded
Conductive Patterns 482    7,312,103    12/25/07    Method For Making An
Integrated Circuit Substrate Having Laser- Embedded Conductive Patterns 483   
7,317,245    01/08/08    Method For Manufacturing A Semiconductor Device
Substrate 484    7,321,162    01/22/08    Semiconductor Package Having Reduced
Thickness



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

485    7,322,507    01/29/08    Transducer Assembly, Capillary And Wire Bonding
Method Using The Same 486    7,332,375    02/19/08    Method Of Making An
Integrated Circuit Package 487    7,332,712    02/19/08    Camera Module
Fabrication Method Including The Step Of Removing A Lens Mount And Window From
The Mold 488    7,334,326    02/26/08    Method For Making An Integrated Circuit
Substrate Having Embedded Passive Components 489    7,335,986    02/26/08   
Wafer Level Chip Scale Package 490    RE40,112    02/26/08    Semiconductor
Package And Method For Fabricating The Same 491    7,342,303    03/11/08   
Semiconductor Device Having RF Shielding And Method Therefor 492    7,358,174   
04/15/08    Methods Of Forming Solder Bumps On Exposed Metal Pads 493   
7,358,600    04/15/08    Interposer for Interconnecting Components In A Memory
Card 494    7,359,204    04/15/08    Multiple Cover Memory Card 495    7,359,579
   04/15/08    Image Sensor Package And Its Manufacturing Method 496   
7,361,533    04/22/08    Stacked Embedded Leadframe 497    7,362,038    04/22/08
   Surface Acoustic Wave (SAW) Device Package And Method For Packaging A SAW
Device 498    7,365,006    04/29/08    Semiconductor Package And Substrate
Having Multi-Level Vias Fabrication Method 499    7,375,975    05/20/08   
Enhanced Durability Memory Card 500    7,385,408    06/10/08    Apparatus and
Method For Testing Integrated Circuit Devices Having Contacts on Multiple
Surfaces 501    7,399,661    07/15/08    Method For Making An Integrated Circuit
Substrate Having Embedded Back-side Access Conductors And Vias 502    7,408,254
   08/05/08    Stack Land Grid Array Package And Method For Manufacturing The
Same 503    7,420,272    09/02/08    Two-Sided Wafer Escape Package 504   
7,425,750    09/16/08    Snap Lid Camera Module 505    7,429,799    09/30/08   
Land Patterns For A Semiconductor Stacking Structure And Method Therefor 506   
7,446,422    11/04/08    Wafer Level Chip Scale Package and Manufacturing Method
For The Same 507    7,459,349    12/02/08    Method Of Forming A Stack Of
Semiconductor Packages 508    7,459,776    12/02/08    Stacked Die Assembly
Having Semiconductor Die Projecting Beyond Support 509    7,473,584    01/06/09
   Method For Fabricating A Fan-In Leadframe Semiconductor Package 510   
7,485,490    02/03/09    Method Of Forming A Stacked Semiconductor Package 511
   7,485,491    02/03/09    Secure Digital Memory Card Using Land Grid Array
Structure 512    7,485,952    02/03/09    Drop Resistant Bumpers For Fully
Molded Memory Cards 513    7,501,338    03/10/09    Semiconductor Package
Substrate Fabrication Method 514    7,507,603    03/24/09    Etch Singulated
Semiconductor Package 515    7,521,294    04/21/09    Lead Frame For
Semiconductor Package 516    7,535,085    05/19/09    Semiconductor Package
Having Improved Adhesiveness And Ground Bonding 517    7,548,430    06/16/09   
Buildup Dielectric And Metallization Process And Semiconductor Package 518   
7,550,857    06/23/09    Stacked Redistributed Layer (RDL) Die Assembly Package
519    7,554,194    06/30/09    Thermally Enhanced Semiconductor Package 520   
7,556,986    07/07/09    Tape Supported Memory Card Leadframe Structure 521   
7,560,804    07/14/09    Integrated Circuit Package And Method Making The Same
522    7,564,122    07/21/09    Semiconductor Package And Method Of Making Using
Leadframe Having Lead Locks To Secure Leads to Encapsulant 523    7,572,681   
08/11/09    Embedded Electronic Component Package 524    7,576,401    08/18/09
   Direct Glass Attached On Die Optical Module 525    7,589,398    09/15/09   
Embedded Metal Features Structure 526    7,598,598    10/06/09    Offset Etched
Corner Leads For Semiconductor Package 527    7,609,461    10/27/09    Optical
Module Having Cavity Substrate 528    7,629,674    12/08/09    Shielded Package
Having Shield Fence 529    7,632,753    12/15/09    Wafer Level Package
Utilizing Laser-Activated Dielectric Material



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

530    7,633,144    12/15/09    Semiconductor Package 531    7,633,763   
12/15/09    Double Mold Memory Card And Its Manufacturing Method 532   
7,633,765    12/15/09    Semiconductor Package Including A Top-Surface Metal
Layer For Implementing Circuit Features 533    7,652,361    01/26/10    Land
Patterns For A Semiconductor Stacking Structure And Method Thereof 534   
7,670,962    03/02/10    Substrate Having Stiffener Fabrication Method 535   
7,671,457    03/02/10    Semiconductor Package Including Top-Surface Terminals
For Mounting Another Semiconductor Package 536    7,674,701    03/09/10   
Methods Of Forming Metal Layers Using Multi-Layer Lift-Off Patterns 537   
7,675,180    03/09/10    Stacked Electronic Component Package Having
Film-On-wire Spacer 538    7,687,893    03/30/10    Semiconductor Package Having
Leadframe With Exposed Anchor Pads 539    7,687,899    03/30/10    Dual Laminate
Package Structure With Embedded Elements 540    7,691,745    04/06/10    Land
Patterns For A Semiconductor Stacking Structure And Method Thereof 541   
7,692,286    04/06/10    Tow-Sided Fan-Out Wafer Escape Package 542    7,714,431
   05/11/10    Electronic Component Package Comprising Fan-Out And Fan-In Traces
543    7,718,523    05/18/10    Solder Attach Film And Method Of Forming Solder
Ball Using The Same 544    7,719,845    05/18/10    Chamfered Memory Card Module
And Method Of Making Same 545    7,723,210    05/25/10    Direct-Write Wafer
Level Chip Scale Package 546    7,723,852    05/25/10    Stakced Semiconductor
Package And Method Of making Same 547    7,732,899    06/08/10    Etch
Singulated Semiconductor Package 548    7,737,542    06/15/10    Stackable
Semiconductor Package 549    7,745,910    06/29/10    Semiconductor Device
Having RF Shielding And Method Therefor 550    7,745,918    06/29/10    Package
In Package (PIP) 551    7,750,250    07/06/10    Blind Via Capture Pad Structure
And Fabrication Method 552    7,752,752    07/13/10    Embedded Circuit Pattern
Fabrication Method And Structure 553    7,755,164    07/13/10    Capacitor And
Resistor Having Anodic Metal And Anodic Metal Oxide Structure 554    7,755,176
   07/13/10    Die-Mounting Substrate And Method Incorporating Dummy Traces For
Improving Mounting Film Planarity 555    7,768,135    08/03/10    Semiconductor
Package With Fast Power-Up Cycle And Method Of Making Same 556    7,777,351   
08/17/10    Thin Stacked Interposer Package 557    7,781,852    08/24/10   
Membrane Die Attach Circuit Element Package And Method Therefor 558    7,786,429
   08/31/10    Camera Module With Window Mechanical Atachment 559    7,808,084
   10/05/10    Semiconductor Package With Half-Etched Locking Features 560   
7,808,105    10/05/10    Semiconductor Package And Fabricating Method Thereof
561    7,810,695    10/12/10    Wire Bonding Machine Capable Of Removing
Particles From Capillary And Cleaning Method Of Capillary Bottom Tip 562   
7,825,520    11/02/10    Stacked Redistribution Layer (RDL) Die Assembly Package
563    7,829,990    11/09/10    Stackable Semiconductor Package Including
Laminate Interposer 564    7,832,097    11/16/10    Shielded Trace Structure And
Fabrication Method 565    7,837,120    11/23/10    Modular Memory Card And
Method Of Making Same 566    7,839,136    11/23/10    System And Method For
Testing Radio Frequency (RF) Shielding Defects 567    7,842,541    11/30/10   
Ultra Thin Package And Fabrication Method 568    7,843,052    11/30/10   
Semiconductor Devices And Fabricating Methods Thereof 569    7,843,072   
11/30/10    Semiconductor ackage And Fabricating Method Thereof 570    7,847,386
   12/07/10    Reduced Size Stackaed Semiconductor Package And Method Of Making
The Same 571    7,847,392    12/07/10    Semiconductor Device Including
Leadframe With Increased I/O 572    7,847,398    12/07/10    A Semiconductor
Package And Method Of Manufacturing 573    7,851,894    12/14/10    A System And
Method For Shielding Of Package On Package (PoP) Assemblies



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

574    7,859,107    12/28/10    Solder Attach Film And Assembly 575    7,859,116
   12/28/10    Exposed Metal Bezel For Use In Sensor Devices And Method Therefor
576    7,859,119    12/28/10    Stacked Flip Chip Die Assembly 577    7,863,723
   01/04/11    Adhesive On Wire Stacked Semiconductor Package 578    7,871,899
   01/18/11    Methods Of Forming Back Side Layers For Thinned Wafers 579   
7,872,341    01/18/11    Semiconductor Device 580    7,872,343    01/18/11   
Dual Laminate Package Structure With Embedded Elements 581    7,875,963   
01/25/11    Semiconductor Device Including Leadframe Having Power Bars And
Increased I/O 582    7,898,066    03/01/11    Semiconductor Device Having EMI
Shielding And Method Therefor 583    7,898,093    03/01/11    Exposed Die
Overmolded Flip Chip Package and Fabrication Method 584    7,902,660    03/08/11
   Substrate For Semiconductor Device And Manufacturing Method Thereof 585   
7,906,845    03/15/11    Semicondcutor Device Having Reduced Thermal Interface
Material (TIM) Degradation And Method Therefor 586    7,906,855    03/15/11   
Stacked Semiconductor Package And Method Of Making Same 587    7,911,017   
03/22/11    Direct Glass Attach On Die Optical Module 588    7,911,037   
03/22/11    Method And Structure For Creating Embedded Metal Features 589   
7,915,715    03/29/11    System And Method To Privide RF Shielding For MEMS
Microphone Package 590    7,919,853    04/05/11    Semiconductor Package And
Fabrication Method Thereof 591    7,923,645    04/12/11    Metal Etch Stop
Fabrication Method And Structure 592    7,928,542    04/19/11    Leadframe For
Semiconductor Package 593    7,932,170    04/26/11    Flip Chip Bump Structure
And Fabrication Method 594    7,932,595    04/26/11    Electronic Component
Package Comprising Fan-Out And Traces 595    7,932,615    04/26/11    Electronic
Devices Including Solder Bumps On Compliant Dielectric Layers 596    7,936,033
   05/03/11    Micro-Optical Device Packaging System 597    7,938,308   
05/10/11    Wire Bonder For Improved Bondability Of A Conductive Wire And Method
Therefor 598    7,944,043    05/17/11    A Semiconductor Device Having Improved
Contact Interface Reliability And Method Therefor 599    7,951,697    05/31/11
   Embedded Die Metal Etch Stop Fabrication Method And Structure 600   
7,956,453    06/07/11    Semiconductor Package With Patterning Layer And Method
Of Making Same 601    7,958,626    06/14/11    Embedded Passive Component
Network Substrate And Fabrication Method 602    7,960,818    06/14/11   
Conformal Shiled On Punch QFN Semiconductor Package 603    7,960,827    06/14/11
   Thermal Via Heat Spreader Package And Method 604    7,968,998    06/28/11   
Side Leaded, Bottom Exposed Pad And Bottom Exposed Lead Fusion Quad Flat
Semiconductor Package 605    7,977,163    07/12/11    Embedded Electronic
Component Package Fabrication Method 606    7,977,774    07/12/11    Fusion Quad
Flat Semiconductor Package 607    7,977,783    07/12/11    Wafer Level Chip Size
Package And Method Of Manufacturing The Same 608    7,982,297    07/19/11   
Stackable Semiconductor Package Having Partially Exposed Semiconductor Die And
Method Of Fabricating Of The Same 609    7,982,298    07/19/11    Package In
Package Semiconductor Device 610    7,982,306    07/19/11    Stackable
Semiconductor Package 611    7,982,316    07/19/11    Semiconductor Package And
Fabricating Method Thereof 612    7,989,933    08/02/11    Increased I/O
Semiconductor Package And Method Of Making Same 613    7,994,043    08/09/11   
Lead Free Alloy Bump Structure And Fabrication Method 614    7,994,045   
08/09/11    Bumped Chip Package Fabrication Method And Structure 615   
7,999,371    08/16/11    Heat Spreader Package And Method 616    8,004,078   
08/23/11    Adhesive Composite For Semiconductor Device 617    8,008,753   
08/30/11    System And Method To Reduce Shorting Of Radis Frequency (RF)
Shielding 618    8,008,758    08/30/11    Semiconductor Device With Increased
I/O Leadframe



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

619    8,012,868    09/06/11    Semiconductor Device Having EMI Shielding And
Method Therefor 620    8,017,436    09/13/11    Thin Substrate Fabrication
Method And Structure 621    8,018,068    09/13/11    Semiconductor Package
Including A Top-Surface Metal Layer For Implementing Circuit Features 622   
8,018,072    09/13/11    Semiconductor Package Having A Heat Spreader With An
Exposed Exterior Surface And A Top Mold Gate 623    8,022,521    09/20/11   
Package Failure Prognostic Structure And Method 624    8,026,587    09/27/11   
Semicondcutor Package Including Top-Surface Terminals For Mounting Another
Semiconductor Package 625    8,026,589    09/27/11    Reducted Profile Stackable
Semiconductor Device 626    8,030,722    10/04/11    Peversible Top/Bottom MEMS
Package 627    8,058,715    11/15/11    Package In Package Device For RF
Transceiver Module 628    8,058,726    11/15/11    Semiconductor Device Having
Redistribution Layer 629    8,067,821    11/29/11    Flat Semiconductor Package
With Half Package Molding 630    8,072,050    12/06/11    Semiconductor Device
With Increased I/O Leadframe Including Passive Device 631    8,072,058   
12/06/11    Semicondcutor Package Having A Plurarity Input/Output Members 632   
8,072,083    12/06/11    Stacked Electronic Component Package Having
Film-On-wire Spacer 633    8,084,868    12/27/11    Semiconductor Package With
Fast Power-Up Cycle And Method Of Making Same 634    8,089,141    01/03/12   
Semiconductor Package Having Leadframe With Exposed Anchor Pads 635    8,089,145
   01/03/12    Semicondcutor Device Including Increased Capacity Leadframe 636
   8,089,148    01/03/12    Circuit Board And Semiconductor Device Having The
Same 637    8,089,159    01/03/12    Semiconductor Package With Increased I/O
Density And Method Of Making The Same 638    8,093,691    01/10/12    System And
Method For RF Shielding Of A Semiconductor Package 639    8,102,032    01/24/12
   System And Method For Confortment Shielding Of Stacked Packages 640   
8,102,037    01/24/12    Leadframe For Semiconductor Package 641    8,110,909   
02/07/12    Semicondcutor Package Including Top-Surface Terminals For Mounting
Another Semiconductor Package 642    8,115,283    02/14/12    Reversible
Top/Bottom MEMS Package 643    8,119,455    02/21/12    Wafer Level Package
Fabrication Method 644    8,125,064    02/28/12    Increased I/O Semiconductor
Package And Method Of Making Same 645    8,129,824    03/06/12    Shielding For
A Semiconductor Package 646    8,129,849    03/06/12    Method Of Making
Semiconductor Package With Adhering Portion 647    8,143,727    03/27/12   
Adhesive On Wire Stacked Semiconductor Package 648    8,154,111    04/10/12   
Near Chip Size Semiconductor Package 649    8,176,628    05/15/12    Protruding
Post Substrate Package Structure And Method 650    8,183,678    05/22/12   
Semiconductor Device Having An Interposer 651    8,183,683    05/22/12   
Semiconductor Device And Fabricating Method Thereof 652    8,184,453    05/22/12
   Increased Capacity Semiconductor Package 653    8,188,579    05/29/12   
Semicondcutor Device Including Leadframe Having Power Bars and Increased I/O 654
   8,188,584    05/29/12    Direct-Write Wafer Level Chip Scale Package 655   
8,193,624    06/05/12    Semiconductor Device Having Improved Contact Interface
Reliability And Method Therefor 656    8,198,738    06/12/12    Structure Of
Bond Pad For Semiconductor Die And Method Therefor 657    8,199,518    06/12/12
   Top Feature Package And Method 658    8,203,203    06/19/12    Stacked
Redistribution Layer (RDL) Die Assembly Package 659    8,207,022    06/26/12   
Exposed Die Overmolded Flip Chip Package Method 660    8,217,507    07/10/12   
Edge Mount Semicondcutor Package 661    8,222,538    07/17/12    Stackable Via
Package And Method 662    8,227,338    07/24/12    Semiconductor Package
Including A Top-Surface Metal Layer For Implementing Circuit Features 663   
8,227,905    07/24/12    Stackable Semiconductor Package 664    8,227,921   
07/24/12    Semiconductor Package With Increased I/O Density And Method Of
Making The Same



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

665    8,237,460    08/07/12    Pogo Pin Inserting Device For Testing
Semiconductor Devices And Method Therefor 666    8,258,613    09/04/12   
Semiconductor Memory Card 667    8,263,486    09/11/12    Bumped Chip Package
Fabrication Method And Structure 668    8,283,767    10/09/12    Dual Laminate
Package Structure With Embedded Elements 669    8,294,265    10/23/12   
Semiconductor Device For Improving Electrical And Mechanical Connectivity Of
Conductive Pillers And Method Therefor 670    8,294,276    10/23/12   
Semiconductor Device And Fabricating Method Thereof 671    8,298,866    10/30/12
   Wafer Level Package And Fabricaton Method 672    8,299,602    10/30/12   
Semiconductor Device Including Leadframe With Increased I/O 673    8,299,610   
10/30/12    Semiconductor Device Having RF Shielding And Method Therefor 674   
8,300,423    10/30/12    Stackable Treated Via Package And Method 675   
8,304,866    11/06/12    Fusion Quad Flat Semiconductor Package 676    8,316,536
   11/27/12    Multi-Level Circuit Substrate And Fabrication Method 677   
8,318,287    11/27/12    Integrated Circuit Packae And Method Of Making The Same
678    8,319,338    11/27/12    Thin Stacked Interposer Package 679    8,322,030
   12/04/12    Circuit-On-Foil Process For Manufacturing A Laminated
Semiconductor Package Substrate Having Embedded Conductive Patterns 680   
8,323,771    12/04/12    Straight Conductor Blind Via Capture Pad Structure And
Fabrication Method 681    8,324,511    12/04/12    Through Via Nub Reveal Method
And Structure 682    8,334,590    12/18/12    Semiconductor Device Having
Insulating And Interconnection Layers 683    8,337,657    12/25/12    Mechanical
Tape Separation Package And Method 684    8,338,229    12/25/12    Stackable
Plasma Cleaned Via Package And Method 685    8,341,835    01/01/13    Buildup
Dielectric Layer Having Metallization Pattern Semiconductor Package Fabrication
Method 686    8,354,747    01/15/13    Conductive Polymer Lid For A Sensor
Package And Method Therefor 687    8,362,597    01/29/13    Shielded Package
Having Shield Lid 688    8,362,598    01/29/13    Semicondcutor Device With
Electrmagnetic Interface Shielding 689    8,362,612    01/29/13    Semiconductor
Device And Manufacturing Method Thereof 690    8,365,611    02/05/13    Bend
Test Method And Apparatus For Flip Chip Devices 691    8,368,194    02/05/13   
Exposed Die Overmolded Flip Chip Package 692    8,383,950    02/26/13    Metal
Etch Stop Fabrication Method And Structure 693    8,390,116    03/05/13    Flip
Chip Bump Structure And Fabrication Method 694    8,390,130    03/05/13   
Through Via Recessed Reveal Structure And Method 695    8,399,348    03/19/13   
A Semiconductor Device For Improving Electrical And Mechanical Connectivity Of
Conductive Pillers And Method Therefor 696    8,410,585    04/02/13    Leadframe
And Semiconductor Package Made Using The Leadframe 697    8,426,966    04/23/13
   Bumped Chip Package 698    8,432,022    04/30/13    Shielded Embedded
Elctronic Compoent Subsrate Fabrication Method 699    8,432,023    04/30/13   
Increased I/O Leadframe And Semiconductor Package Including Same 700   
8,440,554    05/14/13    Through Via Connected Backside Embedded Circuit
Features Structure And Method 701    8,441,110    05/14/13    Side Leaded,
Bottom Exposed Pad And Bottom Exposed Lead Fusion Quad Flat Semiconductor
Package 702    8,441,120    05/14/13    Heat Spreader Package And Method 703   
8,441,123    05/14/13    Semiconductor Device With Metal Dam And Fabrication
Method 704    8,445,984    05/21/13    Micro-Optical Device Packaging System 705
   8,446,017    05/21/13    Stackable Wafer Level Package And Fabricating Method
Thereof 706    8,466,545    06/18/13    Stackable Semiconductor Package 707   
8,471,154    06/25/13    Stackable Variable Height Via Package And Method 708   
8,476,748    07/02/13    Exposed Die Overmolded Flip Chip Package and
Fabrication Method 709    8,482,134    07/09/13    Stackable Package And Method
710    8,486,764    07/16/13    Wafer Level Package And Fabricaton Method 711   
8,487,420    07/16/13    Package In Package Semiconductor Device With Film Over
Wire 712    8,487,445    07/16/13    Semiconductor Device Having Through
Electrodes Protruding From Dielectric Layer



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

713    8,492,893    07/23/13    Semiconductor Device Capable Of Preventing
Dielectric Layer From Cracking 714    8,501,543    08/06/13    Direct-Write
Wafer Level Chip Scale Package 715    8,502,361    08/06/13    Concentrated
Photovoltaic Receiver Package With Stacked Internal Support Features 716   
8,508,023    08/13/13    System And Method For Lowering Contact Resistance Of
The Radio Frequency (RF) Shield To Ground 717    8,525,318    09/03/13   
Semiconductor Device And Fabricating Method Thereof 718    8,525,322    09/03/13
   Semiconductor Package Having A Plurality Of Input/Output Members 719   
8,535,961    09/17/13    Light Emitting Diode (LED) Package And Method 720   
8,536,458    09/17/13    Fine Pitch Copper Pillar Package And Method 721   
8,536,462    09/17/13    Flex Circuit Package And Method 722    8,536,663   
09/17/13    Metal Mesh Lid MEMS Package And Method 723    8,541,260    09/24/13
   Exposed Die Overmolded Flip Chip Package and Fabrication Method 724   
8,551,820    10/08/13    Routable Single Layer Substrate And Semiconductor
Package Including Same 725    8,552,517    10/08/13    Conductive Paste And Mold
For Electrical Connection Of Photovoltaic Die To Substrate 726    8,552,539   
10/08/13    Shielded Package Having Shield Lid 727    8,552,548    10/08/13   
Conductive Pad On Producing Through Electrode Semiconductor Device And Method Of
Manufacturing 728    8,552,556    10/08/13    Wafer Level Fan Out Package And
Method Of Fabricating Wafer Level Fan Out Package 729    8,552,557    10/08/13
   Electronic Component Package Fabrication Method And Structure 730   
8,557,629    10/15/13    Semiconductor Device Having Overlapped Via Apertures
731    8,558,365    10/15/13    Package In Package Device For RF Transceiver
Module 732    8,564,114    10/22/13    Semiconductor Package Thermal Tape Window
Frame For Heat Sink Attachment 733    8,575,742    11/05/13    Semiconductor
Device With Increased I/O Leadframe Including Power Bars 734    8,604,356   
12/10/13    Electronic Assembly Having Increased Standoff Height 735   
8,604,625    12/10/13    Semiconductor Device Having Conductive Pads To Prevent
Solder Reflow 736    8,618,619    12/31/13    Top Port With Interposed MEMS
Microphone Package And Method 737    8,618,658    12/31/13    Semiconductor
Device And Fabricating Method Thereof 738    8,623,753    01/07/14    Stackable
Protruding Via Package And Method 739    8,629,546    01/14/14    Stacked
Redistribution Layer (RDL) Die Assembly Package 740    8,633,575    01/21/14   
IC Package With Integrated Electrostatic Discharge Protection 741    8,633,598
   01/21/14    Underfill Contacting Stacking Balls Package Fabrication Method
And Structure 742    8,643,177    02/04/14    Wafers Including Patterned Back
Side Layers Thereon 743    8,648,450    02/11/14    Semiconductor Device
Including Leadframe With A Combination Of Leads And Lands 744    8,653,674   
02/18/14    Electronic Component Package Fabrication Method And Structure 745   
8,664,090    03/04/14    Electronic Component Package Fabrication Method And
Structure 746    8,671,565    03/18/14    Blind Via Capture Pad Structure And
Fabrication Method 747    8,674,485    03/18/14    Semiconductor Device
Including Leadframe With Downsets 748    8,680,656    03/25/14    Leadframe
Structure For Concentrated Photovoltaic Receiver Package 749    8,691,632   
04/08/14    Wafer Level Package And Fabricaton Method 750    8,704,368   
04/22/14    Stackable Via Package And Method 751    8,704,369    04/22/14   
Flip Chip Bump Structure And Fabrication Method 752    8,710,649    04/29/14   
Wafer Level Package And Fabricaton Method 753    8,717,775    05/06/14   
Fingerprint Sensor Package And Method 754    8,729,682    05/20/14    Conformal
Shiled On Punch QFN Semiconductor Package 755    8,729,710    05/20/14   
Semiconductor Package With Patterning Layer And Method Of Making Same 756   
8,753,730    06/17/14    Mechanical Tape Separation Package 757    8,786,075   
07/22/14    Electric Circuit With Component-Accommodating Lid 758    8,791,501
   07/29/14    Integrated Passive Device Structure And Method



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

759    8,796,072    08/05/14    Method And System For A Semiconductor Device
Package With A Die- To-Die First Bond 760    8,796,561    08/05/14    Fan Out
Build Up Substrate Stackable Package And Method 761    8,802,494    08/12/14   
Method Of Fabricating A Semiconductor Device Having An Interposer 762   
8,802,499    08/12/14    Methods For Temporary Wafer Molding For Chip-On-Wafer
Assembly 763    8,809,677    08/19/14    Molded Light Guide For Concentrated
Photovoltaic Receiver Module 764    8,823,152    09/02/14    Semiconductor
Device With Increased I/O Leadframe 765    8,826,531    09/09/14    Method For
Making An Integrated Circuit Substrate Having Laminated Laser-Embedded Circuit
Layers 766    8,828,802    09/09/14    Wafer Level Chip Scale Package And Method
Of Fabricating Wafer Level Chip Scale Package 767    8,829,678    09/09/14   
Semiconductor Package And Method For Manufacturing The Same 768    8,836,115   
09/16/14    Stakced Inverted Flip Chip Package And Fabrication Method 769   
8,841,547    09/23/14    Concentrated Photovoltaic Receiver Package With
Built-in Connector 770    8,847,372    09/30/14    Exposed Die Overmolded Flip
Chip Package and Fabrication Method 771    8,853,836    10/07/14    Integrated
Circuit Packae And Method Of Making The Same 772    8,866,002    10/21/14   
Through Wafer Via Structure For Concentrated Photovoltaic Cells 773    8,866,004
   10/21/14    Frame Interconnect For Concentrated Photovoltaic Module 774   
8,866,278    10/21/14    Semiconductor Device With Increased I/O And Method Of
Making Same 775    8,872,329    10/28/14    Extended Landing Pad Substrate
Package Structure And Method 776    8,878,527    11/04/14    Magnetic Field
Simulation For Testing Singulated Or Multi-Site Strip Semiconductor Device And
Method Therefor 777    8,890,329    11/18/14    Semiconductor Device 778   
8,890,337    11/18/14    Column And Stacking Balls Package Fabricating Method
And Structure 779    8,900,995    12/02/14    Semiconductor Device And
Manufacturing Method Thereof 780    8,912,051    12/16/14    Design And Method
For Controlling Molding Compound Geometry Around A Semiconductor Die 781   
8,921,955    12/30/14    Semiconductor Device With Micro Electromechanical
System Die 782    8,937,381    01/20/15    Thin Stackable Package And Method 783
   8,940,587    01/27/15    Die Seal Design And Method And Apparatus For
Integrated Circuit Production 784    8,941,050    01/27/15    Processing
Soldebrace Using Light Wavelength Filter 785    8,941,250    01/27/15   
Electronic Component Package Fabrication Method And Structure 786    8,946,883
   02/03/15    Wafer Level Fan-Out Package With A Fiducial Die 787    8,946,886
   02/03/15    Shielded Electronic Component Package And Method 788    8,946,891
   02/03/15    Mushroom Shaped Bump On Repassivation 789    8,952,522   
02/10/15    Wafer Level Package And Fabricaton Method 790    8,963,301   
02/24/15    Integrated Circuit Packae And Method Of Making The Same 791   
8,969,192    03/03/15    Low Stress Substrate And Formation Method 792   
8,981,537    03/17/15    Reversible Top/Bottom MEMS Package 793    8,981,550   
03/17/15    Semiconductor Pacakge And Method For Manufacturing The Same 794   
8,981,572    03/17/15    Conductive Pad On Producing Through Electrode
Semiconductor Device And Method Of Manufacturing 795    8,982,577    03/17/15   
Electronic Component Package Having Bleed Channel Structure And Method 796   
8,986,806    03/24/15    Warpage Control Stiffner Ring Package Fabrication
Method 797    8,987,050    03/24/15    Method And System For Backside Dielectric
Patterning For Wafer Warpage And Stress Control 798    8,994,860    03/31/15   
Molded Image Sensor Package And Method 799    9,000,586    04/07/15   
Semiconductor Device And Manufacturing Method Thereof 800    9,012,789   
04/21/15    Stackable Via Package And Method 801    9,013,011    04/21/15   
Stacked And Staggered Die MEMS Package And Method 802    9,018,741    04/28/15
   Semiconductor Device And Manufacturing Method Thereof 803    9,018,743   
04/28/15    Semiconductor Device 804    9,025,301    05/05/15    Wire Fence
Fingerprint Sensor Package And Fabrication Method 805    9,029,962    05/12/15
   Molded Cavity Sbstrate MEMS Package Fabrication Method And Structure



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

806    9,029,992    05/12/15    Electronic Package Structure Having Exposed
Lands And Method 807    9,040,349    05/26/15    Method And System For A
Semiconductor Device Package With A Die To Interposer Wafer First Bond 808   
9,041,229    05/26/15    Merged Fiducial For Semiconductor Packages 809   
9,048,125    06/02/15    Semiconductor Device And Manufacturing Method Thereof
810    9,048,241    06/02/15    Semiconductor Device Utilizing Redistribution
Layers To Couple Stakced Die 811    9,048,298    06/02/15    Backside Warpage
Control Structure And Fabrication Method 812    9,054,089    06/09/15    Lead
Frame Package And Method For Manufacturing The Same 813    9,054,117    06/09/15
   Wafer Level Package And Fabricaton Method 814    9,056,765    06/16/15   
Semiconductor Pacakge And Manufacturing Method Thereof 815    9,060,430   
06/16/15    Shielded Trace Structure And Fabrication Method 816    9,061,884   
06/23/15    Intergrated Circuit With Efficient MEMS Architecture 817   
9,070,675    06/30/15    Plating Structure For Wafer Level Packages 818   
9,082,833    07/14/15    Through Via Recessed Reveal Structure And Method 819   
9,117,684    08/25/15    Semicondcutor Package Having A Plurarity Of
Input/Output Members 820    9,123,543    09/01/15    Semiconductor Device And
Manufacturing Method Thereof 821    9,123,718    09/01/15    Shielded Package
Having Shield Lid 822    9,129,873    09/08/15    Package Of Finger Print Sensor
And Fabricating Method Thereof 823    9,129,943    09/08/15    Embedded
Component Package And Fabrication Method 824    9,129,975    09/08/15    Method
Of Forming A Thin Substrate Chip Scale Package Device And Structure 825   
9,136,159    09/15/15    Method And System For A Semiconductor Device Package
With A Die- To-Packaging Substrate First Bond 826    9,153,543    10/06/15   
Shielding Technique For Semiconductor Package Including Metal Lid And Metalized
Contact Area 827    9,159,625    10/13/15    Semiconductor Device 828   
9,159,672    10/13/15    Through Via Connected Backside Embedded Circuit
Features Structure And Method 829    9,162,871    10/20/15    Metal Mesh Lid
MEMS Package And Method 830    9,171,812    10/27/15    A Semiconductor Device
Having Conductive Pads To Prevent Solder Reflow And Method Therefor 831   
9,177,932    11/03/15    Semiconductor Device Having Overlapped Via Apertures
832    9,184,118    11/10/15    Micro Lead Frame Structure Having Reinforcing
Portions And Method 833    9,184,148    11/10/15    Semiconductor Package And
Method Therefor 834    9,190,370    11/17/15    Semiconductor Device Utilizing
Redistribution Layers To Couple Stakced Die 835    9,196,601    11/24/15   
Semiconductor Device 836    9,214,434    12/15/15    Fan-Out Semiconductor
Package 837    9,219,042    12/22/15    Semiconductor Device And Manufacturing
Method Thereof 838    9,224,676    12/29/15    Integrated Circuit Packae And
Method Of Making The Same 839    9,230,883    01/05/16    Trace Stacking
Structure And Method 840    9,245,862    01/26/16    Electronic Component
Package Fabricating Method And Structure 841    9,269,872    02/23/16    Molded
Electronic Package Geometry To Control Warpage And Die Stress 842    9,275,939
   03/01/16    Semiconductor Device Including Leadframe With A Combination Of
Leads And Lands And Method 843    9,287,229    03/15/16    Semiconductor Device
With Redistribution Layers On Partial Encapsulation And Non-Photosensitive
Passivation Layers 844    9,293,398    03/22/16    Land Structure For
Semiconductor Package And Method Therefor 845    9,293,403    03/22/16   
Semiconductor Package With Improved Redistribution Layer Design And Fabricating
Method Thereof 846    9,324,614    04/26/16    Through Via Nub Reveal Method And
Structure 847    9,332,164    05/03/16    Molded Semiconductor Package With Snap
Lid 848    9,337,137    05/10/16    Method And System For Solder Shielding Of
Ball Grid Arrays 849    9,343,427    05/17/16    Manufacturing Method Of
Semiconductor Device And Semiconductor Device Manufactured Thereby



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

850    9,346,668    05/24/16    Molded Cavity Substrate MEMS Package Fabrication
Method And Structure 851    9,349,613    05/24/16    Electronic Package With
Embedded Materials In A Molded Structure To Control Warpage And Stress 852   
9,349,681    05/24/16    Method And System For A Semiconductor Device Package
With A Die- To-Packaging Substrate First Bond 853    9,355,981    05/31/16   
Semiconductor Device 854    9,359,191    06/07/16    Reversible Top/Bottom MEMS
Package 855    9,362,209    06/07/16    Shielding Technique For Semiconductor
Package Including Metal Lid 856    9,362,210    06/07/16    Leadframe And
Semiconductor Package Made Using The Leadframe 857    9,362,437    06/07/16   
Concentrated Photovoltaic Module With Improved Optical Light Guide Assembly 858
   9,367,712    06/14/16    High Density Memory Card Using Folded Flex 859   
9,368,361    06/14/16    Method Of Forming A Semiconductor Device 860   
9,391,043    07/12/16    Semiconductor Device And Manufacturing Method Thereof
861    9,406,638    08/02/16    Semiconductor Device And Manufacturing Method
Thereof 862    9,406,639    08/02/16    Semiconductor Packge And Manufacturing
Method Thereof 863    9,406,645    08/02/16    Wafer Level Package And
Fabricaton Method 864    9,412,729    08/09/16    Semiconductor Package And
Fabricating Method Thereof 865    9,418,922    08/16/16    Semiconductor Device
With Reduced Thickness 866    9,418,942    08/16/16    Semiconductor Device 867
   9,420,378    08/16/16    Top Port MEMS Microphone Package And Method 868   
9,431,323    08/30/16    Conductive Pad On Producing Through Electrode 869   
9,431,334    08/30/16    Semiconductor Device Having Single Layer Substrate And
Method 870    9,431,447    08/30/16    Package Of Finger Print Sensor And
Fabricating Method Thereof 871    9,433,117    08/30/16    Shield Lid
Interconnect Package And Method 872    9,437,575    09/06/16    Semiconductor
Device Package Formed In a Chip-On-Wafer Last Process Using Thin Film Adhesives
873    9,449,890    09/20/16    Method For Temporary Bussing Of Semiconductor
Package Substrates 874    9,449,946    09/20/16    Semiconductor Device And
Manufacturing Method Thereof 875    9,462,690    10/04/16    Fine Pitch Copper
Pillar Package And Method 876    9,462,704    10/04/16    Extended Landing Pad
Substrate Package Structure And Method 877    9,466,545    10/11/16   
Semiconductor Package In Package 878    9,466,580    10/11/16    Semiconductor
Package And Manufacturing Method Thereof 879    9,472,494    10/18/16    Lead
Frame Semiconductor Device 880    9,478,517    10/25/16    Electronic Device
Package Structure And Method Fabricating The Same 881    9,484,291    11/01/16
   Robust Pillar Structure Structure For Semiconductor Device Contacts 882   
9,484,331    11/01/16    Semiconductor Device And Manufacturing Method Thereof
883    9,490,231    11/08/16    Manufacturing Method of Semiconductor Device And
Semiconductor Device Thereof 884    9,496,210    11/15/16    Stackable Package
And Method 885    9,502,375    11/22/16    Semiconductor Device With Plated
Pillars And Leads 886    9,502,392    11/22/16    Semiconductor Device With
Embedded Semiconductor Die And Substrate- To-Substrate Interconnects 887   
9,508,631    11/29/16    Semiconductor Device Including Leadframe With A
Combination Of Leads And Lands And Method 888    9,510,120    11/29/16   
Apparatus And Method For Testing Sound Transducers 889    9,513,254    12/06/16
   Microfluidic Sensor Package Structure And Method 890    9,524,906    12/20/16
   Semiconductor Device And Manufacturing Method Thereof 891    9,536,858   
01/03/17    Semiconductor Device And Manufacturing Method Thereof 892   
9,543,235    01/10/17    Semiconductor Package And Method Therefor 893   
9,543,242    01/10/17    Semiconductor Package And Fabricating Method Thereof
894    9,552,999    01/24/17    Packaged Electronic Device Having Reduced
Parastic Effects And Method 895    9,553,041    01/24/17    Semicondcutor Device
Package And Manufacturing Method Thereof 896    9,559,075    01/31/17   
Semiconductor Product With Interlocking Metal-To-Metal Bonds And Method For
Manufacturing Thereof



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

897    9,565,774    02/07/17    Embedded Trace Substrate And Method Of Forming
The Same 898    9,576,917    02/21/17    Embedded Die In Panel Method And
Structure 899    9,607,890    03/28/17    Stress Relieving Through-Silicon Vias
900    9,607,919    03/28/17    Semiconductor Device With Thin Redistribution
Layers 901    9,613,829    04/04/17    Method For Fabricating Semiconductor
Package And Semiconductor Package Using The Same 902    9,627,348    04/18/17   
Laser Assited Bonding For Semiconductor Die Interconnections 903    9,627,353   
04/18/17    Method Of Manufacturing A Semiconductor Pakcage 904    9,627,368   
04/18/17    Semiconductor Device Using EMC Wafer Support System And Fabricating
Method Thereof 905    9,631,481    04/25/17    Semiconductor Device Including
Leadframe With A Combination Of Leads And Lands And Method 906    9,633,932   
04/25/17    Lead Frame Package And Method For Manufacturing The Same 907   
9,633,939    04/25/17    Semiconductor Pacakge And Manufacturing Method Thereof
908    9,633,966    04/25/17    Stacked Semiconductor Pacakge And Manufacturing
Method Therefor 909    9,653,336    05/16/17    Semiconductor Package And
Manufacturing Method Thereof 910    9,653,428    05/16/17    Semiconductor
Pacakge And Fabricating Method Thereof 911    9,670,445    06/06/17   
Microfluidics Sensor Package Fabricating Method and Structure 912    9,673,122
   06/06/17    Micro Lead Frame Structure Having Reinforcing Portions And Method
913    9,691,635    06/27/17    Buildup Dielectric Layer Having Metallization
Pattern Semiconductor Package Fabrication Method 914    9,691,734    06/27/17   
Mold Compound Lamination Electronic Component Package Formation Method 915   
9,704,725    07/11/17    Semiconductor Device With Leadframe Configured To
Facilitate Reduced Burr Formation 916    9,704,747    07/11/17    Semiconductor
Device And Manufacturing Method Thereof 917    9,704,842    07/11/17   
Interposer, Manufacturing Method Thereof, Semiconductor Package Using The Same,
And Method For Fabricating The Semiconductor Package 918    9,711,484   
07/18/17    Semiconductor Package With Semiconductor Die Directly Attached To
Lead Frame And Method 919    9,711,485    07/18/17    Thin Bonded Interposer
Package 920    9,716,071    07/25/17    Semiconductor Device Redistribution
Layer With Narrow Trace Width Relatoive To Passivation Layer Opening 921   
9,721,872    08/01/17    Methods And Structures For Increasing The Allowable Die
Size In TMV Packages 922    9,728,476    08/08/17    Fingerprint Sensor And
Manufacturing Method Thereof 923    9,728,514    08/08/17    Semiconductor
Device And Manufacturing Method Thereof 924    9,730,327    08/08/17   
Stackable Via Package And Method 925    9,735,191    08/15/17    Molded
Semiconductor Package With Snap Lid 926    9,741,617    08/22/17    Encapsulated
Semiconductor Package and Method of Manufacturing Thereof 927    9,741,701   
08/22/17    Method Of Manufacturing Package-On-Package Type Semiconductor
Package 928    9,748,154    08/29/17    Wafer Level Fan Out Semiconductor Device
And Manufacturing Method Thereof 929    9,754,852    09/05/17    PACKAGING FOR
FINGERPRINT SENSORS AND METHODS OF MANUFACTURE 930    9,758,372    09/12/17   
MEMS Package With MEMS Die, Magnetic, And Window Substrate Fabrication Method
And Structure 931    9,768,124    09/19/17    Semiconductor Package In Package
932    9,776,855    10/03/17    Reversible Top/Bottom MEMS Package 933   
9,780,024    10/03/17    Semiconductor Pacakge And Manufacturing Method Thereof
934    9,780,074    10/03/17    Semiconductor Package Using A Coreless Signal
Distribution Structure 935    9,793,180    10/17/17    Semiconductor Device And
Manufacturing Method Thereof 936    9,799,592    10/24/17    A Semiconductor
Device With Through-Silicon Via-Less Deep Wells 937    9,809,446    11/07/17   
Semiconductor Package And Manufacturing Method Thereof 938    9,812,386   
11/07/17    Elcapsulated Semiconductor Package



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

939    9,818,684    11/14/17    Semiconductor Package And Manufacturing Method
Thereof 940    9,818,685    11/14/17    A Semiconductor Device With
Redistribution Layers On Partial Encapsulation 941    9,818,708    11/14/17   
Semiconductor Device With Thin Redistribution Layers 942    9,818,721   
11/14/17    Semiconductor Device And Manufacturing Method Thereof 943   
9,831,282    11/28/17    Electronic Device Package And Fabricating Method
Thereof 944    9,837,331    12/05/17    Semiconductor Device Having Overlapped
Via Apertures 945    9,837,376    12/05/17    Semiconductor Device And
Manufacturing Method Thereof 946    9,852,976    12/26/17    Semiconductor
Package And Fabricating Method Thereof 947    9,859,203    01/02/18   
Semiconductor Package And Fabricating Method Thereof 948    9,865,565   
01/09/18    Transient Interface Gradient Conding For Metal Bonds 949   
9,870,985    01/16/18    Semiconductor Package With Clip Alignment Notch And
Related Methods 950    9,871,011    01/16/18    Semiconductor Package Using A
Contact In A Plated Sidewall Encapsulated Opening 951    9,871,015    01/16/18
   Wafer Level Package And Fabricaton Method 952    9,875,980    01/23/18   
Copper Pillar Sidewall Protection 953    9,881,864    01/30/18    Method For
Fabricating Semiconductor Package And Semiconductor Package Using The Same 954
   9,892,990    02/13/18    Semiconductor Package Lid Thermal Interface Material
Standoffs 955    9,905,440    02/27/18    Method Of Manufacturing an Electronic
Device And Electronic Device Manufacturerd Thereby 956    9,911,685    03/06/18
   Land Structure For Semiconductor Package And Method Therefor 957    9,916,989
   03/13/18    System And Method For Laser Assisted Bonding Of Semicondcutor Die
958    9,917,039    03/13/18    Method Of Forming A Semiconductor Package With
Conductive Interconnect Frame And Structure 959    9,917,063    03/13/18   
Semiconductor Package Structure For Improving Die Warpage And Manufacturing
Method Thereof 960    9,922,919    03/20/18    Electronic Package Structure
Having Insulated Substrate With Lands And Conductive Patterns 961    9,929,075
   03/27/18    Chip-Scale Electronic Package Structure With Conductive
Connective Element Having Increases Surface Area And Laterally Spaced Connection
Points For Improved Connectivity 962    9,929,113    03/27/18    Semiconductor
Package And Manufacturing Method Thereof 963    9,932,221    04/03/18   
Semiconductor Package With Multiple Compartments 964    9,935,083    04/03/18   
Semiconductor Device And Manufacturing Method Thereof 965    9,941,180   
04/10/18    Semiconductor Device And Manufacturing Method Thereof 966   
9,947,623    04/17/18    Conductive Pad On Producing Through Electrode
Semiconductor Device And Method Of Manufacturing 967    9,960,328    05/01/18   
Semiconductor Device And Manufacturing Method Thereof 968    9,966,276   
05/08/18    Semiconductor Device And Manufacturing Method Thereof 969   
9,966,300    05/08/18    Semicondcutor Device Package And Manufacturing Method
Thereof 970    9,966,652    05/08/18    Packaged Electronic Device Having
Integrated Antenna And Locking Structure 971    9,978,644    05/22/18   
Semiconductor Device And Manufacturing Method 972    9,978,695    05/22/18   
Semiconductor Device Including Leadframe With A Combination Of Leads And Lands
And Method 973    9,984,947    05/29/18    Fingerprint Sensor And Manufacturing
Method Thereof 974    10,008,393    06/26/18    Semiconductor Device And
Manufacturing Method Thereof 975    10,014,240    07/03/18    Embedded component
package and fabrication method 976    9406580    8/2/2016    PACKAGING FOR
FINGERPRINT SENSORS AND METHODS OF MANUFACTURE 977    9754852    9/5/2017   
PACKAGING FOR FINGERPRINT SENSORS AND METHODS OF MANUFACTURE



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

978    4,950,623    Dishon    Method of Building Solder Bumps and Resulting
Structures 979    5,162,257    Yung    Solder Bump Fabrication Method 980   
5,289,631    Koopman et al    Method of Testing, Burn-in, and/or Programming of
Integrated Circuit Chips 981    5,293,006    Yung    Solder Bump Including
Circular Lip 982    5,374,893    Koopman et al    Apparatus for Testing,
Burn-in, and/or Programming of Integrated Circuit Chips and Placing Solder Bumps
Thereon 983    5,381,946    Koopman et al    Method of Forming Differing Volume
of Solder Bumps 984    5,447,264    Koopman et al    Recessed Via Apparatus for
Testing , Burn-in and /or Programming of IC Chips 985    5,767,010    Mis, et al
   Solder Bump Fabrication Methods and Structure Including a Titanium Barrier
Layer 986    5,793,116    Rinne, et al    Microelectronic Packaging Using Arched
Solder Columns 987    5,892,179    Rinne, et al    A Solder Bump Structure for a
Microelectronic Substrate 988    5,902,686    Mis    Methods for Forming and
Internetallic Region Between a Solder Bump and an Under Bump Metallurgy Layer
and Related Structures 989    5,963,793    Rinne, et al    Microelectronic
Packaging Using Arched Solder Columns 990    6,117,299    Rinne, et al   
Methods of electroplating solder bump of uniform height on integrated circuit
substrates 991    6,222,279    Mis, et al    Solder Bump Fabrication Methods and
Structure Including a Titanium Barrier Layer 992    6,329,608    Rinne, et al   
A Solder Bump Structure for a Microelectronic Substrate 993    6,388,203   
Rinne, et al    Controll-shaped Solder Reserviors for Increasing the Volume of
Solder Bumps and Structures Formed Thereby 994    6,389,691    Rinne, et al    A
Solder Bump Structure for a Microelectronic Substrate 995    6,392,163    Rinne,
et al    Controlled-Shape Solder Reservoirs for Increasing the Volume of Solder
Bumps 996    6,418,033    Rinne    Microelectronic Packages in Which Second
Microelectronic Substrates are Oriented Relative to First Microelectronic
Substrates at Acute Angles 997    6,492,197    Rinne    Trilayer/Bilayer Solder
Bumps and Fabrication Methods Therefor 998    6,666,368    Rinne    Methods and
Systems for Positioning Substrates using Spring Force of Phase-Changeable bumps
therebetween 999    6,762,122    Mis, et al    Methods of Forming Metallurgy
Structures for Wire and Solder Bonding and Related Structures 1000    6,793,792
   Jones, et al    Electroplating Methods Including Maintaining A Determined
Electroplating Voltage and Related Systems 1001    6,863,209    Rinne, et al   
Low Temperature Method of Bonding Components 1002    6,960,828    Nair et al   
Electronic Structures Including Conductive Shunt Layers 1003    7,032,806   
Rinne    Methods Of Positioning Components Using Liquid Prime Movers And Related
Structures 1004    7,049,216    Rinne    Methods Of Providing Solder Structures
For Out Plane Connections 1005    7,081,404    Jan et al    Methods Of
Selectively Bumping Integrated Circuit Substrates And Related Structures 1006   
7,156,284    Rinne et al    Low Temperature Method of Bonding Components And
Pelated Structures 1007    7,213,740    Rinne    Optical Structure Including
Liquid Bumps And Related Methods 1008    7,244,671    Mis et al    Methods Of
Forming Conductive Structures Including Titanium-Tungsten Base Layers And
Related Structures 1009    7,297,631    Nair et al    Methods Of Forming
Electronic Structures Including Conductive Shunt Layers And Related Structures
1010    7,427,557    Rinne et al    Methods Of Forming Bumps Using Barrier
Layers As Etch Masks And Related Structures 1011    7,495,326    Rinne   
Stacked Electronic Structures Including Offset Substrates 1012    7,531,898   
Batchelor et al    Non-Circular Via Holes For Bumping Pads And Related
Structures 1013    7,547,623    Mis et al    Methods Of Forming Lead Free Solder
Bumps And Related Structures 1014    7,550,849    Mis et al    Conductive
Structures Including Titanium-Tungsten Base Layers



--------------------------------------------------------------------------------

    #    

  

USPN

   Issued   

Title

1015    7,579,694    Jan et al    Electronic Devices Including Offset Conductive
Bumps 1016    7,659,621    Rinne    Solder Structures For Out Of Plane
Connections 1017    7,665,652    Mis et al    Electronic Devices Including
Metallurgy Structures For Wire And Solder Bonding 1018    7,834,454   
Rinne et al    Electronic Structures Including Barrier Layers Defining Lips 1019
   7,839,000    Mis et al    Lead Free Solder Structures Including Barrier
Layers With Nickel And/Or Copper 1020    7,879,715    Nair et al    Methods Of
Forming Electronic Structures Including Conductive Shunt Layers And Related
Structures 1021    8,294,269    Nair et al    Electronic Structures Including
Conductive Layers Comprising Copper And Having A Thickness Of At Least 0.5
Micrometers 1022    8,487,432    Rinne et al    Electronic Structures Including
Barrier Layers And/Or Oxidation Barriers Defining Lips And Related Methods

 

2. Trademarks2

 

Matter

   Reg. No.      Reg. Date  

AMKOR

     1,241,384        6/7/1983  

POWERQUAD

     1,754,474        2/23/1993  

SUPERBGA

     1,866,256        12/6/1994  

CHIPARRAY

     2,159,448        5/19/1998  

AMKOR TECHNOLOGY

     2,478,303        8/14/2001  

AMKOR TECHNOLOGY

     2,478,315        8/14/2001  

CHIPARRAY

     2,505,797        11/13/2001  

POWERSOP

     2,528,886        1/15/2002  

TAPEARRAY

     2,568,521        5/7/2002  

MLF

     2,737,520        7/15/2003  

SUPERFC

     2,743,074        7/29/2003  

ENABLING A MICROELECTRONIC WORLD

     2,762,388        9/9/2003  

MICROLEADFRAME

     2,764,509        9/16/2003  

FUSIONQUAD

     3,477,228        7/29/2008  

AMKOR

     3,573,029        2/10/2009  

TMV

     3,775,559        4/13/2010  

FLIPSTACK

     3,828,622        8/3/2010  

SWIFT

     5,161,677        3/14/2017  

POSSUM

     4724245        4/21/2015  

 

3. Copyrights3

 

Copyright

   Reg. No.      Reg. Date  

presentation of march 2010 slide 2 figure

     VAu001221551        10/5/2015  

Presentation of September 2010 Slide 8 Figure

     VAu001221552        10/5/2015  

 

2  All of scheduled trademarks are owned by Amkor Technology, Inc..

3  All of scheduled copyrights are owned by Amkor Technology, Inc..



--------------------------------------------------------------------------------

Pending Patent Applications - Confidential

  #  

  

Serial No.

   Filed on   

Title

1    13/169,385    06/27/11    Integrated Shield Package And Method 2   
13/292,794    11/09/11    Optical Pcakge 3    13/753,120    01/29/13   
Semiconductor Device And Method Of Manufacturing Semiconductor Device 4   
13/894,403    05/14/13    Semiconductor Device With Metal Dam And Fabrication
Method 5    13/896,710    05/17/13    Stackable Variable Height Via Package And
Method 6    13/918,679    06/14/13    Semicondcutor Package Including
Top-Surface Terminals For Mounting Another Semiconductor Package 7    14/063,829
   10/25/13    A Semiconductor Device With Plated Conductive Pillar Coupling 8
   14/069,814    11/01/13    An Embedded Vibration Management System 9   
14/172,611    02/04/14    A Thin Sandwich Embedded Package 10    14/255,726   
04/17/14    A Singulated Unit Substrate For A Semiconductor Device 11   
14/264,027    04/28/14    Flip Chip Self-Alignment Features For Substrate And
Leadframe Applications 12    14/449,654    08/01/14    A Semiconductor Device
With Redistribution Layers Formed Utilizing Dummy Substrates 13    14/452,933   
08/06/14    A Semiconductor Package With Reduced Thickness 14    14/496,764   
09/25/14    A Semiconductor Device With A Semiconductor Die Embedded Between An
Extended Substrate And A Bottom Surface 15    14/538,018    11/11/14   
Semiconductor Package Structure And Manufacturing Method Thereof 16   
14/581,305    12/23/14    Elcapsulated Semiconductor Package 17    14/600,815   
01/20/15    Thin Stackable Package And Method 18    14/686,725    04/15/15   
Semiconductor Package With High Routing Density Patch 19    14/695,345   
04/24/15    Merged Fiducial For Semiconductor Packages 20    14/739,345   
06/15/15    Semiconductor Pacakge And Manufacturing Method Thereof 21   
14/822,487    08/10/15    Method Of Manufacturing A Semiconductor Device 22   
14/835,923    08/26/15    Semiconductor Device And Manufacturing Method Thereof
23    14/846,543    09/04/15    Embedded Component Package And Fabrication
Method 24    14/931,112    11/03/15    Wafer-Level Stack Chip Package And Method
Of Manufacturing The Same 25    14/935,912    11/09/15    Semiconductor Device
And Manufacturing Method Thereof 26    14/965,617    12/10/15    Stiffener
Package And Method Of Fabricating Stiffener Package 27    14/977,977    12/22/15
   Semiconductor Device And Manufacturing Method Thereof 28    14/988,563   
01/06/16    Trace Stacking Structure And Method 29    14/995,806    01/14/16   
Semiconductor Device And Manufacturing Method Thereof 30    15/009,012   
01/28/16    Semiconductor Package Using A Polymer Substrate 31    15/051,216   
02/23/16    Molded Electronic Package Geometry To Control Warpage And Die Stress
32    15/069,416    03/14/16    Semiconductor Package And Manufacturing Method
Thereof 33    15/078,474    03/23/16    Semiconductor Package And Manufacturing
Method Thereof 34    15/092,183    04/06/16    Fingerprint Sensor And
Manufacturing Method Thereof 35    15/131,967    04/18/16    Fingerprint Sensor
And Manufacturing Method Thereof 36    15/133,081    04/19/16    Method For
Fabricating Semiconductor Package Having A Multi-Layer Molded Conductive
Substrate And Structure 37    15/148,747    05/06/16    Semiconductor Device And
Manufacturing Method Thereof 38    15/149,038    05/06/16    Semiconductor
Device And Manufacturing Method Thereof 39    15/149,054    05/06/16   
Capacitor Of Semiconductor Integrated Circuit And Method For Manufacturing The
Same 40    15/149,141    05/08/16    Semiconductor Device And Manufacturing
Method Thereof 41    15/149,147    05/08/16    Semiconductor Device And
Manufacturing Method Thereof 42    15/149,158    05/08/16    Semiconductor
Device And Manufacturing Method Thereof 43    15/149,378    05/09/16    A
Semiconductor Device With An Electromagnetic Inteference (EMI) Shield 44   
15/149,436    05/09/16    A Semiconductor Device With Etched Grooves For
Embedded Devices 45    15/173,116    06/03/16    Semiconductor Devicie And
Manufacturing Method Thereof 46    15/173,281    06/03/16    Method for
Fabricating Semiconductor Package Having A Multilayer Encapsulated Conductive
Substrate And Structure 47    15/173,379    06/03/16    Method for Fabricating
Semiconductor Package Having A Multilayer Encapsulated Conductive Substrate And
Structure 48    15/203,245    07/05/16    Semiconductor Package Including
Premold And Method Of Manufacturing The Same 49    15/211,534    07/15/16   
Semiconductor Pacakge And Manufacturing Method Thereof 50    15/214,567   
07/20/16    Top Port MEMS Microphone Package And Method 51    15/219,511   
07/26/16    Semicondctor Device And Manufacturing Method Thereof 52   
15/225,228    08/01/16    Semiconductor Device And Manufacturing Method Thereof
53    15/233,271    08/10/16    Method And System For Packing Optimization Of
Semiconductor Devices 54    15/236,664    08/15/16    Shield Lid Interconnect
Package And Method



--------------------------------------------------------------------------------

  #  

  

Serial No.

   Filed on   

Title

55    15/284,242    10/03/16    Fine Pitch Copper Pillar Package And Method 56
   15/285,110    10/04/17    A Robust Pillar Structure Structure For
Semiconductor Device Contacts 57    15/285,225    10/04/16    Extended Landing
Pad Substrate Package Structure And Method 58    15/297,365    10/19/16   
Semiconductor Package and Manufacturing Method Thereof 59    15/340,785   
11/01/16    Semiconductor Device And Manufacturing Method Thereof 60   
15/347,545    11/09/16    Staclable Package And Method 61    15/350,647   
11/14/16    Semiconductor Device And Manufacturing Method Thereof 62   
15/351,026    11/14/16    Semiconductor Device And Manufacturing Method Thereof
63    15/357,551    11/21/16    A Semiconductor Device With Embedded
Semiconductor Die And Substrate-To-Substrate Interconnects 64    15/368,583   
12/03/16    Semiconductor Device Having Conductive Wire With Increased
Attachment Angle And Method 65    15/373,713    12/09/16    Semiconductor Device
And Method Of Manufacturing Thereof 66    15/383,923    12/19/16   
Semiconductor Device And Manufacturing Method Thereof 67    15/387,016   
12/21/16    Semiconductor Product With Interlocking Metal-To-Metal Bonds And
Method For Manufacturing Thereof 68    15/390,568    12/26/16    Semiconductor
Device With Through Mold Via 69    15/398,845    01/05/17    An Embedded Die In
Panel Method And Structure 70    15/404,242    01/12/17    Semiconductor Package
With EMI Shield and Fabricating Method Thereof 71    15/413,767    01/24/17   
Semicondcutor Device Package And Manufacturing Method Thereof 72    15/429,591
   02/10/17    Semiconductor Device And Manufacturing Method Thereof 73   
15/445,568    02/28/17    Semiconductor Device and Method of Manufacturing
Thereof 74    15/447,931    03/02/17    Semiconductor Package and Fabricating
Method Thereof 75    15/460,032    03/15/17    Method Of Forming A Packaged
Semiconductor Device Using Ganged Conductive Connective Assembly And Structure
76    15/465,307    03/21/17    Semiconductor Device and Method of Manufacturing
Thereof 77    15/467,794    03/23/17    Semiconductor Device With Tiered Pillar
And Manufacturing Method Thereof 78    15/468,433    03/24/17    Stress
Relieving Through-Silicon Vias 79    15/469,008    03/24/17    Semiconductor
Device And Method Of Manufacturing Thereof 80    15/479,223    04/04/17   
Semiconductor Device With Leadframe Configured To Facilitate Reduced Burr
Formation 81    15/487,024    04/13/17    Semiconductor Device And Manufacturing
Method Thereof 82    15/489,978    04/18/17    A Semiconductor Device Package
Formed In a Chip-On-Wafer Last Process Using Thin Film Adhesives 83   
15/490,091    04/18/17    Semiconductor Device Using EMC Wafer Support System
And Fabricating Method Thereof 84    15/591,416    05/10/17    Fingerprint
Sensor And Manufacturing Method Thereof 85    15/597,313    05/12/17   
Semiconductor Pacakge And Fabricating Method Thereof 86    15/596,351   
05/16/17    Semiconductor Package And Manufacturing Method Thereof 87   
15/615,769    06/06/17    Semiconductor Package Having Inspection Structure And
Related Methods 88    15/632,335    06/24/17    Semiconductor Device Having EMI
Shielding Structure And Related Methods 89    15/634,041    06/27/17   
Elcapsulated Semiconductor Package 90    15/634,861    06/27/17    METHOD OF
FORMING A PLURALITY OF ELECTRONIC COMPONENT PACKAGES 91    15/646,973   
07/11/17    PACKAGING FOR FINGERPRINT SENSORS AND METHODS OF MANUFACTURE 92   
15/650,205    07/14/17    A Thin Bonded Interposer Package 93    15/656,654   
07/21/17    Wafer Level Fan Out Semiconductor Device And Manufacturing Method
Thereof 94    15/663,024    07/28/17    Methods And Structures For Increasing
The Allowable Die Size In TMV Packages 95    15/670,908    08/07/17    Stackable
Via Package And Method 96    15/673,565    08/10/17    METHOD OF MANUFACTURING
AN ELECTRONIC DEVICE AND ELECTRONIC DEVICE MANUFACTURED THEREBY 97    15/683,065
   08/22/17    Method Of Manufacturing Package-On-Package Type Semiconductor
Package 98    15/683,328    08/22/17    Encapsulated Semiconductor Package and
Method of Manufacturing Thereof 99    15/689,714    08/29/17    Semiconductor
Package Using A Coreless Signal Distribution Structure 100    15/695,478   
09/05/17    PACKAGING FOR FINGERPRINT SENSORS AND METHODS OF MANUFACTURE 101   
15/700,101    09/09/17    Method Of Forming A Packaged Semiconductor Device
Having Enhanced Wettable Flank And Structure



--------------------------------------------------------------------------------

  #  

  

Serial No.

   Filed on   

Title

102    15/706,688    09/16/17    Packaged Electronic Device Having Stepped
Conductive Structure And Related Methods 103    15/707,646    09/18/17   
SEMICONDUCTOR PACKAGE AND FABRICATING METHOD THEREOF 104    15/725,938   
10/05/17    ELECTRONIC DEVICE WITH TOP SIDE PIN ARRAY AND MANUFACTURING METHOD
THEREOF 105    15/799,941    10/31/17    SEMICONDUCTOR DEVICE AND METHOD OF
MAKING A SEMICONDUCTOR DEVICE 106    15/806,074    11/07/17    Semiconductor
Package And Manufacturing Method Thereof 107    15/812,202    11/14/17    A
Semiconductor Device with Redistribution Layers on Partial Encapsulation and
Non-Photosensitive Passivation Layers 108    15/812,741    11/14/17    A
Semiconductor Device With Thin Redistribution Layers 109    15/812,953   
11/14/17    Semiconductor Package And Manufacturing Method Thereof 110   
15/815,243    11/16/17    SEMICONDUCTOR DEVICE AND MANUFACTURING METHOD THEREOF
111    15/823,987    11/28/17    Electronic Device Package And Fabricating
Method Thereof 112    15/823,737    11/28/17    Land Structure For Semiconductor
Package And Method Therefor 113    15/831,771    12/05/17    Semiconductor
Device And Manufacturing Method Thereof 114    15/832,027    12/05/17   
Semiconductor Package And Fabricating Method Thereof 115    15/837,917   
12/11/17    SEMICONDUCTOR DEVICE HAVING AN ULTRA-THIN SUBSTRATE AND
MANUFACTURING METHOD THEREOF 116    15/841,892    12/14/17    SEMICONDUCTOR
DEVICE AND METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE 117    15/847,242   
12/19/17    SEMICONDUCTOR DEVICE WITH INTEGRATED HEAT DISTRIBUTION AND
MANUFACTURING METHOD THEREOF 118    15/847,329    12/19/17    SEMICONDUCTOR
DEVICE AND MANUFACTURING METHOD THEREOF 119    15/854,095    12/26/17   
Semiconductor Package And Fabricating Method Thereof 120    15/869,447   
01/12/18    Method Of Forming A Semiconductor Device 121    18/871,617   
01/15/18    Semiconductor Device And Manufacturing Method Thereof 122   
15/872,397    01/16/18    Wafer Level Package And Fabricaton Method 123   
15/874,602    01/18/18    Method For Fabricating Semiconductor Package And
Semiconductor Package Using The Same 124    15/888,003    02/03/18    Method Of
Forming A Molded Substrate Electronic Package And Structure 125    15/893,591   
02/10/18    Electronic Package Structure 126    15/905,602    02/26/18    Method
Of Manufacturing an Electronic Device And Electronic Device Manufacturerd
Thereby 127    15/907,039    02/27/18    Method Of Forming An Electronic Device
Structure Having An Electronic Component With An On-Edge Orientation And Related
Structures 128    15/911,082    03/03/18    Packaged Electronic Device Having
Integrated Antenna And Locking Structure 129    15/919,569    03/13/18    System
And Method For Laser Assisted Bonding Of Semicondcutor Die 130    15/919,791   
03/13/18    Semiconductor Package Structure For Improving Die Warpage And
Manufacturing Method Thereof 131    15/934,267    03/23/18    Semiconductor
Package With Multiple Compartments 132    15/936,877    03/27/18   
Semiconductor Package And Manufacturing Method Thereof 133    15/937,423   
03/27/18    ELECTRONIC DEVICE WITH ADAPTIVE VERTICAL INTERCONNECT AND
FABRICATING METHOD THEREOF 134    15/943,097    04/02/18    EMBEDDED BALL LAND
SUBSTRATE, SEMICONDUCTOR PACKAGE, AND MANUFACTURING METHODS 135    15/945,938   
04/05/18    Semiconductor Device And Manufacturing Method Thereof 136   
15/947,245    04/06/18    Semiconductor Device And Manufacturing Method Thereof
137    15/953,024    04/13/18    Conductive Pad On Producing Through Electrode
Semiconductor Device And Method Of Manufacturing 138    15/953,591    04/16/18
   SEMICONDUCTOR PACKAGE USING CAVITY SUBSTRATE AND MANUFACTURING METHODS 139   
15/968,360    05/01/18    Method And System For Packing Optimization Of
Semiconductor Devices 140    15/973,329    05/07/18    Semicondcutor Device
Package And Manufacturing Method Thereof 141    15/973,799    05/08/18   
Semiconductor Device And Manufacturing Method Thereof 142    15/987,075   
05/23/18    Semiconductor Device And Method Of Manufacturing Semiconductor
Device 143    15/988,940    05/24/18    SENSOR PACKAGE AND MANUFACTURING METHOD
THEREOF 144    16/017,735    06/25/18    Semiconductor Device And Manufacturing
Method Thereof



--------------------------------------------------------------------------------

4. Licenses

 

Name of

the Obligor

  

Company

  

Title

  

Effective

Date

Amkor Technology, Inc.

   Tessera, Inc.    Limited TCC License Agreement    5/9/1996

Amkor Technology, Inc.

   Sharp Corporation    Cross-License by and between Amkor Technology, Inc. and
Sharp Corporation    10/8/1998

Amkor Technology, Inc.

   Flip Chip Technologies, LLC    License Agreement    2/25/2000

Amkor Technology, Inc.

   Flip Chip Technologies, LLC    License Agreement    6/5/2001

Amkor Technology, Inc.

   St Assembly Test Services Ltd.    MicroLeadFrame License and Settlement
Agreement    9/4/2001

Amkor Technology, Inc.

   RF Micro Devices, Inc.    Integrated Inductor Lead Frame License Agreement   
1/1/2003

Amkor Technology, Inc.

   Ablestik Korea, a Division of National Starch and Chemical Korea Ltd.   
Supplementary Agreement    3/4/2003

Amkor Technology, Inc.

   RF Micro Devices, Inc.    Micro Lead Frame Evaluation and Sampling License
Agreement    3/5/2003

Amkor Technology, Inc.

   ASAT Holdings Limited    MicroLeadFrame and Leadless Plastic Chip Carrier
Patent Cross License    11/1/2003

Amkor Technology, Inc.

   IBM (International Business Machines) Corporation    License Agreement   
5/31/2004

Amkor Technology, Inc.

   PSi Technologies, Inc.    MicroLeadFrame Patent License Agreement   
11/15/2004

Amkor Technology, Inc.

   ASAT Holdings Limited    Flip Chip & Thin Array Plastic Package Technology
Cross License Agreement    4/1/2005



--------------------------------------------------------------------------------

Amkor Technology, Inc.

   Unimicron Technology Corp.    Laser Embedded Substrate Technology License
Agreement    4/22/2005

Amkor Technology, Inc.

   Freescale Technology    Collaboration Agreement RCP Technology Transfer   
5/4/2005

Amkor Technology, Inc.

   Gem Services    MicroLeadFrame Patent License Agreement    8/8/2005

Amkor Technology, Inc.

   Advanced Microdevices, Inc.    Lead Free Bumping Technology License Agreement
   9/18/2006

Amkor Technology, Inc.

   UTAC    MicroLeadFrame Patent License Agreement    1/1/2007

Amkor Technology, Inc.

   TriQuint    Test Software License Agreement    1/18/2007

Amkor Technology, Inc.

   IBM (International Business Machines) Corporation    License Agreement   
4/27/2007

Amkor Technology, Inc.

   Advanpack Solutions Pte. Ltd.    Copper Pillar Patent License Agreement   
5/1/2007

Amkor Technology, Inc.

   ASAT Holdings    FusionQuad License Agreement    7/1/2008

Amkor Technology, Inc.

   St Assembly Test Services Ltd.    FusionQuad License Agreement    5/14/2009

Amkor Technology, Inc.

   Intel Mobile Communications GmbH    License Agreement    5/17/2010

Amkor Technology, Inc.

   IBM (International Business Machines) Corporation    License Agreement   
6/4/2010

Amkor Technology, Inc.

   GLOBALFOUNDRIES    Amended Lead Free Bumping Technology License Agreement   
5/27/2011

Amkor Technology, Inc.

   SHINKO ELECTRIC INDUSTRIES CO., LTD.    TMV License Agreement    1/6/2012



--------------------------------------------------------------------------------

Amkor Technology, Inc.    Taiwan Semiconductor Manufacturing Company, Ltd.   
COPPER PILLAR WAFER BUMP LICENSE AGREEMENT    1/25/2013 Amkor Technology, Inc.
   Toshiba Corporation    Technical Assistance and License Agreement between
Toshiba Corporation and Amkor Technology Inc. for Assembly and Test Technology
   7/31/2013 Amkor Technology, Inc.    shinko ELECTRIC INDUSTRIES CO., LTD.   
MCeP License Agreement    1/21/2014 Amkor Technology, Inc.    Toshiba
Corporation    Technical Assistance and License Agreement for Shield Package
Enhancement Technolgy    5/26/2014 Amkor Technology, Inc.    Globalfoundries
Inc.    COPPER PILLAR WAFER BUMP LICENSE AGREEMENT    12/12/2014 Amkor
Technology, Inc.    Tessera, Inc.    Settlement Agreement    1/15/2015 Amkor
Technology, Inc.    Broadcom Corporation    Recon Development and License
Agreement    2/12/2015 Amkor Technology, Inc.    Shinko ELECTRIC INDUSTRIES CO.,
LTD.    MCeP License Agreement #2    9/4/2015 Amkor Technology, Inc.    Sandia
Corporation    NON-EXCLUSIVE PATENT LICENSE    10/21/2015 Amkor Technology, Inc.
   Synaptics    Settlement, Release, IP License, and Patent Assignment Agreement
   4/12/2017



--------------------------------------------------------------------------------

SCHEDULE 9.1.14

to

Loan and Security Agreement

ENVIRONMENTAL MATTERS 

NONE.



--------------------------------------------------------------------------------

SCHEDULE 9.1.15

to

Loan and Security Agreement

RESTRICTIVE AGREEMENTS

 

1. Senior Notes (2021) Indenture – that certain Indenture between Parent and
U.S. Bank National Association, as Trustee, dated as of May 20, 2011, as such
Indenture may be amended or supplemented from time to time, relating to Parent’s
6.625% Senior Notes due 2021.

 

2. Senior Notes (2022) Indenture – that certain Indenture between Parent and
U.S. Bank National Association, as Trustee, dated as of September 21, 2012, as
such Indenture may be amended or supplemented from time to time, relating to
Parent’s 6.375% Senior Notes due 2022.



--------------------------------------------------------------------------------

SCHEDULE 9.1.16

to

Loan and Security Agreement

LITIGATION

NONE.



--------------------------------------------------------------------------------

SCHEDULE 9.1.18

to

Loan and Security Agreement

ERISA

NONE.



--------------------------------------------------------------------------------

SCHEDULE 9.1.20

to

Loan and Security Agreement

LABOR CONTRACTS

NONE.



--------------------------------------------------------------------------------

SCHEDULE 9.1.21

to

Loan and Security Agreement

PRIOR NAMES AND LOCATIONS

 

Obligor

 

Former Location

Amkor Technology, Inc.   1900 South Price Road, Chandler AZ 85284 Amkor
Technology, Inc.   1900 South Price Road, Chandler AZ 85284



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

to

Loan and Security Agreement

EXISTING LIENS

 

•   Cash collateral securing (i) the standby Letter of Credit bearing number
7420662 in the face amount of $147,404 issued for the benefit of Credit Suisse
AG London Branch, (ii) the standby Letter of Credit bearing number 68101486 in
the face amount of $257,541 issued for the benefit of Credit Suisse AG London
Branch and (iii) the standby Letter of Credit bearing number 3096430 in the face
amount of $127,652 issued for the benefit of Salt River Project Agricultural.

 

DEBTOR

  

SECURED

PARTY

   JURISDICTION    TYPE OF FILING AND
FILING NUMBER    DESCRIPTION OF
COLLATERAL Amkor Technology, Inc.    MB Financial Bank, N.A.    Delaware   
UCC-1


2017 4607195

   Specific equipment Amkor Technology, Inc.    MB Financial Bank, N.A.   
Delaware    UCC-1


2017 5584955

   Specific equipment Amkor Technology, Inc.    MB Financial Bank, N.A.   
Delaware    UCC-1


2017 7303904

   Specific equipment